Exhibit 10.1

Execution Version

 

 

SECURITIES PURCHASE AGREEMENT

among

PATTERSON-UTI ENERGY, INC.,

as the Buyer

each of the parties listed on the signature pages hereto as a Seller,

MULTI-SHOT, LLC

as the Company

and

MS INCENTIVE PLAN HOLDCO, LLC

as the Sellers Representative

Dated as of September 4, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1

  

Certain Defined Terms

     1  

Section 1.2

  

Table of Definitions

     9  

ARTICLE II PURCHASE AND SALE

     11  

Section 2.1

  

Purchase and Sale of the Units

     11  

Section 2.2

  

Closing

     11  

Section 2.3

  

Closing Estimates

     14  

Section 2.4

  

Post-Closing Adjustment of Purchase Price

     15  

Section 2.5

  

Tax Treatment and Purchase Price Allocation

     18  

Section 2.6

  

Sellers Representative

     19  

Section 2.7

  

Withholding

     20  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

     20  

Section 3.1

  

Organization and Qualification

     21  

Section 3.2

  

Authority

     21  

Section 3.3

  

No Conflict; Required Filings and Consents

     21  

Section 3.4

  

Units

     22  

Section 3.5

  

Acquisition of Buyer Common Shares

     22  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     23  

Section 4.1

  

Organization and Qualification

     23  

Section 4.2

  

Authority

     23  

Section 4.3

  

No Conflict; Required Filings and Consents

     24  

Section 4.4

  

Capitalization

     25  

Section 4.5

  

Equity Interests

     25  

Section 4.6

  

Financial Statements; No Undisclosed Liabilities

     25  

Section 4.7

  

Absence of Certain Changes or Events

     26  

Section 4.8

  

Compliance with Law; Permits

     26  

Section 4.9

  

Litigation

     27  

Section 4.10

  

Employee Benefit Plans

     27  

Section 4.11

  

Labor and Employment Matters

     29  

Section 4.12

  

Title to, Sufficiency and Condition of Assets

     30  

Section 4.13

  

Real Property

     30  

Section 4.14

  

Intellectual Property

     31  

Section 4.15

  

Taxes

     32  

Section 4.16

  

Environmental Matters

     33  

Section 4.17

  

Material Contracts

     35  

Section 4.18

  

Affiliate Interests and Transactions

     37  

Section 4.19

  

Insurance

     38  

Section 4.20

  

Privacy and Security

     38  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

Page

 

Section 4.21

  

Customers and Suppliers

     39  

Section 4.22

  

Inventories

     39  

Section 4.23

  

Accounts Receivable

     39  

Section 4.24

  

Relations With Governments, etc.; Export Control Matters; Anti- Corruption
Matters

     40  

Section 4.25

  

Brokers

     41  

Section 4.26

  

No Other Representations or Warranties

     41  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER

     41  

Section 5.1

  

Organization

     41  

Section 5.2

  

Authority

     41  

Section 5.3

  

No Conflict; Required Filings and Consents

     42  

Section 5.4

  

Capitalization

     42  

Section 5.5

  

Listing Exchange

     43  

Section 5.6

  

Financing

     43  

Section 5.7

  

Issuance of the Buyer Common Shares

     43  

Section 5.8

  

Brokers

     43  

Section 5.9

  

Investment Intent

     43  

Section 5.10

  

Financial Reports and Regulatory Filings

     43  

Section 5.11

  

Internal Controls

     44  

Section 5.12

  

Form S-3 Eligibility

     44  

Section 5.13

  

No Stockholder Approval

     45  

Section 5.14

  

No Other Representations or Warranties

     45  

ARTICLE VI COVENANTS

     45  

Section 6.1

  

Conduct of Business Prior to the Closing

     45  

Section 6.2

  

Covenants Regarding Information

     47  

Section 6.3

  

Exclusivity

     49  

Section 6.4

  

Notification of Certain Matters; Supplements to Disclosure Schedules

     49  

Section 6.5

  

Release

     50  

Section 6.6

  

Affiliate Arrangements

     51  

Section 6.7

  

Resignations

     51  

Section 6.8

  

Confidentiality

     51  

Section 6.9

  

Consents and Filings; Further Assurances

     53  

Section 6.10

  

Termination of Indebtedness

     54  

Section 6.11

  

Public Announcements

     54  

Section 6.12

  

Restrictions on Company Payments and Buyer Stock Splits and Dividends

     54  

Section 6.13

  

Books and Records

     55  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

Page

 

Section 6.14

  

Indemnification and Insurance

     55  

Section 6.15

  

Additional Listing Application

     56  

Section 6.16

  

Employee Matters

     56  

Section 6.17

  

Use of Certain Names

     57  

ARTICLE VII TAX MATTERS

     57  

Section 7.1

  

Tax Returns

     57  

Section 7.2

  

Cooperation

     58  

Section 7.3

  

Transfer Taxes

     58  

Section 7.4

  

Straddle Period Proration

     59  

Section 7.5

  

Pre-Closing Tax Indemnity

     59  

Section 7.6

  

Tax Proceedings

     59  

Section 7.7

  

Survival

     60  

ARTICLE VIII CONDITIONS TO CLOSING

     60  

Section 8.1

  

General Conditions

     60  

Section 8.2

  

Conditions to Obligations of the Sellers

     60  

Section 8.3

  

Conditions to Obligations of the Buyer

     61  

ARTICLE IX INDEMNIFICATION

     62  

Section 9.1

  

Survival

     62  

Section 9.2

  

Indemnification by the Sellers

     63  

Section 9.3

  

Indemnification by the Buyer

     64  

Section 9.4

  

Procedures

     64  

Section 9.5

  

Limits on Indemnification

     66  

Section 9.6

  

Remedies Not Affected by Investigation, Disclosure or Knowledge

     67  

Section 9.7

  

Materiality Qualifications

     67  

Section 9.8

  

Indemnity Escrow Fund

     67  

Section 9.9

  

No Double Recovery

     68  

Section 9.10

  

Exclusive Remedy; Waiver

     68  

Section 9.11

  

Mitigation

     69  

Section 9.12

  

Independent Investigation

     69  

ARTICLE X TERMINATION

     70  

Section 10.1

  

Termination

     70  

Section 10.2

  

Effect of Termination

     71  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

Page

 

ARTICLE XI GENERAL PROVISIONS

     71  

Section 11.1

  

Fees and Expenses

     71  

Section 11.2

  

Amendment and Modification

     72  

Section 11.3

  

Waiver

     72  

Section 11.4

  

Notices

     72  

Section 11.5

  

Interpretation

     74  

Section 11.6

  

Entire Agreement

     74  

Section 11.7

  

No Third-Party Beneficiaries

     74  

Section 11.8

  

Governing Law

     75  

Section 11.9

  

Submission to Jurisdiction

     75  

Section 11.10

  

Assignment; Successors

     75  

Section 11.11

  

Enforcement

     75  

Section 11.12

  

Currency

     76  

Section 11.13

  

Severability

     76  

Section 11.14

  

Waiver of Jury Trial

     76  

Section 11.15

  

Counterparts

     76  

Section 11.16

  

Facsimile or .pdf Signature

     76  

Section 11.17

  

Time of Essence

     76  

Section 11.18

  

No Presumption Against Drafting Party

     76  

Section 11.19

  

Role of Vinson & Elkins L.L.P.; Waiver of Conflicts and Privilege

     77  

 

iv



--------------------------------------------------------------------------------

Exhibit A

  

Form of Escrow Agreement

Exhibit B

  

Form of Registration Rights Agreement

 

i



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT, dated as of September 4, 2017 (this “Agreement”),
among Patterson-UTI Energy, Inc., a Delaware corporation (the “Buyer”), the
undersigned holders of limited liability company interests of the Company (each,
a “Seller” and, collectively, the “Sellers”), Multi-Shot, LLC, a Texas limited
liability company (the “Company”), and MS Incentive Plan Holdco, LLC, a Delaware
limited liability company, solely in its capacity as the Sellers Representative
hereunder (the “Sellers Representative”).

RECITALS

A. The Sellers own 100% of the issued and outstanding limited liability company
interests (the “Units”) of the Company.

B. The Sellers wish to sell to the Buyer, and the Buyer wishes to purchase from
the Sellers, the Units, upon the terms and subject to the conditions of this
Agreement.

C. Contemporaneously with the execution of this Agreement, each of Allen Neel,
Paul Culbreth, and Ron Whitter (the “Key Employees”) have entered into a new
Employment Agreement with the Company (collectively, the “Key Employment
Agreements”), which shall become effective as of and contingent upon the
Closing.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, inquiry, proceeding, demand, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Aggregate Cash Closing Consideration” means $75,000,000 plus (i) the Estimated
Cash, plus (ii) the Working Capital Overage, if any, minus (iii) the Estimated
Indebtedness, minus (iv) the Working Capital Underage, if any, minus (v) the
Estimated Transaction Expenses.



--------------------------------------------------------------------------------

“Aggregate Closing Consideration” means, collectively, the Aggregate Cash
Closing Consideration, the Aggregate Stock Closing Consideration, and the
Fractional Share Cash Amount.

“Aggregate Stock Closing Consideration” means the Aggregate Stock Consideration
minus the Indemnity Escrow Shares.

“Aggregate Stock Consideration” means 8,798,391 Buyer Common Shares less the
aggregate number of fractional share interests, if any, in respect of which
Buyer will make a cash in lieu of payment pursuant to Section 2.2(b)(i)(B)(2)
and Section 2.2(c).

“Ancillary Agreements” means the Escrow Agreement and the Registration Rights
Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

“Buyer Common Shares” means shares of common stock of Buyer, par value $0.01 per
share.

“Buyer Material Adverse Effect” means any event, change, circumstance,
occurrence, effect, result or state of facts that, individually or in the
aggregate, (a) is or would reasonably be expected to be materially adverse to
the business, assets, liabilities, condition (financial or otherwise) or results
of operations of the Buyer or (b) materially impairs the ability of the Buyer to
consummate, or prevents or materially delays, any of the transactions
contemplated by this Agreement or the Ancillary Agreements or would reasonably
be expected to do so; provided, however, that in the case of clause (a) only,
Buyer Material Adverse Effect shall not include any event, change, circumstance,
occurrence or effect resulting from (i) changes or developments generally
affecting the industries in which the Buyer operates, or the economy or the
financial or securities markets, in the United States, including effects on such
industry, economy or markets resulting from any regulatory and political
conditions or developments in general, including fluctuations in oil and natural
gas prices, (ii) the outbreak or escalation of hostilities or any acts of war or
terrorism, or (iii) changes in Law or GAAP; provided further, that, with respect
to the foregoing clauses (i)-(iii), the impact of such event, change,
circumstances, occurrence, effect or state of facts is not disproportionately
adverse to the Buyer in comparison to other Persons in the Buyer’s industry.

“Calculation Time” means 11:59 pm Central Time on the day immediately preceding
the Closing Date.

“Cash” means, as at a specified date, the aggregate amount of all cash and cash
equivalents of the Company determined in accordance with GAAP, net of any
Restricted Cash.

“Company Operating Agreement” means the Fifth Amended and Restated Company
Agreement of the Company, dated March 30, 2016, by and among the Company and the
members of the Company party thereto, as subsequently amended or amended and
restated from time to time.

 

2



--------------------------------------------------------------------------------

“Compensation Costs” means (i) all liabilities with respect to any current
employee, officer, current or former individual engaged as an independent
contractor or manager of the Company that arise and become due and payable
before or on, or are attributable to the period prior to, the Closing Date and
that are unpaid as of the Closing with respect to deferred compensation, wage
payments, any liabilities with respect to exclusion from participation in any
Plan, and any employment Taxes or any penalties due and payable by the Company
with respect to the foregoing that are unpaid as of to the Closing; and (ii) all
liabilities with respect to any former employee, officer, individual engaged as
an independent contractor or manager of the Company that arise and become due
and payable before or on the Closing Date and that are unpaid as of to the
Closing, including all liabilities with respect to any Plan, all accrued salary,
fees, deferred compensation, severance and vacation obligations, all workers’
compensation claims, any liability in respect of accrued but unpaid bonuses for
the prior fiscal year and for the period commencing on the first day of fiscal
year and ending on the Closing Date, and any employment Taxes payable by the
Company with respect to the foregoing that are unpaid as of the Closing, in each
case except to the extent such liabilities are accrued and reflected as a
current liability in the Closing Balance Sheet or otherwise included among the
Transaction Expenses.

“Contract” means any contract or agreement, whether written or oral.

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
managers, directors or similar body governing the affairs of such Person.

“Credit Agreement” means that certain Credit Agreement, dated as of January 30,
2015, among the Company and the lenders party thereto, as amended from time to
time.

“Denham” means, Denham Capital Management LP, any funds or investment vehicles
managed by Denham Capital Management LP or any of its Affiliates, and any
portfolio companies of any of the foregoing (other than Denham Seller).

“Denham Seller” means, Multi-Shot Holding Corporation, a Delaware corporation.

“Encumbrance” means any charge, claim, limitation, equitable interest, mortgage,
lien, option, pledge, security interest, easement, encroachment or right of
first refusal, including any restriction on transfer or other assignment, as
security or otherwise, of or relating to use, quiet enjoyment, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

 

3



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business, whether or not incorporated,
under common control with the Company and that, together with the Company, is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“Escrow Agent” means Continental Stock Transfer & Trust Company, or its
successor under the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement to be entered into at the Closing
by the Buyer, the Sellers Representative and the Escrow Agent, substantially in
the form of Exhibit A.

“Estimated Purchase Price” means the sum of (i) the Aggregate Cash Closing
Consideration and (ii) the product of (a) the Aggregate Stock Consideration and
(b) the Price Per Share.

“Fraud” means an intentional and willful misrepresentation by a party with
respect to the making of any representation or warranty expressly contained
herein.

“GAAP” means United States generally accepted accounting principles and
practices as in effect on the date hereof.

“Government Official” includes (i) any officer, employee or agent of any
government or any other Governmental Authority (including any business or
corporate Person owned, majority controlled, or managed by a government, such as
a government-owned or government-controlled oil company or bank) thereof, or any
Person acting in an official capacity or performing public duties or functions
on behalf of any such government or Governmental Authority; (ii) any political
party or official thereof; (iii) any candidate for public office; or (iv) any
officer, employee or agent of a public international organization, including the
United Nations, the International Monetary Fund or the World Bank.

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body (including any
grand jury).

“Immediate Family” means, with respect to any specified Person, such Person’s
spouse, parents, children and siblings, including adoptive relationships and
relationships through marriage, or any other relative of such Person that shares
such Person’s home.

“Inbound License Agreement” means any Contract granting to the Company any right
under or with respect to any Intellectual Property owned by a third Person.

“Indebtedness” means, without duplication (but before taking account the
consummation of the transactions contemplated hereby), (i) the unpaid principal
amount of accrued interest, premiums, penalties and other fees, expenses (if
any), and other payment obligations and amounts due (including such amounts that
would become due as a result of the consummation of the transactions
contemplated by this Agreement) that would be required to be paid by the Company
to a lender pursuant to a customary payoff letter, in each case, in respect of

 

4



--------------------------------------------------------------------------------

(A) all indebtedness for borrowed money of the Company, (B) indebtedness of the
Company evidenced by notes, debentures, bonds or other similar instruments, and
(C) all obligations of the Company with respect to interest-rate hedging, swaps
or similar financial arrangements (valued at the termination value thereof and
net of all payments owed to the Company thereunder); (ii) all obligations under
capitalized leases with respect to which the Company is liable, determined in
accordance with GAAP; (iii) any amounts owed by the Company for the deferred
purchase price of goods and services, including any earn out liabilities
associated with past acquisitions; (iv) unpaid management fees owed by the
Company to any Related Party of the Company; (v) all deposits and monies
received in advance; (vi) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Company; (vii) all obligations of the type referred to in
clauses (i) through (vi) of other Persons for the payment of which the Company
is responsible or liable, as obligor, guarantor, surety or otherwise, including
any guarantee of such obligations and (viii) $2,917,888.00, representing the
Company’s estimate of its aggregate obligations with respect to the sales and
use Tax audit conducted by the Comptroller of Public Accounts of the State of
Texas with respect to the taxable period from 2008-2012, or such other amount of
the Company’s actual obligations arising with respect to such Tax audit to the
extent known on or prior to the Closing.

“Indemnity Escrow Fund” means the Indemnity Escrow Shares deposited with the
Escrow Agent, as such sum may be increased or decreased as provided in this
Agreement and the Escrow Agreement, including any dividends or other amounts
earned thereon.

“Indemnity Escrow Shares” means 1,256,913 Buyer Common Shares.

“Intellectual Property” means all intellectual property rights arising from or
associated with the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction: (i) trade names, trademarks
and service marks (registered and unregistered), domain names and other Internet
addresses or identifiers, trade dress and similar rights, and applications
(including intent to use applications and similar reservations of marks and all
goodwill associated therewith) to register any of the foregoing (collectively,
“Marks”); (ii) patents and patent applications (collectively, “Patents”);
(iii) copyrights (registered and unregistered) and applications for registration
(collectively, “Copyrights”); (iv) trade secrets, know-how, inventions, methods,
processes and processing instructions, technical data, specifications, research
and development information, technology, product roadmaps, customer lists and
any other information, in each case to the extent any of the foregoing derives
economic value (actual or potential) from not being generally known to other
persons who can obtain economic value from its disclosure or use, excluding any
Copyrights or Patents that may cover or protect any of the foregoing
(collectively, “Trade Secrets”); and (v) moral rights, publicity rights, data
base rights and any other proprietary or intellectual property rights of any
kind or nature that do not comprise or are not protected by Marks, Patents,
Copyrights or Trade Secrets.

“Knowledge” means, (a) with respect to a Seller, his, her or its actual
knowledge, (b) with respect to the Company, the actual knowledge of Allen Neel,
Paul Culbreth, Ron Whitter and Morgan Culbreth, and (c) with respect to the
Buyer, the actual knowledge of William Andrew Hendricks, Jr., John E. Vollmer,
Kenneth N. Berns and Seth D. Wexler, in each case including the knowledge of
such facts and other information that as of the date of determination would be
imputed to such Persons upon reasonably due inquiry.

 

5



--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Authority.

“Leased Real Property” means all real property leased, subleased or licensed to
the Company or which the Company otherwise has a right or option to use or
occupy, together with all structures, facilities, fixtures, systems and
improvements located thereon, or attached or appurtenant thereto, and all
easements, rights and appurtenances relating to the foregoing.

“Material Adverse Effect” means any event, change, circumstance, occurrence,
effect, result or state of facts that, individually or in the aggregate, (a) is
or would reasonably be expected to be materially adverse to the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Company or (b) materially impairs the ability of any Seller to
consummate, or prevents or materially delays, any of the transactions
contemplated by this Agreement or the Ancillary Agreements or would reasonably
be expected to do so; provided, however, that in the case of clause (a) only,
Material Adverse Effect shall not include any event, change, circumstance,
occurrence or effect resulting from (i) changes or developments generally
affecting the industries in which the Company operates, or the economy or the
financial or securities markets, in the United States, including effects on such
industry, economy or markets resulting from any regulatory and political
conditions or developments in general, including fluctuations in oil and natural
gas prices, (ii) the outbreak or escalation of hostilities or any acts of war or
terrorism, or (iii) changes in Law or GAAP; provided further, that, with respect
to the foregoing clauses (i)-(iii), the impact of such event, change,
circumstances, occurrence, effect or state of facts is not disproportionately
adverse to the Company in comparison to other Persons in the Company’s industry.

“Net Working Capital” means, as at a specified date and without duplication, an
amount (which may be positive or negative) equal to (i) the current assets of
the Company minus (ii) the current liabilities of the Company, in each case
before taking into account the consummation of the transactions contemplated
hereby, and calculated in accordance with the Applicable Accounting Principles;
provided, however, for the avoidance of doubt, Net Working Capital shall exclude
any amounts relating to or included in Cash (including Restricted Cash),
Indebtedness and Transaction Expenses to the extent such amounts are reflected
in the calculation of the Purchase Price (to avoid any double-counting with any
other adjustments) and any current or deferred Tax assets or deferred Tax
liabilities.

“NGP” means, NGP Energy Capital Management, L.L.C., any funds or investment
vehicles managed by NGP Energy Capital Management, L.L.C. or any of its
Affiliates, and any portfolio companies of any of the foregoing (other than NGP
Seller).

“NGP Seller” means NGP MS Holdings, LLC, a Delaware limited liability company.

 

6



--------------------------------------------------------------------------------

“Open Source Materials” means any software that is licensed, distributed or
conveyed under a Contract that requires as a condition of its use, modification
or distribution that it, or other software into which such software is
incorporated or with which such software is distributed or that is derived from
such software, be disclosed or distributed to third parties in source code form,
delivered to third parties at no charge or be licensed, distributed or conveyed
to third parties under the same terms as such Contract.

“Outbound License Agreement” means any Contract under which the Company grants
to a third party any rights under or with respect to any Intellectual Property
owned by the Company, excluding any Contracts granting non-exclusive licenses in
the ordinary course of business.

“Owned Real Property” means all real property owned by the Company, together
with all structures, facilities, fixtures, systems and improvements located
thereon, or attached or appurtenant thereto, and all easements, rights and
appurtenances relating to the foregoing.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Pre-Closing Taxes” means (a) fifty percent (50%) of any Transfer Taxes, (b) any
Taxes for which the Company is or could be liable with respect to any
Pre-Closing Period or the pre-Closing portion of any Straddle Period and
(c) fifty percent (50%) of any court costs and reasonable fees of attorneys,
accountants and other experts and other reasonable costs and expenses incurred
in connection with any claim with respect to any such Transfer Taxes.

“Price Per Share” means $19.89.

“Pro Rata Share” with respect to each Seller means the ratio of (a) the portion
of the Aggregate Closing Consideration allocated to such Seller as set forth in
the Sellers’ Allocation Schedule divided by (b) the Aggregate Closing
Consideration, expressed as a percentage, in each case valuing the Aggregate
Stock Consideration at the Price Per Share.

“Purchase Price” means the Estimated Purchase Price, subject to adjustment in
accordance with Section 2.4.

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into by the Company and each of the Sellers at the Closing, a form of
which is attached hereto as Exhibit B.

“Related Party,” with respect to any specified Person, means: (i) any Affiliate
of such specified Person, or any director, manager, executive officer, general
partner or managing member of such Affiliate; (ii) any Person who serves or
within the past two years has served as a director, manager, executive officer,
partner, member or in a similar capacity of such specified Person; (iii) any
Immediate Family member of a Person described in clause (ii); or (iv) any other
Person who holds, individually or together with any Affiliate of such other
Person and any member(s) of such Person’s Immediate Family, more than 5% of the
outstanding equity or ownership interests of such specified Person.
Notwithstanding the foregoing, for purposes of this Agreement, no portfolio
company of Denham or NGP shall be deemed to be a “Related Party” of the Company.

 

7



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, the officers, managers,
directors, principals, employees, individuals engaged as an independent
contractors, agents, auditors, advisors, bankers and other representatives of
such Person.

“Restricted Cash” means all Cash and Cash equivalents that are not freely
useable and available to the Company because they are subject to restrictions or
limitations on use or distribution either by contract or for regulatory or legal
purposes other than restrictions or limitations on distribution pursuant to the
Credit Agreement.

“Subsidiary” means, with respect to any Person, any other Person controlled by
such first Person, directly or indirectly, through one or more intermediaries.

“Target Net Working Capital” means $30,440,000.

“Tax” or “Taxes” means (i) any and all foreign, United States federal, state or
local net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, personal property (tangible and intangible),
real property (including general and special assessments), goods and services,
value added, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, deed recording fee, occupation, premium,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty or addition thereto; (ii) any liability for payment of amounts
described in clause (i) whether as a result of transferee liability, of being a
member of an affiliated, consolidated, combined or unitary group for any period
or otherwise through operation of law; and (iii) any liability for the payment
of amounts described in clauses (i) or (ii) as a result of any tax sharing, tax
indemnity or tax allocation agreement or any other written agreement to
indemnify any other Person.

“Tax Returns” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
Taxing Authority in connection with the determination, assessment, or collection
of any Tax paid or payable by the Company.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such Governmental Authority.

“Transaction Expenses” means the aggregate amount of any and all fees and
expenses incurred by or on behalf of, or paid or to be paid directly by, the
Company or any Person that the Company pays or reimburses or is otherwise
legally obligated to pay or reimburse (including any such fees and expenses
incurred by or on behalf of any Seller) in connection with the process of
selling the Company or the negotiation, preparation or execution of this
Agreement or the Ancillary Agreements or the performance or consummation of the
transactions contemplated hereby or thereby, in each case to the extent incurred
on or prior to the Closing and unpaid prior to the Closing, including (i) all
fees and expenses of counsel, advisors, consultants, investment bankers,
accountants, auditors and any other experts in connection with

 

8



--------------------------------------------------------------------------------

the transactions contemplated hereby; (ii) all brokers’, finders’ or similar
fees in connection with the transactions contemplated hereby; and (iii) any
change of control payments, transaction incentive plan payments, bonuses,
severance or termination obligations pursuant to a Plan and payable on or prior
to Closing by the Company as a direct result of the transactions contemplated
hereby, including any Taxes payable in connection therewith, including all
payments by the Company, if any, under the Multi-Shot, LLC Transaction Incentive
Plan and, in the case of each of the foregoing, any Taxes payable by the Company
in connection therewith, regardless of how or when such amounts are paid, but
not including any severance obligations payable on or after Closing as a result
of a termination of employment caused by, or made at the direction of, Buyer or
its Affiliates.

“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, deed recording fee, gross receipts, excise, and
conveyance Taxes and other similar Taxes, duties, fees or charges imposed by any
Governmental Authority as a result of, or payable or collectible or incurred in
connection with, the transaction contemplated by this Agreement.

“Working Capital Overage” shall exist when (and shall be equal to the amount by
which) the Estimated Net Working Capital exceeds the Target Net Working Capital.

“Working Capital Underage” shall exist when (and shall be equal to the absolute
amount by which) the Target Net Working Capital exceeds the Estimated Net
Working Capital.

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

   Location

Additional Listing Application

   6.15

Agreement

   Preamble

Allocation

   2.5

Applicable Accounting Principles

   2.3

Buyer

   Preamble

Buyer Benefit Plans

   6.16(a)

Buyer Fundamental Representations

   8.2(a)

Buyer’s Notice of Disagreement

   2.3

Cap Amount

   6.13(d)

CERCLA

   4.16(f)(iii)

Claim Notice

   9.4(a)

Closing

   2.2(a)

Closing Balance Sheet

   2.4(a)

Closing Cash

   2.4(a)

Closing Date

   2.2(a)

Closing Indebtedness

   2.4(a)

Closing Net Working Capital

   2.4(a)

Closing Transaction Expenses

   2.4(a)

Company

   Preamble

 

9



--------------------------------------------------------------------------------

Definition

   Location

Company Fundamental Representations

   8.3(a)

Company Registered IP

   4.14(e)

Confidential Information

   6.7(b)

Confidentiality Agreement

   6.7(a)

Continuing Employee

   6.16(a)

Current Representation

   11.19(b)

Debt Payoff Letter

   2.2(d)

Deductible

   9.5

Designated Person

   11.19(b)

Direct Claim

   9.4(d)

Directors

   6.12

Disclosure Schedules

   Article III

Environmental Laws

   4.16(f)(i)

Environmental Permits

   4.16(f)(ii)

ERISA

   4.10(a)(i)

Estimated Cash

   2.3

Estimated Indebtedness

   2.3

Estimated Net Working Capital

   2.3

Estimated Transaction Expenses

   2.3

Export Approvals

   4.24(b)(i)

Final Closing Statement

   2.4(a)

Financial Statements

   4.6(a)

Fractional Share Cash Amount

   2.2(c)

Hazardous Substances

   4.16(f)(iii)

HSR Act

   3.3(b)

Incentive Units

   2.1

Indemnified Party

   9.4(a)

Indemnifying Party

   9.4(a)

Independent Accounting Firm

   2.4(c)

Interim Financial Statements

   4.6(a)

IRS

   4.10(b)

Key Employees

   Recitals

Key Employment Agreements

   Recitals

Losses

   9.2

Material Contracts

   4.17(a)

Multiemployer Plan

   4.10(c)

Multiple Employer Plan

   4.10(c)

NASDAQ

   42

Net Adjustment Amount

   2.4(f)(i)

Notice of Disagreement

   2.4(b)

Payoff Indebtedness

   2.2(b)(iii)

Permits

   4.8(b)

Permitted Encumbrances

   4.12(a)

Personally Identifiable Information

   4.20(b)

Post-Closing Representation

   11.19(b)

 

10



--------------------------------------------------------------------------------

Definition

   Location

Pre-Closing Claims

   6.5

Pre-Closing Matters

   6.5

Pre-Closing Period

   7.1

Preliminary Closing Balance Sheet

   2.3

Preliminary Closing Statement

   2.3

Privileged Communications

   11.19(c)

Purchase Price Allocation Schedule

   2.5

Purchaser SEC Filings

   5.8

Release

   4.16(f)(iv)

Released Parties

   6.5

Remediation

   4.16(f)(v)

Securities Act

   3.5

Seller

   Preamble

Seller Fundamental Representations

   8.3(a)

Sellers

   Preamble

Sellers Representative

   Preamble

Sellers’ Allocation Schedule

   2.2(f)

Straddle Period

   7.1

Tax Allocation Purchase Price

   2.5

Tax Proceeding

   7.2

Third Party Claim

   9.4(a)

Transaction Expenses Payoff Instructions

   2.2(e)

Units

   Recitals

WARN Obligation

   6.16(c)

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of the Units. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Sellers shall sell, assign,
transfer, convey and deliver the Units to the Buyer, free and clear of all
Encumbrances, and the Buyer, in reliance on the representations, warranties and
covenants of the Sellers and the Company contained herein, shall purchase the
Units from the Sellers in exchange for the payment of the Purchase Price as
provided in this Article II. Effective as of the Closing, all Tier I, Tier II,
Tier III and Tier IV Units of the Company (collectively, the “Incentive Units”)
shall be cancelled without the payment of any consideration therefor. Prior to
the Closing, the Company shall take all actions necessary to effectuate such
cancellation.

Section 2.2 Closing.

(a) The sale and purchase of the Units shall take place at a closing (the
“Closing”) to be held at the Houston, Texas offices of Gibson, Dunn & Crutcher
LLP at 10:00 a.m., Houston time on the second Business Day following the
satisfaction or, to the extent permitted by applicable Law, waiver of all
conditions to the obligations of the parties set forth in Article VIII (other
than such conditions as may, by their

 

11



--------------------------------------------------------------------------------

terms, only be satisfied at the Closing or on the Closing Date, but subject to
the satisfaction or waiver of those conditions), or at such other place or at
such other time or on such other date as the Sellers Representative and the
Buyer mutually may agree in writing. The day on which the Closing takes place is
referred to as the “Closing Date.”

(b) At the Closing:

(i) the Buyer shall issue or pay, as applicable, or cause to be issued or paid,
as applicable, to each applicable Seller:

(A) the Aggregate Stock Closing Consideration, free and clear of all
Encumbrances (other than Encumbrances created by the applicable Seller or
arising under applicable securities Laws); and

(B) an amount equal to the sum of (1) the Aggregate Cash Closing Consideration
and (2) the Fractional Share Cash Amount;

(ii) the Buyer shall deposit or cause to be deposited the Indemnity Escrow
Shares in an account with the Escrow Agent, to be managed and paid out by the
Escrow Agent pursuant to the terms of the Escrow Agreement;

(iii) the Buyer shall deliver or cause to be delivered on behalf of the Company
the amount payable to each counterparty or holder of Indebtedness identified on
Section 2.2(b)(iii) of the Disclosure Schedules (the “Payoff Indebtedness”) in
order to fully discharge such Payoff Indebtedness and terminate all applicable
obligations and liabilities of the Company and any of its Affiliates related
thereto, as specified in the Debt Payoff Letters and in accordance with this
Agreement;

(iv) the Buyer shall deliver or cause to be delivered on behalf of the Company
the amount payable to each Person who is owed a portion of the Estimated
Transaction Expenses, as specified in the Transaction Expenses Payoff
Instructions and in accordance with this Agreement; provided, that,
notwithstanding the foregoing, the Buyer shall deliver or cause to be delivered
to the Company any Estimated Transaction Expenses that constitute compensation
income to any employee or former employee of the Company, and the Company shall
pay such amounts, less any required Taxes, to the employee or former employee on
the next regularly scheduled payroll date that is at least five Business Days
following the Closing;

(v) each Seller shall deliver or cause to be delivered to the Buyer duly
endorsed assignments of its respective Units;

(vi) the Buyer shall deliver to the Sellers Representative an executed
counterpart of:

(A) the Registration Rights Agreement; and

(B) the Escrow Agreement;

 

12



--------------------------------------------------------------------------------

(vii) each Seller shall deliver to the Buyer an executed counterpart of the
Registration Rights Agreement; and

(viii) the Sellers Representative shall deliver to the Buyer an executed
counterpart of the Escrow Agreement.

(c) At least two Business Days prior to the Closing Date, the Sellers
Representative shall notify Buyer of the aggregate number of fractional share
interests that would otherwise be issued to the Sellers Representative on behalf
of the Sellers in exchange for the Units, and the Fractional Share Cash Amount
to be delivered in lieu thereof. Notwithstanding anything to the contrary
contained herein, no fractional Buyer Common Shares shall be issued to the
Sellers Representative on behalf of the Sellers in exchange for Units, no
dividend or distribution with respect to Buyer Common Shares shall be payable on
or with respect to any fractional share, and such fractional share interests
shall not entitle the owner thereof to vote or to any other rights of a
shareholder of the Buyer. In lieu of the issuance of any such fractional share,
at Closing, the Buyer shall pay to the Sellers Representative, on behalf of and
for delivery to each applicable Seller who otherwise would receive any such
fractional share, an aggregate amount in cash (rounded to the nearest cent)
determined by multiplying (i) the Price Per Share by (ii) the fraction of a
Buyer Common Share (rounded to the nearest thousandth when expressed in decimal
form) which the Seller would otherwise be entitled to receive pursuant to
Section 2.2(b)(i)(A) (such aggregate amount, the “Fractional Share Cash
Amount”).

(d) At least two Business Days prior to the Closing Date, the Sellers
Representative shall deliver to the Buyer a customary payoff letter duly
executed by each holder of Payoff Indebtedness confirming the total payment
required to be made as of the Closing Date to repay in full the applicable
Payoff Indebtedness and including an agreement by the applicable payee (to the
extent applicable to such Payoff Indebtedness) that upon payment of the amount
specified in such payoff letter: (i) all outstanding obligations of the Company
arising under or related to the applicable Payoff Indebtedness shall be repaid,
discharged and extinguished in full; (ii) all Encumbrances in connection
therewith shall be released; (iii) the payee shall take all actions reasonably
requested by the Buyer to evidence and record such discharge and release as
promptly as practicable; and (iv) the payee shall return to the Company all
instruments evidencing the applicable Payoff Indebtedness (including all notes)
and all collateral securing the applicable Payoff Indebtedness (each such payoff
letter, a “Debt Payoff Letter”).

(e) With respect to any Transaction Expenses which will not have been paid in
full prior to the Closing Date, at least two Business Days prior to the Closing
Date, the Sellers Representative shall submit to the Buyer reasonably
satisfactory documentation setting forth an itemized list of all, and amounts of
all, Transaction Expenses, including the identity of each payee, dollar amounts
owed, wire instructions and any other information necessary to effect the final
payment in full thereof, and copies of final invoices from each such payee
(subject to redaction to preserve confidential information of the Sellers or
attorney-client communications) (the “Transaction Expenses Payoff
Instructions”).

 

13



--------------------------------------------------------------------------------

(f) Following the Closing, the Aggregate Stock Closing Consideration, the
Aggregate Cash Closing Consideration and the Fractional Share Cash Amount shall
be distributed by the Sellers Representative to the Sellers in accordance with
Article V of the Company Operating Agreement. The Sellers Representative will
provide the Buyer with a schedule allocating the Aggregate Closing Consideration
among the Sellers and setting forth each Seller’s Pro Rata Share at least three
Business Days prior to the Closing Date (the “Sellers’ Allocation Schedule”).
The Buyer shall have no responsibility for the accuracy of the allocations set
forth in the Sellers’ Allocation Schedule.

(g) Except as set forth in Section 2.2(b)(iv) above, all cash payments hereunder
shall be made by wire transfer of immediately available funds in United States
dollars to such account as may be designated to the payor by the payee at least
two Business Days prior to the applicable payment date.

Section 2.3 Closing Estimates. At least four Business Days prior to the
anticipated Closing Date, the Sellers Representative shall prepare, or cause to
be prepared, and deliver to the Buyer a written statement (the “Preliminary
Closing Statement”) that shall include and set forth (i) an estimated balance
sheet of the Company, as of the Calculation Time (the “Preliminary Closing
Balance Sheet”), (ii) a good-faith estimate of (A) Net Working Capital based on
the Preliminary Closing Balance Sheet (the “Estimated Net Working Capital”),
(B) Indebtedness (the “Estimated Indebtedness”), (C) Cash (the “Estimated Cash”)
and (D) all Transaction Expenses that are accrued or expected to be due and
remain unpaid as of the Closing (the “Estimated Transaction Expenses”) (with
each of Estimated Net Working Capital, Estimated Cash and Estimated Indebtedness
determined as of the Calculation Time and, except for Estimated Transaction
Expenses, without giving effect to the transactions contemplated herein) and
(iii) on the basis of the foregoing, a calculation of the Estimated Purchase
Price; provided, for the avoidance of doubt, that, in making such calculations,
Estimated Net Working Capital shall exclude any amounts relating to or included
in Estimated Cash, Estimated Indebtedness, and Estimated Transaction Expenses to
avoid any double-counting of any particular adjustment. Estimated Net Working
Capital, Estimated Indebtedness and Estimated Cash shall be calculated in
accordance with GAAP applied on a basis consistent with the preparation of the
Balance Sheet (provided, that in the event of a conflict between GAAP and
consistent application thereof, GAAP shall prevail), subject to such differences
in accounting principles, policies and procedures as are set forth on
Section 2.3 of the Disclosure Schedules (GAAP as so modified pursuant to
Schedule 2.3, the “Applicable Accounting Principles”). All calculations of
Estimated Net Working Capital, Estimated Indebtedness, Estimated Cash and
Estimated Transaction Expenses shall be accompanied by a certificate of a duly
authorized officer of the Company certifying that such estimates have been
calculated in good faith in accordance with this Agreement. Without limiting any
of the Buyer’s other rights or remedies, the Buyer may object that any of the
foregoing has not been calculated in good faith or in a manner consistent with
the terms hereof by delivering to the Sellers Representative a written notice of
its disagreement at least two Business Days prior to the anticipated Closing
Date (the “Buyer’s Notice of Disagreement”), specifying in reasonable detail the
nature of its objections to the

 

14



--------------------------------------------------------------------------------

Sellers Representative’s estimates. The Sellers Representative and the Buyer in
good faith shall seek to resolve in writing any objections set forth in the
Buyer’s Notice of Disagreement prior to the Closing, and the Sellers
Representative shall make such revisions to the disputed items as may be
mutually agreed between the Sellers Representative and the Buyer; provided, that
if and to the extent that the Buyer and the Sellers Representative have not
resolved all such differences by the close of business on the Business Day prior
to the anticipated Closing Date, the parties shall proceed to close based upon
the Preliminary Closing Statement as prepared by the Sellers Representative
(with such modifications as may have been mutually agreed between the Sellers
Representative and the Buyer prior to the Closing Date in accordance with this
Section 2.3) or as otherwise agreed to by the Sellers Representative and the
Buyer before the Closing. For the avoidance of doubt, any failure of the Buyer
to raise any objection or dispute in the Buyer’s Notice of Disagreement shall
not in any way prejudice Buyer’s right to raise any matter in the Final Closing
Statement.

Section 2.4 Post-Closing Adjustment of Purchase Price.

(a) Within 90 days after the Closing Date, the Buyer shall prepare, or cause to
be prepared, and deliver to the Sellers Representative a written statement (the
“Final Closing Statement”) that shall include and set forth (i) a balance sheet
of the Company, as of the Calculation Time (the “Closing Balance Sheet”) and
(ii) a calculation of the actual (A) Net Working Capital (the “Closing Net
Working Capital”), (B) Indebtedness (the “Closing Indebtedness”), (C) Cash (the
“Closing Cash”), and (D) Transaction Expenses (the “Closing Transaction
Expenses”) (with each of Closing Net Working Capital, Closing Indebtedness and
Closing Cash determined as of the Calculation Time and, except for Closing
Transaction Expenses, without giving effect to the transactions contemplated
herein); provided, for the avoidance of doubt, that, in making such
calculations, Closing Net Working Capital shall exclude any amounts included in
Closing Cash, Closing Indebtedness, and Closing Transaction Expenses to avoid
any double-counting of any particular adjustment. Closing Net Working Capital,
Closing Indebtedness and Closing Cash shall be calculated in accordance with the
Applicable Accounting Principles. All calculations of Closing Net Working
Capital, Closing Indebtedness, Closing Cash and Closing Transaction Expenses
shall be accompanied by a certificate of a duly authorized officer of the Buyer
certifying that such amounts have been prepared in good faith in accordance with
this Agreement. If the Buyer does not deliver the Final Closing Statement to the
Sellers Representative within 90 days after the Closing Date, then, at the
election of the Sellers Representative (acting in its sole discretion), either
(x) the Sellers Representative may prepare and present the Final Closing
Statement within an additional 30 days thereafter or (y) the Preliminary Closing
Statement will be deemed to be the Final Closing Statement in accordance with
this Section 2.4(a). If the Sellers Representative elects to prepare the Final
Closing Statement in accordance with the immediately preceding sentence, then
all subsequent references in this Section 2.4 to the Buyer, on the one hand, and
the Sellers Representative, on the other hand, will be deemed to be references
to the Sellers Representative, on the one hand, and the Buyer, on the other
hand, respectively.

 

15



--------------------------------------------------------------------------------

(b) The Final Closing Statement shall become final and binding on the 30th day
following delivery thereof, unless prior to the end of such period, the Sellers
Representative delivers to the Buyer written notice of its disagreement (a
“Notice of Disagreement”) specifying the nature and amount of any dispute as to
the Closing Net Working Capital, Closing Indebtedness, Closing Cash and/or
Closing Transaction Expenses, as set forth in the Final Closing Statement. The
Sellers Representative and the Sellers shall be deemed to have agreed with all
items and amounts of Closing Net Working Capital, Closing Indebtedness, Closing
Cash and/or Closing Transaction Expenses not specifically referenced in the
Notice of Disagreement, and such items and amounts shall not be subject to
review in accordance with Section 2.4(c).

(c) During the 15-day period following delivery of a Notice of Disagreement by
the Sellers Representative to the Buyer, the parties in good faith shall seek to
resolve in writing any differences that they may have with respect to the
computation of the Closing Net Working Capital, Closing Indebtedness, Closing
Cash and/or Closing Transaction Expenses as specified therein. Any disputed
items resolved in writing between the Sellers Representative and the Buyer
within such 15-day period shall be final and binding with respect to such items,
and if the Sellers Representative and the Buyer agree in writing on the
resolution of each disputed item specified by the Sellers Representative in the
Notice of Disagreement and the amount of the Closing Net Working Capital,
Closing Indebtedness, Closing Cash and Closing Transaction Expenses, the amounts
so determined shall be final and binding on the parties for all purposes
hereunder. If the Sellers Representative and the Buyer have not resolved all
such differences by the end of such 15-day period, either party shall have the
right to submit, in writing, to an independent public accounting firm (the
“Independent Accounting Firm”), each item in the Final Closing Statement
remaining in dispute after such 15th day. Within 10 days of submission of any
such disputed amount to the Independent Accounting Firm, both the Buyer and the
Sellers Representative shall enter into the Independent Accounting Firm’s
standard engagement letter and shall instruct the Independent Accounting Firm to
render its decision within 45 days of its referral. The Independent Accounting
Firm shall make a written determination as to each such disputed item and the
amount of the Closing Net Working Capital, Closing Indebtedness, Closing Cash
and Closing Transaction Expenses, which determination shall be final and binding
on the parties for all purposes hereunder and shall not be subject to appeal or
further review. The Independent Accounting Firm shall consider only those items
and amounts in the Sellers Representative’s and the Buyer’s respective
calculations of the Closing Net Working Capital, Closing Indebtedness, Closing
Cash and Closing Transaction Expenses that are identified as being items and
amounts to which the Sellers Representative and the Buyer have been unable to
agree. In resolving any disputed item, the Independent Accounting Firm may not
assign a value to any item greater than the greatest value for such item claimed
by either party or less than the smallest value for such item claimed by either
party. The Independent Accounting Firm shall be KPMG LLP or, if such firm is
unable or unwilling to act, such other independent public accounting firm as
shall be agreed in writing by the Sellers Representative and the Buyer. If KPMG
declines to accept such engagement and the Sellers Representative and the Buyer
are unable to select an alternative Independent Accounting Firm within five
Business Days of the expiration of the 15-day period referred to above, then
either the Sellers Representative or the Buyer may thereafter request that the
American Arbitration Association select an Independent Accounting Firm. The
Sellers Representative and the Buyer shall use their commercially reasonable
efforts to cause the Independent Accounting Firm to render a written decision
resolving the matters submitted to it as promptly as practicable, and in any
event within 30 days following the submission thereof. Judgment may be entered
upon the written determination of the Independent Accounting Firm in accordance
with Section 11.9. In acting under this Agreement, the Independent Accounting
Firm will be entitled to the privileges and immunities of an arbitrator.

 

16



--------------------------------------------------------------------------------

(d) The costs of any dispute resolution pursuant to Section 2.4(c), including
the fees and expenses of the Independent Accounting Firm and of any enforcement
of the determination thereof, shall be borne by the Sellers and the Buyer in
inverse proportion as they may prevail on the matters resolved by the
Independent Accounting Firm, which proportionate allocation shall be calculated
on an aggregate basis based on the relative dollar values of the amounts in
dispute and shall be determined by the Independent Accounting Firm at the time
the determination of such firm is rendered on the merits of the matters
submitted. The fees and disbursements of the Representatives of each party
incurred in connection with the preparation or review of the Final Closing
Statement and preparation or review of any Notice of Disagreement, as
applicable, shall be borne by such party.

(e) The Buyer and the Sellers Representative will, and will cause the Company to
afford to the Buyer and its Representatives, in the case of the Sellers
Representative, and to afford to the Sellers Representative and its
Representatives, in the case of the Buyer, reasonable access, during normal
business hours and upon reasonable prior notice, to the personnel, properties,
books and records of the Company and to any other information reasonably
requested for purposes of preparing and reviewing the calculations contemplated
by this Section 2.4. Each party shall authorize its accountants to disclose work
papers generated by such accountants in connection with preparing and reviewing
the calculations of the Net Working Capital, Cash, Indebtedness and Transaction
Expenses as specified in this Section 2.4; provided, that such accountants shall
not be obligated to make any work papers available except in accordance with
such accountants’ disclosure procedures and then only after the non-client party
has signed an agreement relating to access to such work papers in form and
substance acceptable to such accountants.

(f) The Estimated Purchase Price shall be adjusted, upwards or downwards, as
follows:

(i) For the purposes of this Agreement, the “Net Adjustment Amount” means an
amount, which may be positive or negative, equal to (A) the Closing Net Working
Capital as finally determined pursuant to this Section 2.4 minus the Estimated
Net Working Capital, plus (B) the Estimated Indebtedness minus the Closing
Indebtedness as finally determined pursuant to this Section 2.4, plus (C) the
Closing Cash as finally determined pursuant to this Section 2.4 minus the
Estimated Cash, plus (D) the Estimated Transaction Expenses minus the Closing
Transaction Expenses as finally determined pursuant to this Section 2.4.

(ii) If the Net Adjustment Amount is positive, the Estimated Purchase Price
shall be adjusted upwards in an amount equal to the Net Adjustment Amount. In
such event, the Buyer shall pay the Net Adjustment Amount to the Sellers
Representative, on behalf of and for delivery by the Sellers Representative to
each applicable Seller.

 

17



--------------------------------------------------------------------------------

(iii) If the Net Adjustment Amount is negative (in which case the “Net
Adjustment Amount” for purposes of this clause (iii) shall be deemed to be equal
to the absolute value of such amount), the Estimated Purchase Price shall be
adjusted downwards in an amount equal to the Net Adjustment Amount. In such
event, the Sellers shall each pay their Pro Rata Share of the Net Adjustment
Amount to the Buyer. In the event that any Seller shall fail to pay such amount
of such deficiency within the time period set forth in Section 2.4(g), the Buyer
may, in its sole discretion, deliver written notice to the Escrow Agent and the
Sellers Representative specifying such amount, and the Escrow Agent shall
deliver a number Buyer Common Shares from the Indemnity Escrow Fund to the Buyer
equal to (x) the amount of such deficiency divided by (y) the Price Per Share,
in accordance with the terms of the Escrow Agreement; provided, that the
defaulting Seller (A) shall promptly restore the Indemnity Escrow Fund to the
extent any Buyer Common Shares are so distributed therefrom and (B) shall remain
liable in the event the Indemnity Escrow Fund is insufficient to cover the
amount of such deficiency. No failure on the part of the Buyer to deliver a
notice as specified in the immediately preceding sentence shall relieve the
Seller of the obligation to pay the amount of such deficiency to the Buyer.

(g) Payments in respect of Section 2.4(f) shall be made in cash within three
Business Days of final determination of the Net Adjustment Amount pursuant to
the provisions of this Section 2.4 by wire transfer of immediately available
funds to such account or accounts as may be designated in writing by the party
entitled to such payment at least two Business Days prior to such payment date.

Section 2.5 Tax Treatment and Purchase Price Allocation. The parties to this
Agreement intend that the purchase by the Buyer and sale by the Sellers
contemplated hereunder shall be treated for tax purposes in a manner consistent
with Revenue Ruling 99-6, Situation 2. The Buyer shall prepare and provide to
the Sellers Representative within 60 days after all adjustments to the Purchase
Price pursuant to Section 2.4 have been completed in accordance with the terms
thereof, a schedule (the “Purchase Price Allocation Schedule”) allocating the
amounts paid and the liabilities assumed in connection with the transactions
contemplated by this Agreement, adjusted as necessary to determine the purchase
price of the Company assets Buyer is treated as purchasing hereunder for federal
income tax purposes (the “Tax Allocation Purchase Price”), among such assets.
The Purchase Price Allocation Schedule shall be prepared in accordance with the
general principles of Section 1060 of the Code and the Treasury Regulations
pursuant thereto or any successor provision. Unless the Sellers Representative
objects to the Purchase Price Allocation Schedule within 30 days after receipt
thereof, such Schedule shall become final. If the Sellers Representative objects
to the Purchase Price Allocation Schedule within 30 days of receipt, then the
Buyer and the Sellers Representative shall use commercially reasonable efforts
to agree, within 30 days of the Sellers Representative’s objection to the
Purchase Price Allocation Schedule, to an allocation of the Tax Allocation
Purchase Price among the purchased assets hereunder for federal income tax
purposes that is consistent with the allocation methodology provided by
Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(the “Allocation”). If the Buyer and the Sellers Representative cannot agree on
an appropriate Allocation within the time period specified in the preceding
sentence, then the Buyer and the Sellers shall not be bound by the Allocation.
If, however, the Allocation is agreed to by the Buyer and the Sellers
Representative (including, for the avoidance of doubt, if the Sellers
Representative does not

 

18



--------------------------------------------------------------------------------

object to the Purchase Price allocation Schedule delivered Buyer within the
period specified in this Section 2.5), then the Buyer and the Sellers agree to
report based on the Allocation and shall file all Tax Returns that are required
to be filed in connection with transactions contemplated by this Agreement in a
manner consistent therewith, and neither the Buyer nor the Sellers shall take
any position (whether in Tax proceedings, on Tax Returns, or otherwise) that is
inconsistent with such allocation statement except as may be subsequently
adjusted pursuant to an audit by IRS or by court decision.

Section 2.6 Sellers Representative.

(a) Each Seller, by his, her or its execution of this Agreement, hereby consents
to the terms of this Section 2.6 and to the appointment of MS Incentive Plan
Holdco, LLC as such Seller’s representative and attorney-in-fact, with full
power of substitution to act on behalf of the Sellers to the extent and in the
manner set forth in this Agreement and the Escrow Agreement. All decisions,
actions, consents and instructions by the Sellers Representative with respect to
this Agreement and the Ancillary Agreements and the transactions contemplated
hereby and thereby, including all decisions, actions, consents and instructions
relating to the defense or settlement of any claims for indemnification, and the
Sellers Representative’s allocation of the Aggregate Closing Consideration or
any other payment made by the Buyer hereunder among the Sellers, shall be
binding upon all Sellers. The provisions of this Section 2.6, including the
power of attorney granted hereby, are independent and severable, are irrevocable
and coupled with an interest and shall not be terminated by any act of any one
or more Sellers, or by operation of Law, whether by death or other event.

(b) In the event the Sellers Representative becomes unable to perform its
responsibilities hereunder or resigns from such position, the Sellers (acting by
the vote of the Sellers who immediately prior to the Closing held a projected
interest in the Purchase Price equal to or greater than a majority of the
projected Purchase Price) shall select another representative to fill the
vacancy of the Sellers Representative, and such substituted representative shall
be deemed to be the Sellers Representative for all purposes under this Agreement
and the Ancillary Agreements.

(c) The Buyer shall be entitled to rely on any decision, action, consent or
instruction of the Sellers Representative in connection with this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby as
being the decision, action, consent or instruction of the Sellers, and the Buyer
is hereby relieved from any liability to any Person for acts done in accordance
with any such decision, action, consent or instruction. The Buyer shall be
entitled to unconditionally assume that any action taken or omitted, or any
document executed by, MS Incentive Plan Holdco, LLC, purporting to act as the
Sellers Representative under or pursuant to this Agreement or the Ancillary
Agreements or in connection with any of the transactions contemplated by this
Agreement, has been unconditionally authorized by Sellers to be taken, omitted
to be taken, or executed on their behalf so that they will be legally bound
thereby, and no Seller shall institute any claim, lawsuit, arbitration or other
proceeding against the Buyer or any of its Affiliates alleging that MS Incentive
Plan Holdco, LLC did not have the authority to act as the Sellers Representative
on behalf of Sellers in connection with any such action, omission or execution.
No modification or revocation of the power of attorney granted by the Sellers
herein to MS Incentive Plan Holdco, LLC to serve as the Sellers

 

19



--------------------------------------------------------------------------------

Representative shall be effective as against the Buyer until it has received a
document signed by all Sellers effecting said modification or revocation. The
Buyer and its Affiliates are hereby relieved from any liability to any Person
for any acts done by the Sellers Representative and any acts done by the Buyer
in accordance with any decision, act, consent or instruction of the Sellers
Representative.

(d) The Sellers Representative shall not be liable for any act done or omitted
hereunder as the Sellers Representative while acting in good faith and in the
exercise of reasonable judgment. The Sellers shall, severally (in proportions
based on each Seller’s Pro Rata Share), indemnify the Sellers Representative and
hold the Sellers Representative harmless against any loss, liability or expense
incurred without gross negligence, bad faith or willful misconduct on the part
of the Sellers Representative and arising out of or in connection with the
acceptance or administration of the Sellers Representative’s duties under this
Agreement and the Ancillary Agreements, including the reasonable fees and
expenses of any legal counsel retained by the Sellers Representative. This right
of indemnification shall survive the termination of this Agreement. Any Person
dealing with the Sellers Representative is entitled to rely on the actions taken
by, and consents and approvals given by, the Sellers Representative without the
need for further investigation. A Person shall be entitled to rely on the
Sellers Representative’s actions, consents and approvals notwithstanding any
knowledge of the relying Person. No Person shall have any liability for relying
on the Sellers Representative in the foregoing manner.

Section 2.7 Withholding. The Buyer shall be entitled to deduct and withhold from
any consideration otherwise payable to any Person pursuant to this Agreement
such amounts as it determines it is required to deduct and withhold with respect
to the making of such payment under the Code or any provision of state, local or
foreign Tax Law; provided, however, that to the extent doing so is reasonably
practicable, the Buyer shall provide written notice to the Seller’s
Representative prior to withholding any amounts under this Section 2.7 and the
Buyer shall reasonably cooperate in good faith and at the Seller’s
Representative’s expense with the Seller’s Representative’s efforts to minimize,
to the extent permissible under applicable Law, the amount of any such deduction
or withholding, including by providing any certificates or forms that are
reasonably requested by the Seller’s Representative to establish an exemption
from (or reduction in) any deduction or withholding. Any amounts that are so
deducted and withheld shall be paid to the relevant Governmental Authority and
shall be treated for all purposes of this Agreement as having been paid to the
applicable Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except as set forth in the Disclosure Schedules attached hereto (collectively,
the “Disclosure Schedules”), each Seller, severally as to himself, herself or
itself and not jointly as to any other Seller, hereby represents and warrants to
the Buyer as follows:

 

20



--------------------------------------------------------------------------------

Section 3.1 Organization and Qualification. If such Seller is a legal entity,
such Seller is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has full corporate, limited
liability company or limited partnership (as applicable) power and authority to
own and dispose of the Units owned by it.

Section 3.2 Authority. If such Seller is a legal entity, such Seller has full
corporate, limited liability company or limited partnership (as applicable)
power and authority to execute and deliver this Agreement and each of the
Ancillary Agreements to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. If such Seller is a natural person, such Seller has legal capacity
to execute and deliver this Agreement and each Ancillary Agreement to which it
will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by such Seller of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by such
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate, limited liability company,
limited partnership or spousal action. This Agreement has been, and upon their
execution each of the Ancillary Agreements to which such Seller will be a party
will have been, duly executed and delivered by such Seller and, assuming due
execution and delivery by each of the other parties hereto and thereto, this
Agreement constitutes, and upon their execution each of the Ancillary Agreements
to which such Seller will be a party will constitute, the legal, valid and
binding obligations of such Seller, enforceable against such Seller in
accordance with their respective terms (except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors’ rights generally or by
general principles of equity).

Section 3.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by such Seller of this Agreement and
each of the Ancillary Agreements to which such Seller will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

(i) if such Seller is a legal entity, conflict with or violate the
organizational documents of such Seller;

(ii) conflict with or violate any Law applicable to such Seller or by which the
Units owned by such Seller are bound or affected, except, in the case of this
clause (ii), for any such conflicts or violations that would not, individually
or in the aggregate, materially impair the ability of such Seller to consummate,
or prevent or materially delay, any of the transactions contemplated by this
Agreement or the Ancillary Agreements or would reasonably be expected to do so;
or

(iii) conflict with or violate, result in any breach of, constitute a default
(or an event that, with notice or lapse of time or both, would become a default)
under, require any consent of or notice to any Person pursuant to, give to
others any right of termination, amendment, modification, acceleration or
cancellation of, allow the imposition of any fees or penalties under, require
the offering or making of any payment or redemption under, give rise to

 

21



--------------------------------------------------------------------------------

any increased, guaranteed, accelerated or additional rights or entitlements of
any Person under, or otherwise adversely affect any rights of such Seller under,
or result in the creation of any Encumbrance on any of the Units pursuant to,
any Contract to which such Seller is bound, except, in the case of this clause
(iii), for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, materially impair the ability of such Seller
to consummate, or prevent or materially delay, any of the transactions
contemplated by this Agreement or the Ancillary Agreements or would reasonably
be expected to do so.

(b) Except for (i) any filings required to be made under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and (ii) such
filings as may be required by any applicable federal or state securities or
“blue sky” laws, such Seller is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by such
Seller of this Agreement and each of the Ancillary Agreements to which such
Seller will be a party or the consummation of the transactions contemplated
hereby or thereby, other than those notices, authorizations, approvals, orders,
permits or consents: (x) as have been given or obtained prior to the date
hereof; (y) the failure of which to give or obtain would not reasonably be
expected to impair in any material respect the ability of such Seller to perform
such Seller’s obligations under this Agreement or any of the Ancillary
Agreements to which such Seller is, or will be as of the Closing, a party, or
prevent or materially delay consummation of the transactions contemplated hereby
and thereby; or (z) as may be required solely as a result of the business
activities of the Buyer or its Affiliates (other than the business activities of
the Company prior to the Closing).

Section 3.4 Units. Such Seller is the record and beneficial owner of the Units
listed as owned by such Seller on Section 3.4 of the Disclosure Schedules, free
and clear of any Encumbrance except as set forth in the Company Operating
Agreement or those arising under securities Laws. Such Seller has the right,
authority and power to sell, assign and transfer such Units to the Buyer. Upon
delivery to the Buyer of such Units at the Closing and the Buyer’s payment of
the Purchase Price, the Buyer shall acquire good, valid and marketable title to
such Units, free and clear of any Encumbrance (except as set forth in the
Company Operating Agreement or those arising under securities Laws or created by
the Buyer).

Section 3.5 Acquisition of Buyer Common Shares. Such Seller is acquiring the
Buyer Common Shares for its own account, for investment purposes only and not
with a view to the distribution of such Buyer Common Shares in violation of
applicable securities Laws. Such Seller understands that the offering and
issuance of the Buyer Common Shares hereunder has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) and that the Buyer
Common Shares cannot be offered or re-sold until such offer and sale is
subsequently registered under the Securities Act or unless an exemption from
such registration is available to such Seller. Such Seller is an “accredited
investor” as that term is defined in Rule 501(a) promulgated under the
Securities Act. Such Seller acknowledges that the Buyer Common Shares issued
hereunder will bear the following or substantially similar legend thereon:

 

22



--------------------------------------------------------------------------------

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities laws. The shares
have been acquired for investment and may not be sold or transferred in the
absence of an effective registration statement for the shares under such Act
unless, in the opinion of counsel satisfactory to the issuer, registration is
not required under such Act or any applicable state securities laws.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedules, the Company hereby represents
and warrants to the Buyer as follows:

Section 4.1 Organization and Qualification.

(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Texas, and has full limited
liability company power and authority to own, lease and operate its properties
and assets and to carry on its business as now conducted and as currently
proposed to be conducted. The Company is duly qualified or licensed as a foreign
limited liability company to do business, and is in good standing, in each
jurisdiction where the character of the properties and assets occupied, owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for any such failures to be so qualified or
licensed and in good standing that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Material Adverse Effect.

(b) The Company has furnished to the Buyer a complete and correct copy of the
certificate of formation and limited liability company agreement, each as
amended to date, of the Company. Such documents are in full force and effect and
the Company is not in violation of any of the applicable provisions thereof. The
minute books of the Company have been made available for inspection by the Buyer
prior to the date hereof and are true and complete.

Section 4.2 Authority.

(a) The Company has full limited liability company power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is or will be a party, to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Company of this Agreement and each of
the Ancillary Agreements to which it is or will be a party and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary limited liability company or other
action. This Agreement has been duly executed and delivered by the Company and,
assuming due execution and delivery by each of the other parties hereto and
thereto, this Agreement constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms
(except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally or by general principles of equity).

(b) No vote or approval by, or other action of, the holders of any equity
interests of the Company is necessary under any Law or Contract in connection
with the execution and delivery of this Agreement or the consummation of
transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

Section 4.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Company and the Sellers of
this Agreement and each of the Ancillary Agreements to which the Sellers will be
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not:

(i) conflict with or violate the certificate of formation and Company Operating
Agreement;

(ii) conflict with or violate any Law applicable to the Company or by which any
property or asset of the Company is bound or affected, except for any such
conflicts or violations that would not, individually or in the aggregate,
reasonably be expected to be material to the Company; or

(iii) conflict with or violate, result in any breach of, constitute a default
(or an event that, with notice or lapse of time or both, would become a default)
under, require any consent of or notice to any Person pursuant to, give to
others any right of termination, amendment, modification, acceleration or
cancellation of, allow the imposition of any fees or penalties under, require
the offering or making of any payment or redemption under, give rise to any
increased, guaranteed, accelerated or additional rights or entitlements of any
Person under, or otherwise adversely affect any rights of the Company under, or
result in the creation of any Encumbrance on any property, asset or right of the
Company pursuant to any Contract to which the Company is a party or by which the
Company or any of its properties, assets or rights may be bound or affected,
except for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, reasonably be expected to be material to the
Company.

(b) Except for (i) any filings required to be made under the HSR Act and
(ii) such filings as may be required by any applicable federal or state
securities or “blue sky” laws, the Company is not required to file, seek or
obtain any notice, authorization, approval, order, permit or consent of or with
any Governmental Authority in connection with the execution, delivery and
performance by the Company or the Sellers of this Agreement and each of the
Ancillary Agreements to which the Sellers will be a party or the consummation of
the transactions contemplated hereby or thereby or in order to prevent the
termination of any right, privilege, license or qualification of the Company,
other than those notices, authorizations, approvals, orders, permits or
consents: (x) as have been given or obtained prior to the date hereof; (y) the
failure of which to give or obtain would not reasonably be expected to
(A) impair in any material respect the ability of the Company to perform its
obligations under this Agreement or prevent or materially delay consummation of
the transactions contemplated hereby and thereby or (B) be material to the
Company; or (z) as may be required as a result of the business activities of the
Buyer or its Affiliates.

(c) No “fair price,” “interested shareholder,” “business combination” or similar
provision of any state takeover Law is applicable to the transactions
contemplated by this Agreement or the Ancillary Agreements.

 

24



--------------------------------------------------------------------------------

Section 4.4 Capitalization. Section 4.4 of the Disclosure Schedules sets forth a
complete and accurate list, as of the date of this Agreement, of all record
owners of the issued and outstanding limited liability company interests of the
Company, indicating the respective number and class of Units held by each.
Except for the Units set forth on Section 4.4 of the Disclosure Schedules, the
Company has not issued or agreed to issue any: (a) limited liability company
interests or other equity or ownership interests; (b) options, warrants or
interests convertible into or exchangeable or exercisable for limited liability
company interests or other equity or ownership interests; (c) stock appreciation
rights, phantom stock, interests in the ownership or earnings of the Company or
other equity equivalent or equity-based award or right; or (d) bonds, debentures
or other Indebtedness having the right to vote or convertible or exchangeable
for securities having the right to vote. Each outstanding limited liability
company interest of the Company is duly authorized, validly issued, fully paid
and nonassessable and was not issued in violation of any preemptive or other
rights of any Person to acquire securities of the Company. All of the aforesaid
limited liability company interests or other equity or ownership interests have
been offered, sold and delivered by the Company in compliance with all
applicable federal and state securities laws. Except for rights granted to the
Buyer under this Agreement or as set forth in the Company Operating Agreement,
there are no outstanding obligations of the Company to issue, sell or transfer
or repurchase, redeem or otherwise acquire, or that relate to the holding,
voting or disposition of or that restrict the transfer of, the issued or
unissued limited liability company interests or other equity or ownership
interests of the Company. Upon the cancellation of the Incentive Units prior to
the Closing in accordance with Section 2.1, the Company will have no further
obligations or liabilities with respect to the Incentive Units. No limited
liability company interests or other equity or ownership interests of the
Company have been issued in violation of any rights, agreements, arrangements or
commitments under any provision of applicable Law, the certificate of formation
or limited liability company agreement of the Company or any Contract to which
the Company is a party or by which the Company is bound. No limited liability
company interests or other equity or ownership interests of the Company are
owned by the Company or held by the Company in treasury. There are no declared
or accumulated but unpaid distributions in respect of any limited liability
company interests or other equity or ownership interests of the Company.

Section 4.5 Equity Interests. The Company does not own, directly or indirectly,
any equity, partnership, membership or similar interest in, or any interest
convertible into, exercisable for the purchase of or exchangeable for any such
equity, partnership, membership or similar interest, or is under any current or
prospective obligation to form or participate in, provide funds to, make any
loan, capital contribution or other investment in or assume any liability or
obligation of, any Person.

Section 4.6 Financial Statements; No Undisclosed Liabilities.

(a) True and complete copies of the audited balance sheet of the Company as of
December 31, 2016, 2015 and 2014 and the related audited statements of income,
retained earnings, members’ equity and changes in financial position of the
Company, together with all related notes and schedules thereto, accompanied by
the reports thereon of the Company’s independent auditors (collectively referred
to as the “Financial Statements”) and the unaudited balance sheet of the Company
as at July 31, 2017 (the “Balance Sheet”), and the related monthly statements of
income and cash flows of the Company,

 

25



--------------------------------------------------------------------------------

together with all related notes and schedules thereto (collectively referred to
as the “Interim Financial Statements”), are attached hereto as Section 4.6(a) of
the Disclosure Schedules. Each of the Financial Statements and the Interim
Financial Statements (i) have been prepared in accordance with the books and
records of the Company, (ii) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (iii) fairly present, in all material
respects, the financial position, results of operations and cash flows of the
Company as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
the Interim Financial Statements, to normal and recurring year-end adjustments
that will not, individually or in the aggregate, be material, and the absence of
footnotes thereto.

(b) There are no liabilities of or with respect to the Company that would be
required by GAAP to be reserved, reflected or otherwise disclosed on a
consolidated balance sheet of the Company, other than (a) liabilities reserved,
reflected, or otherwise disclosed in the Balance Sheet, (b) liabilities incurred
in the ordinary course of business consistent with past practice since July 31,
2017, (c) fees and expenses incurred in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements that will be
classified as Transaction Expenses or (d) liabilities that are not material to
the Company.

Section 4.7 Absence of Certain Changes or Events. From the date of the Balance
Sheet: (a) the Company has conducted its business only in the ordinary course
consistent with past practice; (b) there has not been any change, event or
development that has had a Material Adverse Effect; (c) the Company has not
suffered any casualty loss, damage, destruction or other casualty affecting any
of its material properties or assets, whether or not covered by insurance and
(d) the Company has not taken any action that, if taken after the date of this
Agreement, would constitute a breach of any of the covenants set forth in
Section 6.1(c), (d), (e), (f), (g), (k), (n), (o), (p), (q), (v) or (w).

Section 4.8 Compliance with Law; Permits.

(a) The Company is, and for three years prior to the date hereof has been, in
compliance in all material respects with all Laws applicable to it. None of the
Company nor any of its executive officers has received during the past three
years, any notice, order, complaint or other communication from any Governmental
Authority or any other Person that the Company is not in compliance in any
material respect with any Law applicable to it.

(b) Section 4.8(b) of the Disclosure Schedules sets forth a true and complete
list of all permits, licenses, franchises, approvals, certificates, consents,
waivers, concessions, exemptions, orders, registrations, notices or other
authorizations of any Governmental Authority necessary for the Company to own,
lease and operate its properties and to carry on its business in all material
respects as currently conducted (the “Permits”). The Company is and has been in
compliance in all material respects with all such Permits. No suspension,
cancellation, modification, revocation or nonrenewal of any Permit is pending
or, to the Knowledge of the Company, threatened. The consummation of the
transactions contemplated hereby will not cause the termination or revocation of
any of the Permits. No Permit is held in the name of any employee, individual
engaged as an independent contractor, officer, manager, equityholder, agent or
otherwise on behalf of the Company.

 

26



--------------------------------------------------------------------------------

Section 4.9 Litigation. Except as set forth on Section 4.9 of the Disclosure
Schedules, there is no Action pending or, to the Knowledge of the Company,
threatened against the Company, or any material property or asset of the
Company, or any of the employees, officers, individuals engaged as independent
contractors or managers of the Company in regards to their actions as such.
There is no Action pending or, to the Knowledge of the Company, threatened
seeking to prevent, hinder, modify, delay or challenge the transactions
contemplated by this Agreement or the Ancillary Agreements. There is no
outstanding order, writ, judgment, injunction, decree, determination or award
of, or pending or, to the Knowledge of the Company, threatened investigation by,
any Governmental Authority relating to the Company, any of its properties or
assets, or the transactions contemplated by this Agreement or the Ancillary
Agreements. There is no material Action by the Company pending, or which the
Company has commenced preparations to initiate, against any other Person.

Section 4.10 Employee Benefit Plans.

(a) Section 4.10(a) of the Disclosure Schedules sets forth a true and complete
list of all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not
subject to ERISA) and all bonus, equity option, equity purchase, restricted
unit, vacation, leave of absence, incentive, deferred compensation, retiree
medical or life insurance, supplemental retirement, severance or other benefit
plans, programs or arrangements, and all employment, termination, severance or
other contracts or agreements to which the Company is a party, with respect to
which the Company has or could have any obligation or which are maintained,
contributed to, required to be contributed to or sponsored by the Company for
the benefit of any current or former employee, officer, individual engaged as an
independent contractor or manager of the Company (collectively, the “Plans”).

(b) Each Plan is in writing or the Company has furnished to the Buyer a written
description thereof. The Company has furnished to the Buyer a true and complete
copy of each such Plan and has delivered to the Buyer a true and complete copy
of each material document, if any, prepared in connection with each such Plan,
including (i) a copy of each trust or other funding arrangement, (ii) each
summary plan description and summary of material modifications, (iii) the two
most recently filed Internal Revenue Service (“IRS”) Form 5500s, (iv) the most
recently received IRS determination letter for each such Plan and (v) the most
recently prepared actuarial report and financial statement in connection with
each such Plan.

(c) None of the Plans is a (i) multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA (a “Multiemployer Plan”), (ii) a single
employer pension plan within the meaning of Section 4001(a)(15) of ERISA for
which the Company could incur liability under Section 4063 or 4064 of ERISA (a
“Multiple Employer Plan”), (iii) a “defined benefit plan” as defined in
Section 3(35) of ERISA, or (iv) a pension plan subject to the funding standards
of Section 302 of ERISA or Section 412 of the Code. Except as set forth on

 

27



--------------------------------------------------------------------------------

Section 4.10(c) of the Disclosure Schedules, none of such Plans (A) provides for
the payment of separation, severance, termination or similar-type benefits to
any person, or (B) obligates the Company to make any payment or provide any
benefit as a result of the transactions contemplated by this Agreement or the
Ancillary Agreements. Except to the extent required pursuant to Section 4980B of
the Internal Revenue Code of 1986, as amended (the “Code”), the corresponding
provisions of ERISA or other applicable similar Laws, none of such Plans
provides for or promises retiree medical, disability or life insurance benefits
to any current or former employee, individual engaged as an independent
contractor, officer or manager of the Company. Each of the Plans is subject only
to the Laws of the United States or a political subdivision thereof.

(d) Each Plan has been operated in all material respects in compliance with its
terms and the requirements of all applicable Laws, including ERISA and the Code.
The Company has performed all material obligations required to be performed by
it and is not in any respect in default under or in violation under any Plan,
nor to the Knowledge of the Company is any other party to any Plan in default or
violation under any Plan. No Action is pending or, to the Knowledge of the
Company, threatened, anticipated or expected to be asserted with respect to any
Plan or any related trust or other funding medium thereunder or with respect to
the Company or any ERISA Affiliate as the sponsor or fiduciary thereof, other
than routine claims for benefits in the ordinary course, and no fact or event
exists that would give rise to any such Action.

(e) Each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the IRS or is maintained
pursuant to a prototype document approved by the IRS that has received a
favorable opinion letter issued by the IRS with respect to such prototype
document, and has not been amended or operated in a manner that could adversely
affect the qualified status of any such Plan.

(f) There has not been any non-exempt prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, with respect to any Plan.
The Company and its ERISA Affiliates have not incurred any liability under,
arising out of or by operation of Title IV of ERISA, other than liability for
premiums to the Pension Benefit Guaranty Corporation arising in the ordinary
course, including any liability in connection with (i) the termination or
reorganization of any employee benefit plan subject to Title IV of ERISA or
(ii) the withdrawal from any Multiemployer Plan or Multiple Employer Plan, and
no fact or event exists that would give rise to any such liability.

(g) The Company and its ERISA Affiliates do not maintain any Plan which is a
“group health plan,” as such term is defined in Section 5000(b)(1) of the Code,
that has not been administered and operated in all material respects in
compliance with the applicable requirements of Section 601 of ERISA,
Section 4980B(b) of the Code, Section 4980D of the Code, and the Patient
Protection and Affordable Care Act, as amended. The Company is not subject to
any material liability, including additional contributions, taxes, fines,
penalties or loss of tax deduction as a result of such administration and
operation.

(h) With respect to each Plan that is a “nonqualified deferred compensation
plan” (as defined for purposes of Section 409A(d)(1) of the Code), such plan is
in compliance with Section 409A of the Code and all applicable IRS guidance
promulgated thereunder and so as to avoid any tax, interest or penalty
thereunder to the extent such plan or arrangement is subject to Section 409A of
the Code. The Company has no obligation to compensate any Person for any excise
taxes that may be incurred by such Person under Section 409A of the Code.

 

28



--------------------------------------------------------------------------------

(i) The Company is not obligated to make any payments, including under any Plan,
that reasonably could be expected to be “excess parachute payments” pursuant to
Section 280G of the Code and the Company has no obligation to compensate any
Person for any excise taxes that may be incurred by such Person under
Section 4999 of the Code.

Section 4.11 Labor and Employment Matters.

(a) Section 4.11(a) of the Disclosure Schedules sets forth a complete and
accurate list of each employee of the Company, and (i) his or her (A) name; (B)
title or position (including whether full or part time); (C) employment
location, (D) status as exempt or non-exempt, (E) hire date (and adjusted hire
date, if applicable); (F) current base salary or hourly wage; (G) commission,
bonus or other incentive-based compensation arrangement (including target bonus,
if applicable); (H) a description of the fringe benefits provided to each such
individual as of the date hereof; and (I) whether such individual is currently
on a leave of absence and, if so, the expected return to work date (if known).

(b) The Company is not a party to any labor or collective bargaining Contract
applicable to employees of the Company. There are no, and during the three years
prior to the date hereof, there have been no, union organizing activities or
collective bargaining arrangements pending or under discussion with respect to
employees of the Company. There are no, and during the three years prior to the
date hereof have been no, labor disputes, strikes, slowdowns, work stoppages or
lockouts pending or, to the Knowledge of the Company, threatened against or
affecting the Company. There are no pending or, to the Knowledge of the Company,
threatened union grievances or union representation questions involving
employees of the Company.

(c) The Company is, and during the three years prior to the date hereof, has
been, in compliance in all material respects with all applicable Laws respecting
employment, including discrimination or harassment in employment, terms and
conditions of employment, termination of employment, wages, overtime
classification, hours, occupational safety and health, employee whistle-blowing,
immigration, employee privacy, employment practices and classification of
employees, consultants and independent contractors. The Company is not engaged
in any unfair labor practice, as defined in the National Labor Relations Act.
Except as set forth on Section 4.11(c) of the Disclosure Schedules, no unfair
labor practice or labor charge or complaint is pending or, to the Knowledge of
the Company, threatened with respect to the Company before the National Labor
Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Authority.

(d) The Company has withheld and paid to the appropriate Governmental Authority
or is holding for payment not yet due to such Governmental Authority all amounts
required to be withheld from employees of the Company and is not liable for any
arrears of wages, taxes, penalties or other sums for failure to comply with any
applicable Laws relating to the employment of labor.

 

29



--------------------------------------------------------------------------------

(e) No Company is a party to, or otherwise bound by, any consent decree with, or
citation from, any Governmental Authority relating to employees or employment
practices. Neither the Company nor any of its officers or managers have received
during the three years prior to the date hereof any notice of intent by any
Governmental Authority responsible for the enforcement of labor or employment
laws to conduct an investigation relating to the Company and, to the Knowledge
of the Company, no such investigation is in progress.

Section 4.12 Title to, Sufficiency and Condition of Assets. The Company has good
and valid title to or a valid leasehold interest in all of its tangible assets,
including all of the tangible assets reflected on the Balance Sheet or acquired
in the ordinary course of business since the date of the Balance Sheet, except
those sold or otherwise disposed of for fair value since the date of the Balance
Sheet in the ordinary course of business consistent with past practice. The
tangible assets owned or leased by the Company constitute all of the tangible
assets necessary for the Company to carry on its business as currently conducted
in all material respects. None of the assets owned or leased by the Company is
subject to any Encumbrance, other than (i) liens for Taxes not yet past due and
for which adequate reserves have been established in accordance with GAAP,
(ii) mechanics’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens
arising in the ordinary course of business of the Company consistent with past
practice, (iii) Encumbrances arising in the ordinary course of business by
operation of law with respect to any liability that is not yet delinquent or
that is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP, (iv) in the
case of real property, any such matters of record, Encumbrances and other
imperfections of title that do not, individually or in the aggregate, materially
impair the continued ownership, use and operation of the property to which they
relate, (v) zoning, planning and other similar limitations and restrictions
imposed by Governmental Authorities to regulate any real property that are not
violated by the use and operation of such real property, (vi) purchase money
liens limited to the specific property acquired with such purchase money,
(vii) the rights of licensors and licensees under software licenses executed in
the ordinary course of business, (viii) liens contained in the organizational
documents of the Company, (ix) liens affecting a landlord’s interest in property
leased to the Company so long as such liens do not breach and are not reasonably
likely to breach a customary covenant of quiet enjoyment (due to the existence
of a non-disturbance agreement or other arrangement in which the tenant’s
interest is recognized and protected) and (x) Encumbrances arising under the
Credit Agreement that will be extinguished at Closing (collectively, “Permitted
Encumbrances”).

Section 4.13 Real Property.

(a) Section 4.13(a) of the Disclosure Schedules sets forth a true and complete
list of all Owned Real Property and all Leased Real Property. The Company has
(i) good and marketable title in fee simple to all Owned Real Property and
(ii) good and marketable leasehold title to all Leased Real Property, in each
case, free and clear of all Encumbrances except Permitted Encumbrances. No
parcel of Owned Real Property or Leased Real Property is subject to any
governmental decree or order to be sold and the Company has not received notice
that any parcel of Owned Real Property or Leased Real Property is being
condemned, expropriated, re-zoned or otherwise taken by any public authority
with or without payment of compensation therefore, nor, to the Knowledge of the
Company, has any such condemnation, expropriation or taking been proposed. The
Company has delivered or made available to the Buyer true and

 

30



--------------------------------------------------------------------------------

complete copies of all leases of Leased Real Property and all amendments and
modifications thereto, and all such leases as amended or modified are in full
force and effect, and there exists no default under any such lease by the
Company or, to the Knowledge of the Company, any other party thereto, nor any
event which, with notice or lapse of time or both, would constitute a default
thereunder by the Company or, to the Knowledge of the Company, any other party
thereto. The consummation of the transactions contemplated hereby will not
affect any party’s obligations under, or the binding nature of, the leases of
Leased Real Property.

(b) There are no contractual or legal restrictions that preclude or restrict the
ability of the Company to use any Owned Real Property or Leased Real Property by
the Company for the current by the Company. All plants, warehouses, distribution
centers, structures and other buildings on the Owned Real Property or Leased
Real Property are in good operating condition and repair for the requirements of
the business of the Company as currently conducted in accordance with customary
industry standards.

Section 4.14 Intellectual Property.

(a) Section 4.14 of the Disclosure Schedules sets forth a true and complete list
of all registered and material unregistered Marks, Patents and registered
Copyrights, including any pending applications to register any of the foregoing,
owned (in whole or in part) by or exclusively licensed to the Company. The
Company owns or has a right or license to use all material Intellectual Property
used in the business of the Company as currently conducted.

(b) No registered Mark identified on Section 4.14 of the Disclosure Schedules
has been or is now involved in any opposition or cancellation proceeding and, to
the Knowledge of the Company, no such proceeding is or has been threatened with
respect to any of such Marks. No Patent identified on Section 4.14 of the
Disclosure Schedules has been or is now involved in any interference, reissue or
reexamination proceeding and, to the Knowledge of the Company, no such
proceeding is or has been threatened with respect thereto any of such Patents.

(c) The Company owns, free and clear of any and all Encumbrances other than
Outbound License Agreements, all Intellectual Property identified on
Section 4.14 of the Disclosure Schedules. The Company has not received any
notice or claim challenging the Company’s ownership of any of the Intellectual
Property owned (in whole or in part) by the Company, nor to the Knowledge of the
Company is there a reasonable basis for any claim that the Company does not so
own any of such Intellectual Property.

(d) The Company has taken commercially reasonable steps in accordance with
standard industry practices to maintain the confidentiality of all information
that constitutes or constituted a Trade Secret of the Company. All employees of
the Company who have been employed by the Company at any time since January 1,
2015 and have participated in the creation or development of any material
Intellectual Property owned or purported to be owned by the Company, or who have
been granted access to any of the Company’s material Trade Secrets, have
executed and delivered proprietary information, confidentiality and assignment
agreements substantially in the Company’s standard forms, and the Company has
delivered or made available to the Buyer true and complete copies of such
standard form.

 

31



--------------------------------------------------------------------------------

(e) All registered Marks, issued Patents and registered Copyrights identified on
Section 4.14 of the Disclosure Schedules (“Company Registered IP”) are
subsisting and, to the Knowledge of the Company, valid and enforceable, and the
Company has not received any written notice or claim challenging the validity or
enforceability of any Company Registered IP or alleging any misuse by the
Company of such Company Registered IP. To the Knowledge of the Company, the
Company has not taken any action or failed to take any action that could
reasonably be expected to result in the abandonment, cancellation, forfeiture,
relinquishment, invalidation or unenforceability of any material Company
Registered IP (including the failure to pay any filing, examination, issuance,
post registration and maintenance fees, annuities and the like and the failure
to disclose any known material prior art in connection with the prosecution of
patent applications).

(f) The development, manufacture, sale, distribution or other commercial
exploitation of products, and the provision of any services, by or on behalf of
the Company, and all of the other activities or operations conducted by the
Company, have not infringed upon, misappropriated, violated, diluted or
constituted the unauthorized use of, any Intellectual Property of any third
party, and the Company has not received any written notice or claim asserting or
suggesting that any such infringement, misappropriation, violation, dilution or
unauthorized use is or may be occurring or has or may have occurred, nor to the
Knowledge of the Company, is there a reasonable basis therefor. No Intellectual
Property owned by the Company is subject to any outstanding order, judgment,
decree, stipulation or agreement restricting the use or licensing thereof by the
Company. To the Knowledge of the Company, no third party is misappropriating,
infringing, diluting or violating any Intellectual Property owned by or
exclusively licensed to the Company.

(g) The execution, delivery and performance by each Seller of this Agreement and
the Ancillary Agreements, and the consummation of the transactions contemplated
hereby, will not give rise to any right of any third party to terminate or
re-price or otherwise modify any of the Company’s rights or obligations under
any agreement under which any material right or license of or under Intellectual
Property is granted to or by the Company.

(h) The Company takes reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information.

Section 4.15 Taxes.

(a) All Tax Returns required to be filed by the Company have been timely filed
(taking into account any extensions properly obtained) and each such Tax Return
is accurate, correct and complete in all material respects. The Company has
timely paid all Taxes due and payable by it (whether or not such Taxes were
shown or reportable on any Tax Return).

(b) (i) No Tax Return of the Company is under audit or examination by any Taxing
Authority, and no written or oral notice of such an audit or examination has
been received by the Company, (ii) there is no deficiency or refund
administrative proceeding or litigation with respect to any Taxes due and owing
by the Company pending before any Taxing Authority or court, and (iii) any
deficiency resulting from any completed audit or examination relating to Taxes
by any Taxing Authority has been timely paid.

 

32



--------------------------------------------------------------------------------

(c) There are no waivers or extensions of any applicable statute of limitations
for the assessment or collection of material Taxes of the Company that remain in
effect.

(d) There are no Encumbrances for Taxes upon the assets of the Company, other
than statutory liens for Taxes not yet past due and for which adequate reserves
have been established in accordance with GAAP.

(e) (i) The Company has withheld and paid to the proper Taxing Authority all
Taxes that they were required to withhold and pay over and (ii) the Company is
in compliance with all applicable information reporting and withholding
requirements under all applicable Tax laws.

(f) The Company is and always has been classified as a partnership for U.S.
federal income tax purposes.

(g) (i) No written claim has been made by any Taxing Authority in any
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to Tax by that jurisdiction, (ii) the Company is not currently
the beneficiary of any extension of time within which to file a Tax Return, and
(iii) no power of attorney has been executed by or on behalf of the Company with
respect to Taxes that is currently in force.

(h) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date, by virtue of a change in method
of accounting made prior to the Closing, a “closing agreement” as described in
Section 7121 of the Code (or any similar provision of state, local, or foreign
law) entered into prior to the Closing, an installment sale or open transaction
effected prior to the Closing, or a prepaid amount received prior to the
Closing.

(i) The Company does not have any liability for Taxes of any Person (i) under
Treasury Regulations Section 1.1502-6 or any corresponding provision of state,
local or foreign income Tax law, (ii) as transferee or successor or (iii) by
written contract.

All references to the Company in this Section 4.15 shall include references to
any Person which merged with and into or liquidated into the Company.

Section 4.16 Environmental Matters.

(a) The Company is, and during the three years prior to the date hereof has
been, in compliance in all material respects with all applicable Environmental
Laws. Neither the Company nor any of its executive officers has received during
the three years prior to the date hereof, any written notice, request for
information, communication or complaint from a Governmental Authority or other
Person alleging that the Company has any material liability under any
Environmental Law or is not in compliance with any Environmental Law, which
notice remains pending or unresolved.

 

33



--------------------------------------------------------------------------------

(b) To the Knowledge of the Company, there is and during the three years prior
to the date hereof has been no Release of Hazardous Substances on, in, at or
under any properties (including any buildings, structures, improvements, soils
or subsurface strata, surface water bodies or drainage ways, and ground waters
thereof) owned, leased or operated by or for the Company or any predecessor
company during the three years prior to the date hereof, which Release requires
material Remediation by the Company that has not been completed to the
satisfaction of the relevant Governmental Authority. No underground treatment or
storage tank or water, gas or oil well, in each case containing Hazardous
Substances, is or, to the Knowledge of the Company, has been located on any
property described in the foregoing sentence.

(c) To the Knowledge of the Company, the Company is not subject to any material,
unfulfilled remedial or corrective action obligation imposed under any
Environmental Laws as a result of any unauthorized Release of Hazardous
Substances or otherwise.

(d) The Company has not received written notice of any pending or, to the
Knowledge of the Company, threatened investigation by any Governmental
Authority, nor any pending or, to the Knowledge of the Company, threatened
Action with respect to the Company relating to Hazardous Substances or otherwise
under any Environmental Law, which notice remains pending or unresolved.

(e) The Company holds all Environmental Permits necessary for its operations as
presently conducted, and is and has been in material compliance therewith.

(f) The Company has provided to the Buyer all “Phase I,” “Phase II” or other
material environmental reports addressing the Company’s compliance with
Environmental Laws and material Remediation obligations that are in their
possession and that have been prepared within the five years preceding the date
of this Agreement.

(g) For purposes of this Agreement:

(i) “Environmental Laws” means: any Laws of any Governmental Authority relating
to (A) Releases or threatened Releases of Hazardous Substances; (B) the
manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Substances; or (C) pollution or protection of the environment,
occupational health, workplace safety or natural resources.

(ii) “Environmental Permits” means all Permits required under any Environmental
Law.

(iii) “Hazardous Substances” means: (A) those substances regulated under the
federal Hazardous Materials Transportation Act, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), the Clean Water Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Toxic Substances Control Act, the Federal Insecticide,
Fungicide, and Rodenticide Act and the Clean Air Act, and their state
counterparts, as each may be amended from time to time, and all regulations
thereunder; (B) petroleum and petroleum products, including crude oil and any
fractions thereof; (C) natural gas, synthetic gas, and any mixtures thereof;
(D) lead, polychlorinated biphenyls, asbestos and radon; (E) any other pollutant
or contaminant; and (F) any substance, material or waste regulated by any
Governmental Authority pursuant to any Environmental Law.

 

34



--------------------------------------------------------------------------------

(iv) “Release” has the meaning set forth in Section 101(22) of CERCLA (42 U.S.C.
§ 9601(22)), but not subject to the exceptions in Subsections (A) and (D) of 42
U.S.C. § 9601(22).

(v) “Remediation” means (A) any remedial action, remedy, response or removal
action as those terms are defined in 42 U.S.C. § 9601, (B) any corrective action
as that term has been construed pursuant to 42 U.S.C. § 6924, and (C) any
measures or actions required or necessary to investigate, assess, evaluate,
monitor, or otherwise delineate the presence or Release of any Hazardous
Substance in or into the environment or to prevent, clean up or minimize a
Release or threatened Release of Hazardous Substances.

(h) The representations and warranties set forth in this Section 4.16 constitute
the sole and exclusive representations and warranties of the Company with
respect to environmental matters, and no other provision of this Agreement shall
be deemed to address or include such matters.

Section 4.17 Material Contracts.

(a) Except as set forth in Section 4.17(a) of the Disclosure Schedules, the
Company is not a party to or bound by any Contract of the following nature (such
Contracts as are required to be set forth in Section 4.17(a) of the Disclosure
Schedules being “Material Contracts”):

(i) any Contract with an outstanding obligation with respect to the purchase of
materials, supplies or services involving payment of more than $100,000 in the
case of any single Contract or, in the case of all such Contracts, annual
payments of more than $200,000;

(ii) any Contract relating to or evidencing Indebtedness;

(iii) any Contract pursuant to which the Company has provided funds to or made
any loan, capital contribution or other investment in, or assumed any liability
or obligation of, any Person, including take-or-pay contracts or keepwell
agreements;

(iv) any Contract with any Governmental Authority;

(v) any Contract with any Related Party of the Company;

(vi) any employment or consulting Contract, other than Contracts for employment
covered in clause (v), that involves aggregate liabilities in excess of
$100,000;

(vii) any Contract that limits, or purports to limit, the ability of the Company
to compete in any line of business or with any Person or in any geographic area
or during any period of time, or that restricts the right of the Company to sell
to or purchase from any Person or to hire any Person, or that grants the other
party or any third person “most favored nation” status;

 

35



--------------------------------------------------------------------------------

(viii) any Contract that requires a consent to or otherwise contains a provision
relating to a “change of control,” or that would reasonably be expected to
prohibit or delay the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements;

(ix) any Contract pursuant to which the Company is the lessee or lessor of, or
holds, uses, or makes available for use to any Person (other than the Company),
(A) any real property or (B) any tangible personal property and, in the case of
clause (B), that involves an aggregate future or potential liability or
receivable, as the case may be, in excess of $50,000;

(x) any Contract for the sale or purchase of any real property, or for the sale
or purchase of any tangible personal property in an amount in excess of $50,000;

(xi) any Contract providing for indemnification to or from any Person with
respect to liabilities relating to any current or former business of the Company
or any predecessor Person, excluding indemnification provided by the Company to
customers in the ordinary course of business;

(xii) any (A) Inbound License Agreement other than (1) a license of commercially
available “off-the-shelf” software for an aggregate license fee of no more than
$25,000, (2) a license for Open Source Materials, and (3) Contracts that contain
a license from a customer to use its information or data in the course of
performing services for the customer, including any such Contracts that grant
the Company a license to any rights to Intellectual Property in and to any
portion of the work product or other deliverables prepared for the customer;
(B) Outbound License Agreement; or (C) Contract that limits the Company’s rights
to enforce or register Intellectual Property owned by the Company, including
covenants not to sue and co-existence agreements;

(xiii) any Contract relating to any joint venture or partnership;

(xiv) any Contract providing for any merger, acquisition or disposition
transaction involving any Person or any business unit or division thereof, or
any other assets or liabilities that are material to the Company;

(xv) any Contract with any labor union;

(xvi) any Contract relating to settlement or other final disposition of any
Action since January 1, 2012;

(xvii) any hedging, futures, options or other derivative Contract;

(xviii) any Contract for the purchase of any debt or equity security or other
ownership interest of any Person, or for the issuance of any debt or equity
security or other ownership interest, or the conversion of any obligation,
instrument or security into debt or equity securities or other ownership
interests of, the Company;

 

36



--------------------------------------------------------------------------------

(xix) any Contract that results in any Person holding a power of attorney from
the Company that relates to the Company or its business; and

(xx) any other Contract, whether or not made in the ordinary course of business
that involves a future or potential liability or receivable, as the case may be,
in excess of $300,000 over the current Contract term (other than potential
liabilities or receivables entered into with customers of the Company in the
ordinary course of business).

(b) Each Material Contract is a legal, valid, binding and enforceable agreement
and is in full force and effect and will continue to be in full force and effect
on identical terms immediately following the Closing Date (except to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar Laws affecting the enforcement of
creditors’ rights generally or by general principles of equity). None of the
Company or, to the Knowledge of the Company, any other party to such Material
Contract is in breach or violation of, or (with or without notice or lapse of
time or both) default under, any Material Contract, nor has the Company received
any claim of any such breach, violation or default. The Company has delivered or
made available to the Buyer true and complete copies of all Material Contracts,
including any amendments thereto.

Section 4.18 Affiliate Interests and Transactions.

(a) No Related Party of the Company: (i) owns any equity or other financial or
voting interest in any material competitor, supplier, licensor, lessor,
distributor, independent contractor or customer of the Company or its business;
(ii) owns, directly or indirectly, or has any interest in any property (real or
personal, tangible or intangible) that the Company uses in or pertaining to the
business of the Company; or (iii) has any business dealings or a financial
interest in any transaction with the Company or involving any assets or property
of the Company, other than business dealings or transactions conducted in the
ordinary course of business at prevailing market prices and on prevailing market
terms. Ownership of securities that are registered under the Securities Exchange
Act of 5% or less of any class of such securities shall not be deemed to be a
financial interest for purposes of this Section 4.18. Section 4.18(a) of the
Disclosure Schedules sets forth for each officer of the Company, any other
employee, officer, individual engaged as an independent contractor or manager of
the Company that is a Related Party of such officer.

(b) Except for this Agreement, the Company Operating Agreement and the Plans,
there are no Contracts by and between the Company, on the one hand, and any
Related Party of the Company, on the other hand, pursuant to which such Related
Party provides or receives any information, assets, properties, support or other
services to or from the Company (including Contracts relating to billing,
financial, tax, accounting, data processing, human resources, administration,
legal services, information technology and other corporate overhead matters).
Immediately following the Closing, the Company will own or have a valid license
to all material assets, properties and rights currently used in the conduct or
operation of its business.

 

37



--------------------------------------------------------------------------------

(c) There are no outstanding notes payable to, accounts receivables from or
advances by the Company to, and the Company is not otherwise a debtor or
creditor of, or has any liability to, any Related Party of the Company. Since
the date of the Balance Sheet, the Company has not incurred any obligation or
liability to, or entered into or agreed to enter into any transaction with or
for the benefit of, any Related Party of the Company, other than the
transactions contemplated by this Agreement and the Ancillary Agreements.

Section 4.19 Insurance. Section 4.19 of the Disclosure Schedules sets forth a
true and complete list of all casualty, directors and officers liability,
general liability, workers compensation, product liability and all other types
of insurance policies maintained with respect to the Company, together with the
carriers and liability limits for each such policy, and any claims made under
each such policy during the three years prior to the date hereof. All such
policies are in full force and effect and no application therefor included a
material misstatement or omission. All premiums with respect thereto have been
paid to the extent due. The Company has not received notice of, nor to the
Knowledge of the Company is there threatened, any cancellation, termination,
reduction of coverage or material premium increases with respect to any such
policy. Section 4.19 of the Disclosure Schedules identifies which insurance
policies are “occurrence” or “claims made” and which Person is the policy
holder. The consummation of the transactions contemplated by this Agreement and
the Ancillary Agreements will not cause a cancellation or reduction in the
coverage of such policies.

Section 4.20 Privacy and Security.

(a) The Company has at all times complied in all material respects with its
privacy policies relating to privacy, data protection and the collection and use
of Personally Identifiable Information gathered or accessed in the course of its
operations, and maintains reasonable administrative, technical and physical
processes and policies designed to safeguard the integrity of Personally
Identifiable Information and to prevent unauthorized access to, misuse or
alteration of, such data necessary to comply with applicable Law and the
applicable terms of any Contract to which it is a party. No claims have been
asserted in writing or, to the Knowledge of the Company, threatened against the
Company alleging an improper use of Personally Identifiable Information.

(b) No claims have been asserted in writing or, to the Knowledge of the Company,
threatened against the Company alleging an improper use of Personally
Identifiable Information. The execution and delivery of this Agreement or any
Ancillary Agreement and the consummation of the transactions contemplated hereby
and thereby will not breach or otherwise cause any material violation of any
privacy policy of the Company.

(c) For purposes of this Agreement, “Personally Identifiable Information” means
data in control of the Company that identifies a particular individual,
including, but not limited to, the name, address, telephone number, electronic
mail address, social security number, bank account number or credit card number
of an individual.

 

38



--------------------------------------------------------------------------------

Section 4.21 Customers and Suppliers.

(a) Section 4.21(a) of the Disclosure Schedules sets forth a true and complete
list of (i) the names and addresses of all customers of the Company with a
billing for each such customer of $1,000,000 or more during the 12 months ended
June 30, 2017 and (ii) the amount for which each such customer was invoiced
during such period. As of the date hereof, the Company has not received any
notice from any of the Company’s top six customers (measured based on aggregate
billings for each such customer during the six months ended June 30, 2017) that
such customer has ceased or substantially reduced, or will cease or
substantially reduce, use of services of the Company.

(b) Section 4.21(b) of the Disclosure Schedules sets forth a true and complete
list of (i) all suppliers of the Company from which the Company ordered supplies
or services with an aggregate purchase price for each such supplier of
$1,000,000 or more for the 12 months ended June 30, 2017 and (ii) the amount for
which each such supplier invoiced the Company during such period. As of the date
hereof, the Company has not received any written notice from any such supplier
identified on Section 4.21(b) of the Disclosure Schedules (i) regarding any
material adverse change in the price of such supplies or services provided by
any such supplier, or (ii) that any such supplier will not sell supplies or
services to the Company at any time after the Closing Date on terms and
conditions substantially the same as those used in its current sales to the
Company, subject to general and customary price increases.

Section 4.22 Inventories. The inventories of the Company, whether reflected on
the Balance Sheet or subsequently acquired, are generally of a quality usable
and/or salable in the ordinary course of business, subject to any reserves
reflected on the Balance Sheet or the Closing Balance Sheet. The inventories of
the Company are reflected on the Balance Sheet and in the books and records of
the Company in accordance with GAAP applied on a basis consistent with past
practice (except as described in the notes to the Balance Sheet). The Company’s
inventory levels as of the date hereof are not in excess of inventory levels of
the Company as reflected in the Balance Sheet.

Section 4.23 Accounts Receivable. All accounts receivable reflected on the
Balance Sheet or to be reflected on the Closing Balance Sheet represent or will
represent bona fide and valid obligations arising from sales actually made or
services actually performed in the ordinary course of business. There is no
contest, claim or right of set-off, other than returns in the ordinary course of
business, under any Contract with any obligor of any accounts receivable related
to the amount or validity of such accounts receivable, and no bankruptcy,
insolvency or similar proceedings have been commenced by or against any such
obligor, in each case except to the extent a reserve or accrual specifically
related thereto has been reflected in the Closing Balance Sheet.

 

39



--------------------------------------------------------------------------------

Section 4.24 Relations With Governments, etc.; Export Control Matters; Anti-
Corruption Matters.

(a) The Company and its employees, officers, individuals engaged as independent
contractors, managers, agents or other Representatives, and its equityholders
while acting on behalf of the Company, have not during the past five years taken
any action, directly or indirectly, in violation of: the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder; or
any analogous anticorruption Laws applicable to the Company. The Company and its
employees, officers, individuals engaged as independent contractors, managers,
agents or other Representatives, and its equityholders while acting on behalf of
the Company, have not during the past five years directly or indirectly offered,
paid, promised to pay or authorized the payment of anything of value, including
cash, checks, wire transfers, tangible and intangible gifts, favors and
services, to a foreign Government Official or any other Person while knowing or
having a reasonable belief that all or some portion would be used for the
purpose of: (A) influencing any act or decision of a foreign Government Official
in his official capacity, including a decision to fail to perform official
functions, (B) inducing any foreign Government Official in his official capacity
to do or omit to do any act in violation of the lawful duty of such official, or
(C) inducing any foreign Government Official to use influence with any
Governmental Authority in order to assist the Company in obtaining or retaining
business with, or directing business to any Person or otherwise securing for any
person an improper advantage.

(b) The Company and, to the Company’s Knowledge, its employees, officers,
individuals engaged as independent contractors, managers, agents or other
Representatives have not during the past five years materially violated, or
taken any action that would cause the Company to have materially violated, any
applicable Laws related to (1) the export, re-export, transfer, transshipment,
lease, sale or supply of commodities, technology, software or services
administered by the Bureau of Industry and Security, U.S. Department of
Commerce, the Office of Foreign Assets Control, U.S. Department of the Treasury,
and the Directorate of Defense Trade Controls, U.S. Department of State, or
(2) compliance with unsanctioned international boycotts as detailed in Part 760
of the Export Administration Regulations (collectively, “Export Control Laws”).

Without limiting the foregoing:

(i) the Company has obtained all required export licenses and other consents,
notices, waivers, approvals, orders, authorizations, registrations, and
classifications from, and submitted all required export clearance documentation,
including all Electronic Export Information to, any Governmental Authority for
the export of commodities, technology, software or services (collectively,
“Export Approvals”); and

(ii) the Company is in compliance with the terms of any Export Approvals.

(c) No Action by or before the U.S. Government or any other Governmental
Authority involving the Company or any of its employees, officers, individuals
engaged as independent contractors, managers or agents with respect to any
Export Control Laws is pending or, to the Knowledge of the Company, threatened.
No civil or criminal penalties have been imposed on the Company with respect to
violations of any Export Control Laws nor have any disclosures been submitted to
the U.S. Government or any other Governmental Authority with respect to
violations of any Export Control Laws.

 

40



--------------------------------------------------------------------------------

Section 4.25 Brokers. Except for Piper Jaffray & Co., the fees and expenses of
which will constitute Transaction Expenses and be paid at Closing or otherwise
paid by the Sellers, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Sellers or the Company. The Company has furnished to the Buyer a complete
and correct copy of all agreements between the Company and Piper Jaffray & Co.
pursuant to which such firm would be entitled to any payment from or on behalf
of the Company relating to the transactions contemplated hereby.

Section 4.26 No Other Representations or Warranties. Except for the
representations and warranties of the Sellers and the Company set forth in this
Agreement, the Ancillary Agreements and any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby, none of the Sellers, the Company or any other
Person, whether or not acting on behalf of any of the foregoing, makes any other
representation or warranty, express or implied, either written or oral,
regarding the Sellers, the Company or otherwise in connection with this
Agreement and the transactions contemplated hereby.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

Except as set forth in any Buyer SEC Filing (as defined below) that is publicly
available prior to the date of this Agreement (excluding any disclosures set
forth in any such Buyer SEC Filing in any risk factor section, any
forward-looking disclosure in any section relating to forward-looking statements
or any other statements that are non-specific, cautionary, predictive or
forward-looking in nature, other than historical facts included therein), the
Buyer hereby represents and warrants to each Seller as follows:

Section 5.1 Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
full corporate power and authority to own, lease and operate its properties and
to carry on its business as it is now being conducted.

Section 5.2 Authority. The Buyer has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Buyer of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by the
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements to which the Buyer
will be a party will have been, duly executed and delivered by the Buyer and,
assuming due execution and delivery by each of the other parties hereto and
thereto, this Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which the Buyer will be a party will constitute, the
legal, valid and binding obligations of the Buyer, enforceable against the Buyer
in accordance with their respective terms.

 

41



--------------------------------------------------------------------------------

Section 5.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Buyer of this Agreement and
each of the Ancillary Agreements to which the Buyer will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Buyer;

(ii) conflict with or violate any Law applicable to the Buyer; or

(iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under or require any
consent of any Person pursuant to, any note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise, instrument, obligation or other
Contract to which the Buyer is a party;

except for any such conflicts, violations, breaches, defaults or other
occurrences that do not, individually or in the aggregate, have a Buyer Material
Adverse Effect or would reasonably be expected to do so.

(b) The Buyer is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in
connection with the execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which it will be party or the
consummation of the transactions contemplated hereby or thereby, except for
(i) any filings required to be made under the HSR Act, (ii) any filings under
the U.S. federal securities laws required by the Registration Rights Agreement,
(iii) any filings or listing applications with a national securities exchange
with respect to the issuance of the Buyer Common Shares hereunder, and (iv) such
other notices, authorizations, approvals, orders, permits or consents the
failure of which to be obtained or made, individually or in the aggregate, have
not had and would not reasonably be expected to have a Buyer Material Adverse
Effect.

Section 5.4 Capitalization.

(a) As of August 31, 2017, the authorized capital of the Buyer consisted solely
of (i) 300,000,000 shares of common stock, par value $0.01 per share (“Buyer
Common Stock”), of which 213,619,862 shares were issued and outstanding and (ii)
1,000,000 shares of preferred stock, par value $0.01 per share, of which no
shares were issued and outstanding.

(b) All of the issued and outstanding shares of Buyer Common Stock are duly
authorized and validly issued in accordance with the organizational documents of
the Buyer, are fully paid and non-assessable, and were not issued in violation
of any preemptive rights, rights of first refusal or other similar rights of any
Person.

(c) There are no preemptive rights or, except as disclosed in the Buyer SEC
Filings (as defined below), other outstanding rights, options, warrants,
conversion rights, stock appreciation rights, redemption rights, repurchase
rights, agreements, arrangements, calls, subscription agreements, commitments or
rights of any kind that obligate the Buyer to issue or

 

42



--------------------------------------------------------------------------------

sell any equity interests of the Buyer or any securities or obligations
convertible or exchangeable into or exercisable for, or giving any Person a
right to subscribe for or acquire, any equity interests in the Buyer, and,
except as disclosed in the Buyer SEC Filings, no securities or obligations
evidencing such rights are authorized, issued or outstanding.

(d) The Buyer does not have any outstanding bonds, debentures, notes, or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for securities having the right to vote) with the holders of equity
interests in the Buyer on any matter pursuant to such outstanding bonds,
debentures, notes or other obligations.

Section 5.5 Listing Exchange. The Buyer Common Stock is listed on the NASDAQ
Global Select Market (the “NASDAQ“), and the Buyer has not received any notice
of delisting from the NASDAQ. No judgment, order, ruling, decree, injunction, or
award of any securities commission or similar securities regulatory authority or
any other Governmental Authority, or of the NASDAQ, preventing or suspending
trading in any securities of the Buyer has been issued, and no proceedings for
such purpose are, to the Buyer’s knowledge, pending, contemplated or threatened.
The Buyer has taken no action that is designed to terminate the registration of
the Buyer Common Stock under the Exchange Act of 1934 (the “Exchange Act”).

Section 5.6 Financing. The Buyer has sufficient funds to permit the Buyer to
consummate the transactions contemplated by this Agreement and the Ancillary
Agreements.

Section 5.7 Issuance of the Buyer Common Shares. The Aggregate Stock Closing
Consideration to be issued hereunder will, when issued pursuant to the terms of
this Agreement, be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of all Encumbrances (other than those arising
under securities Laws or created by the Sellers), and will not be issued in
violation of any preemptive right, purchase option, call option, right of first
refusal or similar options or rights or, assuming the accuracy of the
representations in Section 3.5, in violation of the Securities Act and any
applicable state securities Laws. The Buyer has and on the Closing Date will
have a sufficient number of Buyer Common Shares authorized for issuing the
Aggregate Stock Closing Consideration.

Section 5.8 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.

Section 5.9 Investment Intent. The Buyer is acquiring the Units for its own
account for investment purposes only and not with a view to any public
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Units in a manner that would violate the registration
requirements of the Securities Act.

Section 5.10 Financial Reports and Regulatory Filings. The Buyer has timely
filed or furnished with the United States Securities and Exchange Commission
(the “SEC”) all reports, schedules, forms, statements, and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it since January 1, 2015 under the Exchange Act. The
Buyer’s Annual Reports on Form 10-K for the years ended December 31,

 

43



--------------------------------------------------------------------------------

2014, 2015 and 2016, and all other reports, registration statements, definitive
proxy statements or information statements filed by it subsequent to
December 31, 2016 under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act,
in the form filed or as thereafter amended prior to the date hereof
(collectively, the “Buyer SEC Filings“) with the SEC as of the date filed or
amended prior to the date hereof, as the case may be, (i) complied in all
material respects as to form with the applicable requirements under the Exchange
Act, as the case may be, and (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The audited or unaudited financial
statements included in the Buyer SEC Filings, including any notes thereto or
schedules, (x) were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or the omission of notes to the extent permitted by Regulation S-K or,
in the case of unaudited statements, as permitted by Form 10-Q of the SEC) and
subject, in the case of interim financial statements, to normal and recurring
year-end adjustments, and (y) fairly present in all material respects the
financial position, results of operations and cash flows of the Buyer as at the
respective dates thereof and for the respective periods indicated therein.

Section 5.11 Internal Controls.

(a) The Buyer has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act, such disclosure controls and procedures are
reasonably designed to ensure that material information required to be disclosed
by the Buyer in the reports it files or submits to the SEC under the Exchange
Act is recorded, processed, summarized, and reported within the time periods
specified in the rules and forms of the SEC, and that such material information
is accumulated and communicated to the Buyer’s management as appropriate to
allow timely decisions regarding required disclosure.

(b) Since January 1, 2015, (i) there have not been any changes in the Buyer’s
internal control over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that are reasonably likely to materially
affect the Buyer’s internal control over financial reporting; (ii) the Buyer has
disclosed, based on the most recent evaluation of its chief executive officer
and its chief financial officer prior to the date of this Agreement, to the
Buyer’s outside auditors and the audit committee of the Buyer’s board of
directors any “significant deficiency” or “material weakness” in the design or
operation of the Buyer’s internal control over financial reporting which are
reasonably likely to adversely affect in any material respect the Buyer’s
ability to record, process, summarize, and report financial information; and
(iii) none of the Buyer, the Buyer’s outside auditors or the audit committee of
the board of directors of the Buyer has received any oral or written
notification of any fraud, whether or not material, that involves management or
other employees of the Buyer who have a significant role in the Buyer’s internal
control over financial reporting.

Section 5.12 Form S-3 Eligibility. As of the date of this Agreement, the Buyer
is (a) eligible to register the resale of the Buyer Common Shares issuable in
the transactions contemplated hereby for resale by the Sellers under Form S-3
promulgated under the Securities Act and (b) a “well-known seasoned issuer” as
defined in Rule 405 promulgated under the Securities Act.

 

44



--------------------------------------------------------------------------------

Section 5.13 No Stockholder Approval. The transactions contemplated hereby and
in the Ancillary Agreements, taken together with any transactions consummated by
the Buyer as permitted by Article VI, do not require any vote of the
stockholders of the Buyer under applicable Law, the rules and regulations of the
NASDAQ (or other national securities exchange on which the Buyer Common Stock is
then listed) or the organizational documents of the Buyer.

Section 5.14 No Other Representations or Warranties. Except for the
representations and warranties of the Buyer set forth in this Agreement, the
Ancillary Agreements and any schedule, certificate or other document delivered
pursuant hereto or thereto or in connection with the transactions contemplated
hereby, neither the Buyer nor any other Person, whether or not acting on behalf
of any of the foregoing, makes any other representation or warranty, express or
implied, either written or oral, regarding the Buyer, the Buyer Common Shares or
otherwise in connection with this Agreement and the transactions contemplated
hereby.

ARTICLE VI

COVENANTS

Section 6.1 Conduct of Business Prior to the Closing. Between the date of this
Agreement and the Closing, unless the Buyer shall otherwise agree in writing,
the Company shall conduct its business only in the ordinary course of business
consistent with past practice, and shall use commercially reasonable efforts to
(i) preserve substantially intact the Company’s business organization and
assets; (ii) preserve the current relationships of the Company with customers,
suppliers, officers, employees and individuals engaged as independent
contractors the loss of which would be material to the Company and other persons
with which the Company has significant business relations; and (iii) keep and
maintain the Company’s assets and properties in good repair and normal operating
condition, wear and tear excepted. By way of amplification and not limitation,
between the date of this Agreement and the Closing Date, the Company shall not
do, directly or indirectly, any of the following without the prior written
consent of the Buyer, or except as required by applicable Law or as set forth in
Section 6.1 of the Disclosure Schedules:

(a) amend or otherwise change its certificate of formation or limited liability
company agreement;

(b) issue, sell, pledge, transfer, dispose of or otherwise subject to any
Encumbrance (i) any equity or ownership interests of the Company, (ii) any
options, warrants, convertible securities or other rights of any kind to acquire
any equity or ownership interests of the Company, (iii) any properties or assets
of the Company, other than sales or transfers of inventory and obsolete
equipment in the ordinary course of business consistent with past practice or
(iv) any stock appreciation rights, phantom stock, interests in the ownership or
earnings of the Company;

(c) declare, set aside, make or pay any non-cash dividend or other non-cash
distribution on or with respect to any of its equity or ownership interest;

 

45



--------------------------------------------------------------------------------

(d) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its equity or ownership interest, or
make any other change with respect to its capital structure except as expressly
contemplated by this Agreement;

(e) directly or indirectly acquire any corporation, partnership, limited
liability company, other business organization or division thereof or any
material amount of assets (other than parts and accessories necessary for the
ongoing operation of the business of the Company or other assets that are
included in inventory of the Company, in each case in the ordinary course of
business of the Company consistent with past practice), or enter into any joint
venture, strategic alliance, exclusive dealing, noncompetition or similar
contract or arrangement;

(f) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company, or otherwise alter the Company’s capital structure;

(g) incur any Indebtedness or issue any debt securities or assume, guarantee or
endorse, or otherwise become responsible for, the obligations of any Person, or
make any loans or advances, other than borrowings under the Credit Agreement and
purchase money credit or deferred purchase price credit extended to the Company
by vendors and suppliers in the ordinary course of business of the Company
consistent with past practice;

(h) (i) amend, waive, modify or consent to the termination of any Material
Contract, (ii) amend, waive, modify or consent to the termination of the
Company’s rights thereunder, or (iii) enter into any Contract that would be a
Material Contract if entered into prior to the date hereof, provided that this
clause (iii) shall not prohibit the entry into any Contract described in
Section 4.17(a)(i) following the date of this Agreement if the obligations under
such Contract would be expressly permitted by Section 6.1(i);

(i) authorize, or make any commitment with respect to, any single capital
expenditure or other purchase of equipment or inventory that is in excess of
$1,000,000 or capital expenditures or other purchases of equipment or inventory
that are, in the aggregate, in excess of $5,000,000 for the Company;

(j) enter into any lease of real or personal property or any renewals thereof
involving a term of more than six months or rental obligation exceeding $50,000
per year in any single case;

(k) except as required by a Plan in existence as of the date of this Agreement,
(i) increase the compensation payable or to become payable or the benefits
provided to its employees, individuals engaged as independent contractors,
officers or managers, (ii) grant any severance or termination payment to, or
pay, loan or advance any amount to, any employee, individual engaged as an
independent contractor, officer or manager of the Company, or (iii) establish,
adopt, enter into or amend any Plan, except as would not result in any
additional liability or obligations to the Company;

(l) enter into any collective bargaining agreement with any labor organization;

(m) enter into any Contract with any Related Party of the Company;

 

46



--------------------------------------------------------------------------------

(n) make any change in any method of accounting or accounting practice or
policy, except as required by GAAP;

(o) make, revoke or modify any material Tax election, settle or compromise any
material Tax liability or file any Tax Return other than on a basis consistent
with past practice;

(p) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction of any such claims, liabilities or
obligations (i) in the ordinary course of business consistent with past practice
or as required by their terms as in effect on the date of this Agreement or
incurred since the date of this Agreement in the ordinary course of business
consistent with past practice or (ii) outside of the ordinary course of business
involving aggregate consideration of less than $200,000 in the aggregate;

(q) cancel, compromise, waive or release any right or claim with a value in
excess of $200,000;

(r) permit the lapse of any existing policy of material insurance relating to
the business or assets of the Company;

(s) permit the lapse of any right relating to any material Intellectual Property
or any other material intangible asset used in the business of the Company;

(t) accelerate the collection of or discount any accounts receivable, delay the
payment of accounts payable or defer expenses, or reduce inventories, in each
case except in the ordinary course of business consistent with past practice;

(u) conduct a “plant closing” or “mass layoff” (as those terms are defined under
the WARN Act);

(v) commence or settle any Action (other than Actions related to worker
compensation claims);

(w) enter into any new line of business; or

(x) announce an intention, enter into any formal or informal agreement, or
otherwise make a commitment to do any of the foregoing.

Section 6.2 Covenants Regarding Information.

(a) Upon receipt of reasonable advance notice, the Company shall afford the
Buyer and its Representatives reasonable access (including for inspection and
copying) from the date hereof through the Closing Date, during normal business
hours, solely in furtherance of the Buyer’s investigation of the Company, to the
Representatives, properties, offices, plants and other facilities, books and
records of the Company, and shall furnish the Buyer with such financial,
operating and other data and information as the Buyer may reasonably request;
provided, however, that (a) the provisions of this Section 6.2 shall be carried
out in accordance with

 

47



--------------------------------------------------------------------------------

applicable Law relating to the exchange of information, and (b) notwithstanding
anything to the contrary in this Agreement, the Company shall not be required to
provide access to or disclose information where such access or disclosure would
waive attorney-client privilege of such party or contravene any Law or binding
agreement entered into prior to the date of this Agreement, provided that the
Company shall use its reasonable best efforts to provide substitute disclosure
that would not result in such a waiver or contravention. All investigations,
including environmental due diligence investigations, conducted by the Buyer or
any of the Buyer’s Representatives shall be conducted at the Buyer’s sole cost,
risk and expense, and any conclusions made from such investigations done by the
Buyer or the Buyer’s Representatives shall result from the Buyer’s own
independent review and judgment. The Buyer shall coordinate its access rights
and physical inspections of the real property and the other assets of the
Company with the Sellers Representative to reasonably minimize any inconvenience
to or interruption of the conduct of the business of the Company. The Buyer’s
environmental due diligence shall be limited to a visual site inspection and
limited environmental compliance evaluation of the assets, the real property,
and the operations of the Company, and in no event shall the Buyer perform any
invasive testing or sampling of the ambient air, soil, surface water or ground
water absent the express written consent of the Sellers Representative, which
may be withheld solely within the Sellers Representative’s discretion. The Buyer
shall, and shall cause its Representatives to, abide by the operating safety
rules, regulations and operating policies of the Company and any third Person
operator of any Company’s assets. Notwithstanding the foregoing, (i) the Buyer
shall have no right of access to, and the Sellers Representative or the Sellers
shall have no obligation to provide or make available to the Buyer information
relating to bids received from others in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements and information and
analysis (including financial analysis) relating to such bids; (ii) without the
prior written consent of the Sellers Representative (which will not be
unreasonably withheld, conditioned or delayed), the Buyer shall not contact any
suppliers to, or customers of, the Company with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements; and (iii) the
Seller’s obligation to provide access to the Buyer and its Representatives under
this Section 6.2(a), including for the purpose of conducting any environmental
due diligence investigation, is subject in all cases to the Company’s obtaining
any required consents of third Persons, including landlords for Leased Real
Property and third Person operators of any assets of the Company (with respect
to which consents the Company will use commercially reasonable efforts to
obtain, it being understood that such commercially reasonable efforts do not
include the payment of money or any other consideration).

(b) The Buyer hereby agrees to defend, indemnify and hold harmless each of the
operators of the assets of the Company and each of the Seller Indemnified
Parties from and against any and all Losses attributable to personal injury,
death or physical or other property damage, or violation of the Sellers’ or the
Sellers’ Affiliates’ or any third Person operator’s rules, regulations or
operating policies of which the Buyer or the representatives of the Buyer
associated with the Losses had been informed, to the extent arising out of,
resulting from or relating to any field visit, environmental property assessment
or other due diligence activity conducted by the Buyer or any of its
representatives with respect to the real property or other assets of the
Company, EVEN IF SUCH LOSSES ARISE OUT OF OR RESULT FROM, SOLELY OR IN PART, THE
SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY OF THE SELLER INDEMNIFIED PARTIES,
EXCEPTING ONLY LOSSES ACTUALLY RESULTING ON THE ACCOUNT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF ANY OF THE SELLER INDEMNIFIED PARTIES.

 

48



--------------------------------------------------------------------------------

(c) All information obtained pursuant to this Section 6.2 shall be “Confidential
Information” as such term is used in Section 6.8 of this Agreement and shall be
subject to the terms thereof. Notwithstanding anything to the contrary in this
Agreement, prior to the Closing the Buyer shall not approach or discuss the
business of the Company, its real property or other assets, or the Sellers with
any Governmental Authority with responsibility for Environmental Laws without
the prior written authorization of the Sellers Representative.

Section 6.3 Exclusivity. Between the date of this Agreement and the earlier of
the Closing and the termination of this Agreement, the Company and the Sellers
shall not, and shall take all action necessary to ensure that none of their
respective Affiliates or Representatives shall, directly or indirectly:

(a) solicit, initiate, consider, encourage or adopt any other proposals or
offers from any Person (i) relating to any direct or indirect acquisition or
purchase of all or any portion of the capital stock or other equity or ownership
interest of the Company or assets of the Company, other than inventory or
obsolete equipment to be sold in the ordinary course of business consistent with
past practice, (ii) to enter into any merger, consolidation or other business
combination relating to the Company or (iii) to enter into a recapitalization,
reorganization or any other extraordinary business transaction involving or
otherwise relating to the Company; or

(b) participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing. The Sellers immediately shall cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to any of the
foregoing.

The Sellers or the Company shall notify the Buyer promptly, but in any event
within 24 hours, orally and in writing if any such proposal or offer, or any
inquiry or other contact with any Person with respect thereto, is made. Any such
notice to the Buyer shall indicate in reasonable detail the identity of the
Person making such proposal, offer, inquiry or other contact and the terms and
conditions of such proposal, offer, inquiry or other contact.

Section 6.4 Notification of Certain Matters; Supplements to Disclosure
Schedules.

(a) The Company and each Seller shall give prompt written notice to the Buyer of
(i) the occurrence or non-occurrence of any change, condition or event, the
occurrence or non-occurrence of which would render any representation or
warranty of the Sellers or the Company contained in this Agreement or any
Ancillary Agreement, if made on or immediately following the date of such event,
untrue or inaccurate, (ii) any failure to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder, (iii) any event or
condition that would result in the nonfulfillment of any of the conditions to
the Buyer’s obligations hereunder, (iv) any notice or other communication from
any Person alleging that the consent of such Person

 

49



--------------------------------------------------------------------------------

is or may be required in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements or (v) any Action
pending or, to the Knowledge of the Company, threatened against a party relating
to the transactions contemplated by this Agreement or the Ancillary Agreements.

(b) The Buyer shall give prompt written notice to the Company and the Sellers
Representative of (i) the occurrence or non-occurrence of any change, condition
or event, the occurrence or non-occurrence of which would render any
representation or warranty of the Buyer contained in this Agreement or any
Ancillary Agreement, if made on or immediately following the date of such event,
untrue or inaccurate, (ii) any failure to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder, (iii) any event or
condition that would result in the nonfulfillment of any of the conditions to
the Sellers’ obligations hereunder, (iv) any notice or other communication from
any Person alleging that the consent of such Person is or may be required in
connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements or (v) any Action pending or, to the
Knowledge of the Buyer, threatened against a party relating to the transactions
contemplated by this Agreement or the Ancillary Agreements.

Section 6.5 Release. Subject to the limitations set forth in the last sentence
of this Section 6.5, each of the Sellers hereby unconditionally and irrevocably
releases and forever discharges, effective contingent upon, as of and forever
after the Closing, to the fullest extent applicable Law permits, the Buyer and
all past, present and future Affiliates of the Buyer (including the Company) and
all past, present and future Representatives of the Buyer and such Affiliates
(collectively, the “Released Parties“) from any and all debts, liabilities,
obligations, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (collectively, “Pre-Closing Claims“)
against the Company, based on any agreement or understanding or act or failure
to act (including any act or failure to act that constitutes ordinary or gross
negligence or reckless or willful, wanton misconduct), misrepresentation,
omission, transaction, fact, event or other matter occurring prior to the
Closing (whether at law or in equity or otherwise, foreseen or unforeseen,
matured or unmatured, known or unknown, accrued or not accrued) (collectively,
“Pre-Closing Matters“), including: (i) claims by the Sellers with respect to
repayment of loans or indebtedness; (ii) any rights, titles and interests in, to
or under any agreements, arrangements or understandings to which such Seller is
a party; and (iii) claims by such Seller with respect to dividends, violation of
preemptive rights, such Seller’s status as an officer, director, manager or
equityholder of the Company or otherwise (but, in each case, excluding any and
all claims in respect of (A) accrued and unpaid cash compensation owing to such
Seller at the rates or in the amounts, as the case may be, set forth in the list
described on Section 4.11(a) of the Disclosure Schedule and (B) benefits accrued
under each Plan, the existence of which is disclosed on Section 4.10(a) of the
Disclosure Schedule). Each of the Sellers also agrees not to file or bring any
Action on the basis of or respecting any Pre-Closing Claim concerning any
Pre-Closing Matter against any Released Party. Each of the Sellers
(i) acknowledges that such Seller fully comprehends and understands all the
terms of this Section 6.5 and their legal effects and (ii) expressly represents
and warrants that (A) such Seller is competent to effect the release made in
this Section 6.5 knowingly and voluntarily and without reliance on any statement
or representation of any Released Party or its Representatives and (B) such
Seller had the opportunity to consult with an attorney of such Seller’s choice
regarding this

 

50



--------------------------------------------------------------------------------

Section 6.5. This Section 6.5 shall not constitute a release of claims with
respect to (1) the rights of the Sellers under this Agreement or any Ancillary
Agreement, including payments to the Sellers of such Seller’s portion of the
Purchase Price, to which such Seller is entitled pursuant to the terms and
conditions of this Agreement, (2) if such Seller is an officer or manager of the
Company, any claims that such Seller may have for indemnification under (x) any
insurance policy available to such Seller at the Closing or (y) the Company’s
organizational documents, including the Company Operating Agreement, provided
that the basis for such indemnification claim does not arise from a breach of
such Seller’s or the Company’s representations and warranties in this Agreement
and (3) any claims arising out of or in connection with any Seller’s employment
with the Company or the cessation of that employment. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit any employee of the Company
from reporting possible violations of federal Law to any Governmental Authority
or making other disclosures that are protected under whistleblower provisions of
Law.

Section 6.6 Affiliate Arrangements. All accounts or contracts between the
Company, on the one hand, and any Seller or any Related Party of the Company, on
the other hand, shall be cancelled without any consideration or further
liability to any party and without the need for any further documentation,
immediately prior to the Closing.

Section 6.7 Resignations. The Company will deliver at the Closing the
resignation of all of the managers of the Company, effective as of the Closing.

Section 6.8 Confidentiality.

(a) Each of the parties shall hold, and shall undertake commercially reasonable
efforts to cause its Representatives to hold, in confidence all documents and
information furnished to it by or on behalf of the other party in connection
with the transactions contemplated hereby pursuant to the terms of the
confidentiality agreement dated May 10, 2017 between the Buyer and the Company
(the “Confidentiality Agreement”), which shall continue in full force and effect
until the Closing Date, at which time such Confidentiality Agreement and the
obligations of the parties under this Section 6.8(a) shall terminate. If for any
reason this Agreement is terminated prior to the Closing Date, the
Confidentiality Agreement shall nonetheless continue in full force and effect in
accordance with its terms.

(b) For a period of two years following the Closing Date, the Sellers shall not,
and each Seller shall cause its Affiliates and shall undertake commercially
reasonable efforts to cause the respective Representatives of such Seller and
its Affiliates not to, disclose to any third party, any Confidential
Information; provided, however, that each Seller or its Affiliates may furnish
such portion (and only such portion) of the Confidential Information as such
Seller or such Affiliate reasonably determines it is legally obligated to
disclose if: (i) it receives a request to disclose all or any part of the
Confidential Information under the terms of a subpoena, civil investigative
demand or order issued by a Governmental Authority; (ii) to the extent not
inconsistent with such request or except in the case of a request for
information from regulators pursuant to a routine audit, it notifies the Buyer
of the existence, terms and circumstances surrounding such request and consults
with the Buyer on the advisability of taking steps available under applicable
Law to resist or narrow such request; (iii) it exercises its commercially

 

51



--------------------------------------------------------------------------------

reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information; and (iv) disclosure of such Confidential Information is required to
prevent such Seller or such Affiliate from being held in contempt or becoming
subject to any other penalty under applicable Law. For purposes of this
Agreement, “Confidential Information” consists of all information and data
relating to the Company or the transactions contemplated hereby, other than data
or information that is or becomes available to the public other than as a result
of a breach of this Section 6.8 or that was independently developed by such
Person without use or reference to Confidential Information or was in their
rightful possession before the disclosure of the applicable Confidential
Information to them. Notwithstanding the foregoing, (i) any individual Seller
may disclose Confidential Information to the extent reasonably required in the
performance of its duties as an employee of the Company or its Affiliates
following the Closing and (ii) each Seller and its Affiliates may disclose
Confidential Information in connection with disclosures of a general nature
regarding general financial information, return on investment and similar
information, including (A) in connection with communications to direct and
indirect beneficial owners of interests in any Seller or any Affiliate of a
Seller and general marketing efforts, (B) in connection with communications to
investors or prospective investors in private equity funds or investment funds
managed by any Seller or its Affiliates of information customarily provided
thereto and (C) to comply with applicable Law or the rules and regulations of
any governmental, regulatory or self-regulatory organization or stock exchange.
Notwithstanding anything to the contrary in the foregoing, the Buyer
acknowledges that NGP and Denham manage a variety of private equity funds that
currently own, and may in the future acquire, interests in portfolio companies
in the oilfield services business and that none of the terms of this
Section 6.8(b) shall apply to NGP, Denham or to any members, owners, officers,
managers, directors, partners, employees, agents or representatives of NGP or
Denham, unless Confidential Information has been actually disclosed to any such
fund or portfolio company of NGP or Denham, as applicable, in which case the
provisions hereof shall only apply to such fund or portfolio company. For
purposes hereof, the fact that a representative of NGP or Denham serves as a
member of the board of directors or equivalent governing body of any private
equity fund or portfolio company shall not, in and of itself, constitute actual
disclosure of Confidential Information to such fund or portfolio company, and
the use of mental impressions (i.e. impressions not written or otherwise reduced
to record) by NGP or Denham or any of their members, owners, officers, managers,
directors, partners, employees, agents or representatives shall not be a
violation of this Section 6.8(b).

(c) Effective as of the Closing, each Seller hereby assigns to the Buyer all of
such Seller’s right, title and interest in and to any confidentiality agreements
entered into by such Seller (or its Affiliates or Representatives) and each
Person (other than the Buyer and its Affiliates and Representatives) who entered
into any such agreement or to whom Confidential Information was provided in
connection with a business combination involving the Company or its Affiliates.
From and after the Closing, each Seller will take all actions reasonably
requested by the Buyer in order to assist in enforcing the rights so assigned.
Each Seller shall use its commercially reasonable efforts to cause any such
Person to return to such Seller any documents, files, data or other materials
constituting Confidential Information that was provided to such Person in
connection with the consideration of any such business combination.

 

52



--------------------------------------------------------------------------------

Section 6.9 Consents and Filings; Further Assurances.

(a) The Sellers, the Company and the Buyer shall use all commercially reasonable
efforts to take, or cause to be taken, all appropriate action to do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements as promptly as practicable, including to
(i) obtain from Governmental Authorities and other Persons all consents,
approvals, authorizations, qualifications and orders as are necessary for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, (ii) promptly make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required
under the HSR Act or any other applicable Law and (iii) have vacated, lifted,
reversed or overturned any order, decree, ruling, judgment, injunction or other
action (whether temporary, preliminary or permanent) that is then in effect and
that enjoins, restrains, conditions, makes illegal or otherwise restricts or
prohibits the consummation of the transactions contemplated by this Agreement
and the Ancillary Agreements. In furtherance and not in limitation of the
foregoing, the Sellers and the Company shall permit the Buyer reasonably to
participate in the defense and settlement of any claim, suit or cause of action
relating to this Agreement or the transactions contemplated hereby, and the
Sellers and the Company shall not settle or compromise any such claim, suit or
cause of action without the Buyer’s written consent.

(b) The Sellers and the Buyer agree that, in the event that any consent,
approval or authorization necessary or desirable to preserve for the Company any
right or benefit under any lease, license, commitment or other Contract to which
the Company is a party is not obtained prior to the Closing, the Sellers shall,
subsequent to the Closing, cooperate with the Buyer or the Company in attempting
to obtain such consent, approval or authorization as promptly thereafter as
practicable.

(c) From time to time after the Closing, and for no further consideration, each
of the parties shall execute, acknowledge and deliver such assignments,
transfers, consents, assumptions and other documents and instruments and take
such other actions as may be reasonably necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement and the Ancillary
Agreements.

(d) Notwithstanding anything herein to the contrary, the Buyer shall not be
required by this Section to take or agree to undertake any action, including
entering into any consent decree, hold separate order or other arrangement, that
would (A) require the divestiture of any assets of the Buyer, the Company or any
of their respective Affiliates, (B) limit the Buyer’s freedom of action with
respect to, or its ability to consolidate and control, the Company or any of its
assets or businesses or any of the Buyer’s or its Affiliates’ other assets or
businesses or (C) limit the Buyer’s ability to acquire or hold, or exercise full
rights of ownership with respect to, the Units.

(e) The Buyer and the Company shall each be responsible for one-half of the cost
of all filing or application fees payable to any Governmental Authority under
the HSR Act, regardless of whether the Buyer, the Company or any of the Seller
or any of their respective Affiliates is required to make the payment, provided
that any such amount required to be paid by the Company prior to Closing that
remains unpaid at the Closing shall be deemed a Transaction Expense for purposes
of this Agreement.

 

53



--------------------------------------------------------------------------------

Section 6.10 Termination of Indebtedness. The Company shall use commercially
reasonable efforts to negotiate the Debt Payoff Letters for all Payoff
Indebtedness. The Company shall deliver all notices and take all other actions
reasonably requested by the Buyer to facilitate the termination of all Contracts
relating to Payoff Indebtedness, the termination of the commitments provided
thereunder, the repayment in full of all obligations then outstanding thereunder
(using funds provided by the Buyer) and the release of all Encumbrances in
connection therewith on the Closing Date; provided, however, that in no event
shall this Section 6.10 require the Company to cause the termination of any
Contracts relating to Payoff Indebtedness other than as part of the Closing.

Section 6.11 Public Announcements.

(a) No Seller shall, and each shall cause its respective Affiliates (including
prior to the Closing, the Company) and its and their Representatives not to,
issue any press release or make any other public statement with respect to this
Agreement or the transactions contemplated hereby without first consulting with
the Buyer, giving the Buyer a reasonable opportunity to review and comment upon
such proposed disclosure, and obtaining the prior written consent of the Buyer
to such proposed disclosure.

(b) The Buyer shall, and shall cause its Affiliates and its Representatives not
to, issue any press release or make any other public statement with respect to
this Agreement or the transactions contemplated hereby without first consulting
with the Sellers Representative and giving the Sellers Representative a
reasonable opportunity to review and comment upon such proposed disclosure;
provided that the Buyer’s obligation to consult with the Sellers Representative,
and the Sellers Representative’s right to review, shall not apply to any such
press release or other public statement which is consistent with and does not
contain any information in excess of any press release or other public statement
that was previously reviewed by the Sellers Representative.

Section 6.12 Restrictions on Company Payments and Buyer Stock Splits and
Dividends.

(a) Following the Calculation Time, the Company shall not (a) declare, set
aside, make or pay any dividend or other distribution on or with respect to any
of its equity or ownership interest or (b) pay any Transaction Expenses.

(b) Prior to Closing, each Seller shall, severally and not jointly, in
accordance with such Seller’s Pro Rata Share, take all necessary actions
(including contributing Cash to the Company or paying Indebtedness or
Transaction Expenses on behalf of the Company) to cause the Aggregate Cash
Closing Consideration as calculated at the Closing pursuant to the terms of this
Agreement to be greater than or equal to $0.

 

54



--------------------------------------------------------------------------------

(c) Between the date of this Agreement and the Closing, unless the Sellers
Representative shall otherwise agree in writing, the Buyer shall not
(i) reclassify, combine, split or subdivide the Buyer Common Shares, or
(ii) declare, set aside, make or pay any cash or non-cash dividend or other
distribution on or with respect to the Buyer Common Shares, provided that the
foregoing restriction shall not restrict the Buyer from declaring, setting
aside, making or paying quarterly cash dividends on Buyer Common Shares of up to
$0.02 per share per quarter with declaration, record and payment dates
consistent with the Buyer’s past practice and in accordance with the Buyer’s
current dividend policy.

Section 6.13 Books and Records. Each Seller acknowledges and agrees that from
and after the Closing, the Buyer will be entitled to the originals of all books
and records of the Company. At the Closing, the Sellers will promptly deliver to
the Buyer such originals or copies of all books and records of the Company or
otherwise confirm such books and records are located at the offices of the
Company, as requested by the Buyer. The Buyer agrees that it shall, and shall
cause the Company to, use reasonable best efforts to preserve and keep the books
and records of the Company in existence as of the Closing for a period of six
years after the Closing Date. The Buyer shall cooperate in all reasonable
respects with the Sellers and will make available to the Sellers, during normal
business hours, the books and records of the Company which relate to any period
that includes or precedes the Closing Date and which are necessary in connection
with the preparation or filing of any Tax Return, audit or similar investigation
or any dispute, arbitration or litigation, or in order to enable any Seller to
comply with its obligations under this Agreement or the Ancillary Agreements.

Section 6.14 Indemnification and Insurance.

(a) The Buyer agrees that all rights to indemnification for acts or omissions
occurring prior to the Closing Date now existing in favor of the current or
former directors, officers and other fiduciaries of the Company (collectively,
the “Directors“) as provided as of the date hereof in the Company Operating
Agreement or in any contractual indemnification agreements or other
indemnification arrangements between the Company and any Director shall survive
the transactions contemplated by this Agreement and the Ancillary Agreements and
shall continue in full force and effect in accordance with their terms for a
period of not less than six years from the Closing Date. The Buyer shall not,
and shall cause its Affiliates (including the Company after the Closing) not to,
repeal such Contracts or arrangements in any manner that would adversely affect
the rights of the Directors thereunder.

(b) In the event the Buyer or the Company or any of their respective successors
or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in either such case, proper provision shall be made so
that the successors and assigns of the Buyer or the Company, as the case may be,
shall assume all of the obligations set forth in this Section 6.14 as a
condition to the consummation of any such transaction.

(c) The obligations of the Buyer under this Section 6.14 shall not be terminated
or modified in such a manner as to adversely affect any Director to whom this
Section 6.14 applies without the consent of such Director so adversely affected.

 

55



--------------------------------------------------------------------------------

(d) The Company shall cause to be put in place prior to the Closing, and the
Company shall fully prepay immediately prior to the Closing (which expense shall
be a Transaction Expense for purposes of this Agreement if not paid prior to
Closing), “tail” insurance policies with a claims period of at least six years
from the Closing from an insurance carrier with the same or better credit rating
as the Company’s current insurance carrier with respect to directors’ and
officers’ liability insurance in an amount and scope at least as favorable as
the Company’s existing policies with respect to matters, acts or omissions
existing or occurring at or prior to the Closing; provided, however, that the
Company may elect in its sole discretion to, but shall not be required to, spend
more than 300% (the “Cap Amount“) of the last annual premium paid by the Company
prior to the date hereof for the six years of coverage under such tail policy;
provided, further, that if the cost of such insurance exceeds the Cap Amount,
and the Company elects not to spend more than the Cap Amount for such purpose,
then the Company shall purchase as much coverage as is obtainable for the Cap
Amount.

Section 6.15 Additional Listing Application. As promptly as practicable after
the date of this Agreement, but in any event after taking into consideration the
rules and regulations of the NASDAQ with respect to the timing of the Additional
Listing Application (as hereinafter defined) and the supporting documents
required to accompany the Additional Listing Application, the Buyer shall submit
to the NASDAQ an additional listing application relating to the Aggregate Stock
Consideration (the “Additional Listing Application“) and shall use its
commercially reasonable efforts to secure the NASDAQ’s approval of the
Additional Listing Application, subject to official notice of issuance.

Section 6.16 Employee Matters.

(a) For purposes of eligibility to participate, vesting, benefit accrual and
level of benefits under defined contribution retirement, medical, dental, life
insurance, vacation, long-service leave or other leave entitlements, severance
or separation pay plans or arrangements that are provided, sponsored, maintained
or contributed to by the Buyer or its Affiliates (collectively, “Buyer Benefit
Plans”) in which any individual who is an employee of the Company immediately
prior to the Closing (each, a “Continuing Employee”) is eligible to participate
on or after the Closing Date, the Buyer shall, and shall cause its Affiliates
to, recognize all service of such Continuing Employee with the Company and any
predecessor employer as if such service were with the Buyer and its Affiliates;
provided, however, that such service shall not be recognized to the extent that
(i) such recognition would result in a duplication of benefits for the same
period of service (ii) such service was not recognized under the corresponding
Plan prior to the Closing Date, (iii) such service was with the industry as a
whole (as opposed to the Company, any predecessor legal entity, or any entity
previously acquired by the Company), or (iv) such service is not set forth on
Section 4.11(a) of the Disclosure Schedules, which Sellers shall update and
provide to the Buyer as of immediately prior to the Closing.

(b) In the event of any change in the group health benefits provided to
Continuing Employees in the plan year in which the Closing occurs, the Buyer
shall, and shall cause its Affiliates to use commercially reasonable efforts to
cause its third party administrators and third party insurance providers to:
(i) waive all pre-existing condition limitations, waiting period provisions,
payments required to avoid a waiting period, actively-at-work requirements and
any other restriction that would prevent immediate or full participation by any
Continuing

 

56



--------------------------------------------------------------------------------

Employee, and (ii) provide full credit for all co-payments, deductibles, and
similar payments made by the Continuing Employees prior to the Closing when
determining any deductible and maximum out-of-pocket limits under the applicable
Buyer Benefit Plans for the plan year in which the Closing occurs.

(c) To the extent that any obligations under the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. Section 2101 et. seq., the regulations
and rules thereunder, or under any similar provision of any federal, state,
foreign or local law, rule or regulation (collectively, a “WARN Obligation“)
arise with respect to any loss of employment by any Continuing Employee on or
after the Closing, the Buyer shall be solely responsible for such WARN
Obligation. On the Closing Date, the Company shall provide the Buyer with a list
of any employment losses by employees of the Company that occurred during the
90-day period ending on the Closing Date that could potentially trigger a WARN
Obligation hereunder.

(d) This Section 6.16 shall be binding upon and inure solely to the benefit of
each of the Parties, and nothing in this Section 6.16, express or implied, shall
confer upon any other Person any rights or remedies of any nature whatsoever,
including any right to compensation or benefits of any nature or kind, under or
by reason of this Section 6.16. Nothing contained herein, express or implied,
shall be construed to (i) establish, amend or modify any employee benefit plan
or other compensatory plan, program or arrangement, or be deemed to obligate the
Buyer or its Affiliates to adopt, enter into or maintain any employee benefit
plan or other compensatory plan program or arrangement at any time and no Person
shall have any claim or cause of action, under ERISA or otherwise, in respect of
any provision of this Agreement as it relates to any such employee benefit plan
or otherwise, or (ii) interfere with the right of the Buyer or its Affiliates to
terminate the employment of any of the Continuing Employees at any time, with or
without cause.

Section 6.17 Use of Certain Names. Within fifteen Business Days following
Closing, Multi-Shot Holding Corporation shall change its name to a name that
does not contain the word “Multi-Shot” or any other Mark set forth on
Section 4.14 of the Disclosure Schedules.

ARTICLE VII

TAX MATTERS

Section 7.1 Tax Returns. Following the Closing, the Buyer shall cause to be
timely filed all Tax Returns required to be filed by the Company after the
Closing Date that relate to taxable periods (or portions thereof) ending on or
prior to the Closing Date; provided, that the Sellers Representative shall be
responsible for preparing and filing any U.S. federal income tax partnership
returns of the Company and any state income tax partnership returns of the
Company to the extent neither the Company nor the Buyer would have any liability
or potential liability for any Taxes reflected on such returns, in each case to
the extent such returns relate to taxable periods (or portions thereof) ending
on or prior to the Closing Date. In preparing such Tax Returns, the Transaction
Expenses shall be treated as having accrued on or before the Closing Date. The
Sellers shall be responsible, severally and not jointly, in accordance with such
Seller’s Pro Rata Share, for all Taxes that are shown as due on any such Tax
Return (a) relating to any taxable year or other taxable period that ends on or
prior to the Closing Date (“Pre-Closing

 

57



--------------------------------------------------------------------------------

Period“) or (b) attributable to the pre-Closing portion of any taxable period
beginning on or before and ending after the Closing Date (a “Straddle Period“).
No later than five Business Days prior to the due date of any such Tax Return,
each Seller shall pay to the Buyer the amount of Taxes that are its
responsibility with respect to such Tax Return under the prior sentence, except
to the extent that all or a portion of the amount of such Taxes (together with
interest and penalties relating thereto, if any) is reflected in the Closing Net
Working Capital as finally determined pursuant to Section 2.4 in a manner that
actually reduces the Purchase Price. Except as otherwise required by applicable
law, such Tax Returns shall be prepared in accordance with past practices of the
Company, and submitted (with copies of any relevant schedules, work papers and
other documentation then available) to the Sellers Representative for the
Sellers Representative’s approval (which approval shall not be unreasonably
withheld, conditioned or delayed) not less than thirty days prior to the due
date for the filing of such Tax Return, or, for any Tax Return due to be filed
within thirty days after the Closing Date, as soon as practicable after Closing.
If the Sellers Representative disputes any item on any Tax Return delivered to
it under this Section 7.1, shall notify the Buyer of such disputed item (or
items) within fifteen days and shall provide an explanation of the reason for
its objection. The Buyer and the Sellers Representative shall act in good faith
to resolve any such dispute prior to the date on which the relevant Tax Return
is required to be filed. If the Buyer and the Sellers Representative cannot
resolve any disputed item, the question shall be resolved by the Independent
Accounting Firm, and the fees of the Independent Accounting Firm shall be borne
equally by the Seller and the Buyer. If any disputed item has not been resolved
by the time a Tax Return is required to be filed, or the Sellers
Representative’s period for review and objection to such Tax Return has not
expired by the time a Tax Return is required to be filed, the Tax Return shall
be filed as prepared by the Buyer, and if the disputed item is resolved
thereafter in a manner different than as reflected on such Tax Return, the Buyer
shall file an amended Tax Return that reflects such resolution.

Section 7.2 Cooperation. The Buyer and the Sellers Representative shall
cooperate fully, and shall cause their respective Affiliates to cooperate fully,
as and to the extent reasonably requested by either the Buyer or the Sellers
Representative, in connection with the filing of Tax Returns pursuant to this
Article VII and any audit, litigation or other proceeding (each a “Tax
Proceeding“) with respect to such Tax Returns. Such cooperation shall include
the retention and (upon the Buyer’s or the Sellers Representative’s request) the
provision of records and information which are reasonably relevant to any such
Tax Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.

Section 7.3 Transfer Taxes. In the event that any Transfer Taxes (but, for the
avoidance of doubt, not any Taxes based on or measured by income) are payable in
connection with this Agreement or the transactions contemplated hereby, the
Sellers, severally and not jointly, in accordance with each such Seller’s Pro
Rata Share, on the one hand, and the Buyer, on the other hand, shall each be
liable for fifty percent of any and all Transfer Taxes. The Sellers
Representative and the Buyer agree to cooperate in the execution and delivery of
all instruments and certificates reasonably necessary to remit and/or minimize
the amount of any Transfer Taxes. If any Seller is required by Law to pay any
such Transfer Taxes, the Buyer shall promptly reimburse such Seller within ten
days of receipt of written request from such Seller for fifty percent of such
Transfer Taxes. If the Buyer is required by Law to pay any such Transfer

 

58



--------------------------------------------------------------------------------

Taxes, the Sellers, severally and not jointly, in accordance with each such
Seller’s Pro Rata Share, shall promptly reimburse the Buyer within ten days of
receipt of written request from the Buyer for fifty percent of such Transfer
Taxes. The Buyer shall timely file any Tax Returns for Transfer Taxes as
required by Law and shall notify the Sellers Representative when such filings
have been made. The Sellers Representative and the Buyer shall cooperate and
consult with each other prior to filing any Tax Returns for Transfer Taxes to
ensure that all such Tax Returns are filed in a consistent manner.

Section 7.4 Straddle Period Proration. For purposes of this Agreement, in the
case of any Straddle Period, (i) any property Taxes for the portion of the
Straddle Period ending on the Closing Date shall be equal to the amount of such
property Taxes for such entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the portion of the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the Straddle Period; and (ii) all
other Taxes for the portion of the Straddle Period ending on the Closing Date
shall be determined based on an actual closing of the books used to calculate
such Taxes as if such Tax period ended as of the close of business on the
Closing Date. In the case of clause (ii), exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions computed as if the Closing Date was the last day of the Straddle
Period) shall be allocated between the portion of the Straddle Period ending on
the Closing Date and the portion of the Straddle Period thereafter in proportion
to the number of days in each such portion.

Section 7.5 Pre-Closing Tax Indemnity. Notwithstanding anything to the contrary
in this Agreement, except to the extent that Taxes are reflected in the Closing
Net Working Capital as finally determined pursuant to Section 2.4 or in the
calculation of “Indebtedness” in a manner that actually reduces the Purchase
Price, each Seller shall be liable for, and shall pay, and each Seller agrees to
indemnify and hold the Buyer and its Affiliates (including the Company) harmless
from and against all Pre-Closing Taxes, in each case severally and not jointly,
in accordance with such Seller’s Pro Rata Share. Payment by each Seller of any
amount due under this Section 7.5 shall be made within ten days following
written notice from the Buyer. For the avoidance of doubt, the Sellers’
indemnification obligations under this Section 7.5 shall not be subject to any
of the limits on indemnification set forth in Article IX.

Section 7.6 Tax Proceedings. With respect to any Tax for which the Sellers are
responsible under Section 7.1 or Section 7.5 with respect to a Pre-Closing
Period, the Sellers Representative shall have the right, at the Sellers’ sole
cost and expense, to control the prosecution, settlement or compromise of any
proceeding involving such Tax, provided, however, that to the extent that any
such proceeding could reasonably be expected to have an adverse post-Closing
impact on the Buyer or the Company (a) the Buyer shall be entitled to
participate in any such proceeding at its sole cost and expense if such adverse
post-Closing impact is reasonably expected to be material and (b) the Sellers
Representative shall not settle or otherwise compromise any such proceeding
without the Buyer’s prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed, if such settlement or compromise will have a
material adverse post-Closing impact on the Buyer or on the Company.

 

59



--------------------------------------------------------------------------------

Section 7.7 Survival. Notwithstanding anything to the contrary in this
Agreement, the obligations of Sellers set forth in this Article VII shall
survive until sixty days following the expiration of the statute of limitations
for the Tax liability in question.

ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.1 General Conditions. The obligation of each party to effect the
transactions contemplated by this Agreement and by the Ancillary Agreements is
subject to the satisfaction or waiver by all parties at or prior to the Closing
of the following conditions:

(a) No Injunction or Prohibition. No temporary restraining order, preliminary or
permanent injunction or other judgment, order or decree issued by any court of
competent jurisdiction or other legal restraint or prohibition by any
Governmental Authority shall be in effect, and no Law shall have been enacted,
entered, promulgated, enforced or deemed applicable by any Governmental
Authority that, in any such case, enjoins, restrains, conditions, makes illegal
or otherwise prohibits the consummation of the transactions contemplated hereby
and by the Ancillary Agreements.

(b) HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the transactions contemplated by this Agreement and the Ancillary
Agreements shall have expired or shall have been terminated.

Section 8.2 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Sellers Representative
in its sole discretion:

(a) Representations and Warranties. (i) Each of the representations and
warranties of the Buyer set forth in Section 5.1, Section 5.2,
Section 5.3(a)(i), Section 5.4, Section 5.5, Section 5.7 and Section 5.8 (the
“Buyer Fundamental Representations“) shall be, except for any de minimis
inaccuracies, true and correct in all respects as of the date of this Agreement
and as of the Closing Date (except to the extent such representations and
warranties relate to an earlier date, in which case as of such earlier date),
and (ii) each of the representations and warranties of the Buyer set forth in
this Agreement or any Ancillary Agreement or in any schedule, certificate or
other document delivered pursuant hereto or thereto (without giving effect to
any qualification by or reference to materiality, material respects or Buyer
Material Adverse Effect set forth therein), other than the Buyer Fundamental
Representations, shall be true and correct in all respects as of the date of
this Agreement and as of the Closing Date (except to the extent such
representations and warranties relate to an earlier date, in which case as of
such earlier date), other than in the case of this clause (ii) for any such
failure to be so true and correct as would not have a Buyer Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

(b) Performance of Obligations of the Buyer. The Buyer shall have performed all
obligations and agreements and complied in all material respects with all
covenants and conditions required by this Agreement or any Ancillary Agreement
to be performed or complied with by it prior to or at the Closing.

(c) No Buyer Material Adverse Effect. Since the date hereof, there shall not
have occurred any change, event or development that has had Buyer Material
Adverse Effect.

(d) Officer’s Certificate. The Sellers Representative shall have received from
the Buyer a certificate certifying to the matters set forth in Section 8.2(a),
Section 8.2(b) and Section 8.2(c), signed by a duly authorized officer of the
Buyer.

(e) Ancillary Agreements. The Sellers Representative shall have received an
executed counterpart of each of the Ancillary Agreements signed by the Buyer.

(f) Minimum Aggregate Cash Closing Consideration. The Aggregate Cash Closing
Consideration as calculated pursuant to the terms of this Agreement shall be
greater than or equal to $0.

(g) Additional Listing Application. The Additional Listing Application shall
have been approved and the Aggregate Stock Consideration shall have been
approved for listing on the NASDAQ.

Section 8.3 Conditions to Obligations of the Buyer. The obligations of the Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Buyer in its sole
discretion:

(a) Representations and Warranties. (i) Each of the representations and
warranties of the Sellers and the Company set forth in (A) Section 3.1,
Section 3.2, Section 3.3(a)(i) and Section 3.4 (the “Seller Fundamental
Representations”) and (B) Section 4.1, Section 4.2, Section 4.3(a)(i),
Section 4.3(c), Section 4.4, Section 4.5 and Section 4.25 (the “Company
Fundamental Representations”) shall be, except for any de minimis inaccuracies,
true and correct in all respects as of the date of this Agreement and as of the
Closing Date (except to the extent such representations and warranties relate to
an earlier date, in which case as of such earlier date), (ii) each of the
representations and warranties of the Sellers and the Company set forth in this
Agreement or any Ancillary Agreement or in any schedule, certificate or other
document delivered pursuant hereto or thereto (without giving effect to any
qualification by or reference to materiality, material respects or Material
Adverse Effect set forth therein, other than the representations and warranties
set forth in Section 4.7(b)), other than the Seller Fundamental Representations,
the Company Fundamental Representations and the representations and warranties
of the Company in the first sentence of Section 4.12 (Title to Assets), shall be
true and correct in all respects as of the date of this Agreement and as of the
Closing Date (except to the extent such representations and warranties relate to
an earlier date, in which case as of such earlier date), other than in the case
of this clause (ii) for any such failure to be so true and correct as would not
have a Material Adverse Effect, and (iii) the representations and warranties of
the Company in the first sentence of Section 4.12 (Title to Assets) shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date.

 

61



--------------------------------------------------------------------------------

(b) Performance of Obligations of the Sellers and the Company. The Sellers and
the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing.

(c) No Material Adverse Effect. Since the date hereof, there shall not have
occurred any change, event or development that has had a Material Adverse
Effect.

(d) Officer’s Certificate. The Buyer shall have received from the Company a
certificate certifying to the matters set forth in Section 8.3(a),
Section 8.3(b) and Section 8.3(c), signed by the Chief Executive Officer of the
Company.

(e) Consents and Approvals. All authorizations, consents, orders and approvals
of Governmental Authorities and officials and third parties listed on
Section 8.3(e)1 of the Disclosure Schedules shall have been received and shall
be satisfactory in form and substance to the Buyer in its sole discretion.

(f) Ancillary Agreements. The Buyer shall have received an executed counterpart
of each of the Ancillary Agreements, signed by each party other than the Buyer.

(g) Resignations. The Buyer shall have received letters of resignation from the
managers of the Company.

(h) Tax Certificate. Each Seller shall have delivered to the Buyer a certificate
of such Seller dated as of the Closing Date certifying that such Seller is not a
foreign person, which certificate complies with the requirements of Section 1445
of the Code and with Section 1.1445-2(b) of the Treasury Regulations promulgated
under the Code.

(i) Key Employment Agreements. No Key Employee shall have provided notice of his
intent not to assume employment pursuant to his Key Employment Agreement as of
the Closing Date.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Survival.

(a) The representations and warranties of the Sellers, the Company and the Buyer
contained in this Agreement and any schedule, certificate or other document
delivered pursuant hereto or thereto or in connection with the transactions
contemplated hereby shall survive the Closing until the first anniversary of the
Closing Date; provided, however, that:

(i) the Seller Fundamental Representations, the representations and warranties
set forth in Section 4.15 (Taxes) and the Buyer Fundamental Representations
shall survive until the expiration of the applicable statute of limitations with
respect to the matters subject to such representations and warranties (giving
effect to any waiver, mitigation or extension thereof); and

 

1  NTD: Schedule to include Conroe and Fort Worth leases.

 

62



--------------------------------------------------------------------------------

(ii) the representations and warranties set forth in Section 4.10 (Employee
Benefit Plans), Section 4.11 (Labor and Employment Matters), the first sentence
of Section 4.12 (Title to Assets), Section 4.14 (Intellectual Property),
Section 4.16 (Environmental Matters) and Section 4.24 (Relations with
Governments, etc.; Export Control Matters; Anti-Corruption Matters), the Company
Fundamental Representations and the indemnification obligation set forth in
Section 9.2(a)(iii)(C) shall survive the closing until the second anniversary of
the Closing Date.

(b) The respective covenants and agreements of the Sellers, the Company and the
Buyer contained in this Agreement shall survive the Closing until the expiration
of the statute of limitations following the date all performance thereunder was
due to be performed; provided, however, that the covenants of the Company and
the Buyer to be performed at or prior to the Closing shall terminate on the
second anniversary of the Closing Date.

(c) Neither the Sellers nor the Buyer shall have any liability with respect to
any representations, warranties, covenants or agreements unless written notice
of an actual or threatened claim, or of discovery of any facts or circumstances
that the Sellers or the Buyer, as the case may be, reasonably believes may
result in a claim, hereunder is delivered to the other party prior to the
expiration of the survival period, if any, for such representation, warranty,
covenant or agreement, in which case such representation, warranty, covenant or
agreement shall survive as to such claim until such claim has been finally
resolved, without the requirement of commencing any Action in order to extend
such survival period or preserve such claim.

(d) This Section 9.1 does not relate to the Ancillary Agreements, the provisions
of each of which shall survive in accordance with their terms.

(e) Notwithstanding anything to the contrary in the foregoing, nothing in this
Section 9.1 will limit or otherwise restrict in any respect any claim for Fraud.

(f) In the event of any conflict between this Section 9.1 and Article VII,
Article VII shall govern.

Section 9.2 Indemnification by the Sellers.

(a) From and after the Closing, each Seller, severally and not jointly, in
accordance with such Seller’s Pro Rata Share, shall save, defend, indemnify and
hold harmless the Buyer and its Affiliates (including the Company) and the
respective Representatives, successors and assigns of each of the foregoing (the
“Buyer Indemnified Parties”) from and against, and shall reimburse each of the
foregoing for, except as otherwise set forth herein, any and all losses,
damages, liabilities, deficiencies, claims, interest, awards, judgments,
penalties, costs and expenses (including reasonable attorneys’ fees, costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing) (hereinafter collectively, “Losses”), incurred, sustained or
suffered by any of the foregoing as a result of, arising out of or relating to:

(i) any breach of any representation or warranty made by the Company contained
in this Agreement or any schedule, certificate or other document delivered
pursuant hereto or in connection with the transactions contemplated hereby or
thereby;

 

63



--------------------------------------------------------------------------------

(ii) any breach of any covenant or agreement of the Company contained in this
Agreement that by its terms is to be performed by the Company at or prior to the
Closing; and

(iii) any (A) Transaction Expenses charged to the Buyer, the Company or any of
their Affiliates, (B) Indebtedness incurred by the Company prior to Closing or
(C) any Compensation Costs, in each case that shall not have been reflected in
the Final Closing Statement.

(b) From and after the Closing, each Seller shall be liable for, and shall
solely save, defend, indemnify and hold harmless the Buyer Indemnified Parties
from and against any and all Losses asserted against, incurred, sustained or
suffered by any of the foregoing as a result of, arising out of or relating to,
and shall compensate and reimburse each of the foregoing for:

(i) any breach of any representation or warranty made by such Seller in Article
III; and

(ii) any breach of any covenant or agreement of such Seller contained in this
Agreement.

Section 9.3 Indemnification by the Buyer. From and after the Closing, the Buyer
shall save, defend, indemnify and hold harmless each Seller and its Affiliates,
and their respective Representatives, successors and assigns of each of the
foregoing (the “Seller Indemnified Parties”) from and against, and shall
reimburse each of the foregoing for, except as otherwise set forth herein, any
and all Losses incurred, sustained or suffered by any of the foregoing as a
result of, arising out of or relating to:

(a) any breach of any representation or warranty made by the Buyer contained in
this Agreement or any schedule, certificate or other document delivered pursuant
hereto or in connection with the transactions contemplated hereby or thereby;
and

(b) any breach of any covenant or agreement by the Buyer contained in this
Agreement.

Section 9.4 Procedures.

(a) A party seeking indemnification (the “Indemnified Party”) in respect of,
arising out of or involving a Loss or a claim or demand made by any person
against the Indemnified Party (a “Third Party Claim”) shall deliver notice
thereof (a “Claim Notice”) to the Sellers (by means of delivery to the Sellers
Representative) or the Buyer, as applicable (the Sellers or the Buyer in such
case are referred to herein as the “Indemnifying Party”) with reasonable
promptness after receipt by such Indemnified Party of notice of the Third Party
Claim, and shall provide the Indemnifying Party with such information with
respect thereto as the Indemnifying Party may reasonably request; provided,
however, that with respect to any claim for which any Seller may be liable as an
Indemnifying Party under Section 9.2(b), any such Claim Notice shall be
delivered to such Seller (as opposed to the Sellers Representative) and such
Seller shall have the rights and obligations of an Indemnifying Party described
in this Section 9.4. The failure to deliver a Claim Notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article IX
except to the extent that the Indemnifying Party is materially prejudiced by
such failure.

 

64



--------------------------------------------------------------------------------

(b) If an Indemnified Party delivers a Claim Notice in respect of a Third Party
Claim, the Indemnifying Party shall be entitled to participate in the defense of
such Third Party Claim. If the Indemnifying Party acknowledges in writing its
obligation to indemnify the Indemnified Party against any and all Losses that
may result from a Third Party Claim that is exclusively for civil monetary
damages at law pursuant to the terms of this Agreement, the Indemnifying Party
shall have the right, upon written notice to the Indemnified Party within 30
days of receipt of a Claim Notice from the Indemnified Party in respect of such
Third Party Claim, to assume the defense of such Third Party Claim; provided,
however, the Indemnifying Party shall not be entitled to assume the defense of
any such Third Party Claim if the reasonably likely Loss related to such Third
Party Claim exceeds the maximum obligations of the Indemnifying Party hereunder
with respect to such Third Party Claim unless first consented to in the sole
discretion of the Indemnified Party. For the avoidance of doubt, the
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim to the extent equitable or permanent injunctive relief is sought by
such Third Party Claim or such Third Party Claim would impose criminal liability
on any Indemnified Party, and the Indemnified Party shall have the right to
defend, at the expense of the Indemnifying Party, any such Third Party Claim. If
the Indemnifying Party elects to assume the defense of any Third Party Claim,
the Indemnified Party shall cooperate with the Indemnifying Party with respect
thereto, including, upon reasonable request and at the expense of the
Indemnifying Party, providing access to information, making documents available
for inspection and copying and making employees available for interviews,
depositions and trial.

(c) If the Indemnifying Party elects to assume the defense of a Third Party
Claim, then:

(i) the Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless (A) the employment of
such counsel shall have been specifically authorized in writing by the
Indemnifying Party or (B) the named parties to the Third Party Claim (including
any impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and counsel to the Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and the Indemnified Party may present such counsel to the Indemnified
Party with a conflict of interest; and

(ii) the Indemnified Party shall make reasonably available to the Indemnifying
Party all pertinent books, records and other documents and materials in the
Indemnified Party’s possession or under its or its Affiliates’ control as are
reasonably required by the Indemnifying Party for the defense of such Third
Party Claim, and shall execute such documents and use commercially reasonable
efforts to take such other actions as the Indemnifying Party may reasonably
request for the purpose of facilitating the defense of, or any settlement,
compromise or adjustment relating to, such Third Party Claim, and shall
otherwise cooperate as reasonably requested by Indemnifying Party in the defense
of such Third Party

 

65



--------------------------------------------------------------------------------

Claim; provided that notwithstanding anything herein to the contrary, if the
Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any settlement or compromise or consent to the
entry of any judgment with respect to such Third Party Claim if such settlement,
compromise or judgment (A) involves a finding or admission of criminal
wrongdoing, (B) does not include an unconditional written release by the
claimant or plaintiff of the Indemnified Party and its Affiliates from all
liability in respect of such Third Party Claim or (C) imposes equitable remedies
or any obligation on the Indemnified Party or any of its Affiliates other than
solely the payment of money damages for which the Indemnified Party and its
Affiliates will be indemnified hereunder.

(d) An Indemnified Party seeking indemnification in respect of, arising out of
or involving a Loss or a claim or demand hereunder that does not involve a Third
Party Claim being asserted against or sought to be collected from such
Indemnified Party (a “Direct Claim”) shall deliver a Claim Notice in respect
thereof to the Indemnifying Party with reasonable promptness after becoming
aware of facts supporting such Direct Claim, and shall provide the Indemnifying
Party with such information with respect thereto as the Indemnifying Party may
reasonably request. The failure to deliver a Claim Notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article IX
except to the extent that the Indemnifying Party is materially prejudiced by
such failure and shall not relieve the Indemnifying Party from any other
obligation or liability that it may have to the Indemnified Party or otherwise
than pursuant to this Article IX.

(e) Notwithstanding the provisions of Section 11.9, each Indemnifying Party
hereby consents to the nonexclusive jurisdiction of any court in which an Action
in respect of a Third Party Claim is brought against any Indemnified Party for
purposes of any claim that an Indemnified Party may have under this Agreement
with respect to such Action or the matters alleged therein and agrees that
process may be served on each Indemnifying Party with respect to such claim
anywhere.

Section 9.5 Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement (other than Article VII): (a) an Indemnifying Party
shall not be liable for any claim for indemnification pursuant to
Section 9.2(a)(i), Section 9.2(b)(i) or Section 9.3(a) for any Losses relating
to or arising out of any individual event, matter or occurrence, or series of
related events, matters or occurrences, unless and until the aggregate amount of
such Losses exceeds $50,000 (and any such Losses relating to or arising out of
any individual event, matter or occurrence, or series of related events, matters
or occurrences for an amount less than or equal to $50,000 shall not be
considered “Losses” for purposes of this Agreement and shall be excluded from
the calculation of Losses for purposes of determining whether or not Losses
exceeding the Deductible has occurred for purposes of Section 9.5(b), but the
amount of any Losses relating to or arising out of any individual event, matter
or occurrence, or series of related events, matters or occurrences for an amount
greater than $50,000 shall be considered Losses for their full amount), (b) an
Indemnifying Party shall not be liable for any claim for indemnification
pursuant to Section 9.2(a)(i), Section 9.2(b)(i) or Section 9.3(a) unless and
until the aggregate amount of indemnifiable Losses for claims which may be
recovered from the Indemnifying Party under Section 9.2(a)(i), Section 9.2(b)(i)
and Section 9.3(a) exceeds $1,500,000 (the “Deductible”), in which case the
Indemnifying Party shall be liable

 

66



--------------------------------------------------------------------------------

only for the amount of such Losses in excess thereof, and (c) the maximum
aggregate amount of indemnifiable Losses which may be recovered from an
Indemnifying Party arising out of or relating to the causes set forth in
Section 9.2(a)(i), Section 9.2(a)(ii), Section 9.2(a)(iii)(C), Section 9.2(b)(i)
and Section 9.3(a) shall be an amount equal to $25,000,000, provided, that the
foregoing clauses (a)-(c) shall not apply to Losses arising out of or relating
to the inaccuracy or breach of any Buyer Fundamental Representation, any Seller
Fundamental Representation, any Company Fundamental Representation, the first
sentence of Section 4.12 (Title to Assets) or Section 4.15 (Taxes), or to any
claim for Fraud. For purposes of this Section 9.5, the amount of indemnifiable
Losses recovered by the Buyer with respect to any distribution of Indemnity
Escrow Shares to the Buyer from the Indemnity Escrow Fund shall be deemed to
equal (x) the Price Per Share multiplied by (y) the number of Indemnity Escrow
Shares distributed to the Buyer from the Indemnity Escrow Fund. The amount of
any and all Losses under this Article IX shall be determined net of (i) any net
Tax benefit actually realized (including as the result of any refund, deduction
or credit) by the Indemnified Party or any of its Affiliates as a result of such
Losses in the year of the applicable Loss or in the following year and (ii) any
insurance or other recoveries actually received by the Indemnified Party or its
Affiliates in connection with the facts giving rise to the right of
indemnification, less any costs incurred to recover such amounts and any
increase in premiums resulting from such claim.

Section 9.6 Remedies Not Affected by Investigation, Disclosure or Knowledge. If
the transactions contemplated hereby are consummated, the Buyer expressly
reserves the right to seek indemnification for any Losses arising out of or
relating to any breach of any representation, warranty or covenant contained
herein, notwithstanding any investigation by, disclosure to, knowledge or
imputed knowledge of the Buyer or any of its Representatives in respect of any
fact or circumstance that reveals the occurrence of any such breach, whether
before or after the execution and delivery hereof. In furtherance of the
foregoing, the Sellers agree that knowledge or lack of reliance shall not be a
defense in law or equity to any claim of any breach by the Sellers or the
Company of any representation, warranty or covenant of the Sellers or the
Company herein.

Section 9.7 Materiality Qualifications. Both for purposes of determining breach
and for calculating the amount of any Loss arising from a breach of any
representation or warranty subject to indemnification under Section 9.2(a)(i) or
Section 9.2(b)(i) (other than the representations and warranties set forth in
Sections 4.6, 4.7(b), 5.10 and 5.11), all “material,” “materially,” “in all
material respects,” “Material Adverse Effect,” and other like qualifications
shall be disregarded (including any such qualification included in any schedule,
certificate or other document delivered pursuant hereto and in any
representations or warranties subject to any such schedule, certificate or other
document).

Section 9.8 Indemnity Escrow Fund.

(a) The Indemnity Escrow Shares shall be the sole and exclusive source of
recovery for the Buyer Indemnified Parties with respect to the Sellers’
indemnification obligations under Section 9.2(a)(i), Section 9.2(a)(ii),
Section 9.2(a)(iii)(C) and Section 9.2(b)(i), other than with respect to claims
for Losses as a result of, arising out of or relating to a breach of the Seller
Fundamental Representations, the Company Fundamental Representations or the
first sentence of Section 4.12 (Title to Assets) or to any claim for Fraud. To
the extent that a Seller is

 

67



--------------------------------------------------------------------------------

required to make an indemnification payment pursuant to Section 7.5 or this
Article IX, the first method of satisfaction of such payment, and the initial
recourse to recover for such indemnification payment, shall be the release of
Indemnity Escrow Shares in the Indemnity Escrow Fund in the manner provided in
this Section 9.8 and the Escrow Agreement; and then, to the extent any amounts
remain owing (subject to the limitations contained in this Article IX), such
amounts shall be payable directly by the applicable Seller in cash. The
Indemnity Escrow Shares to be deposited into the Indemnity Escrow Fund will be
issued in the names of the Sellers, whether in book-entry or certificated form,
with each Seller being issued such Seller’s Pro Rata Share of the Indemnity
Escrow Shares. Whenever any disbursement of Indemnity Escrow Shares is made,
such disbursement shall be comprised of Indemnity Escrow Shares registered in
the name of the Seller that is required to satisfy an indemnity obligation or
entitled to take receipt of such Indemnity Escrow Shares, as applicable, and in
each case pursuant to this Article IX and the Escrow Agreement. Notwithstanding
anything herein to the contrary, no fractional Buyer Common Shares shall be
disbursed from the Indemnity Escrow Fund, and, to the extent that any such
fractional security would be required to be so disbursed but for this sentence,
such fractional security shall be rounded up or down to the nearest whole number
of the applicable securities.2

(b) Anything in this Article IX to the contrary notwithstanding, the rights and
obligations of the parties with respect to indemnification for any and all Tax
matters shall be governed by Article VII to the extent this Article IX is
inconsistent with Article VII.

Section 9.9 No Double Recovery. Notwithstanding the fact that any Indemnified
Party may have the right to assert claims for indemnification under or in
respect of more than one provision of this Agreement in respect of any fact,
event, condition or circumstance, no Indemnified Party shall be entitled to
recover the amount of any Losses suffered by such Person more than once,
regardless of whether such Losses may be as a result of a breach of more than
one representation or warranty or covenant. Notwithstanding anything to the
contrary, any item included in the calculation of Closing Net Working Capital,
Closing Transaction Expenses or Closing Indebtedness, in each case, that
resulted in an actual reduction to the Purchase Price or was otherwise accrued
as a specific payable, reserve or expense on the Closing Balance Sheet shall
not, to the extent of such reduction or accrual, form the basis for a claim for
indemnification under this Agreement.

Section 9.10 Exclusive Remedy; Waiver.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF THE CLOSING
OCCURS AND EXCEPT (I) AS PROVIDED IN THIS ARTICLE IX OR (II) IN THE CASE OF
FRAUD, NO PARTY SHALL HAVE ANY LIABILITY, AND NO PARTY SHALL MAKE ANY CLAIM, FOR
ANY LOSS OR OTHER MATTER (AND THE PARTIES HEREBY WAIVE ANY RIGHT OF CONTRIBUTION
AGAINST EACH OTHER AND THEIR RESPECTIVE AFFILIATES), UNDER, ARISING

 

2 

Buyer Note: Escrow distribution mechanic to be reflected in the Escrow
Agreement. Escrow Agreement to provide for 50% of the Indemnity Escrow Shares
(less any shares reserved for disputed claims and any amounts previously
released to satisfy indemnity claims) to be released on the first anniversary of
the Closing Date and the remaining Indemnity Escrow Shares (less any shares
reserved for disputed claims) to be released on the second anniversary of the
Closing Date.

 

68



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT, ANY CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, ENVIRONMENTAL OR OTHER LAWS OR OTHERWISE.

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO PARTY SHALL
BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OR DAMAGES
BASED UPON DIMINUTION OF VALUE, EXCEPT TO THE EXTENT, WITH RESPECT TO SPECIAL OR
CONSEQUENTIAL DAMAGES OR DAMAGES BASED UPON DIMINUTION IN VALUE, THEY ARE THE
NATURAL AND REASONABLY FORESEEABLE RESULT OF THE RELATED BREACH, PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 9.10(B) SHALL PREVENT A PARTY FROM
RECOVERING ANY SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES PAYABLE TO
A THIRD PARTY IN CONNECTION WITH A THIRD-PARTY CLAIM.

Section 9.11 Mitigation. To the extent required by Law, the Buyer Indemnified
Parties and the Seller Indemnified Parties, as the case may be, will use
commercially reasonable efforts to mitigate Losses that, if and to the extent
not mitigated, would be indemnifiable under this Article IX.

Section 9.12 Independent Investigation.

(a) THE BUYER ACKNOWLEDGES AND AGREES THAT: (I) THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE III AND ARTICLE IV OR ANY SCHEDULE, CERTIFICATE
OR OTHER DOCUMENT DELIVERED PURSUANT HERETO CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES BY THE SELLERS AND THE COMPANY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (II) EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF
ANY SELLER OR THE COMPANY REGARDING ANY SELLER OR THE COMPANY; AND (III) THE
BUYER HAS CONDUCTED AND RELIED UPON (AMONG OTHER THINGS), ITS OWN INDEPENDENT
REVIEW AND ANALYSIS OF THE BUSINESS, OPERATIONS, ASSETS, LIABILITIES, RESULTS OF
OPERATIONS, FINANCIAL CONDITION, TECHNOLOGY AND PROSPECTS OF THE COMPANY AND HAS
BEEN PROVIDED ADEQUATE ACCESS TO PERSONNEL, PROPERTIES, PREMISES AND RECORDS OF
THE COMPANY FOR SUCH PURPOSE. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE III AND ARTICLE IV OR ANY SCHEDULE, CERTIFICATE OR OTHER
DOCUMENT DELIVERED PURSUANT HERETO, EACH SELLER DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR (AND THE BUYER DISCLAIMS ANY RELIANCE ON) ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR
FURNISHED (ORALLY OR IN WRITING) TO THE BUYER OR ANY OTHER PERSON OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
WITH RESPECT TO THE DISTRIBUTION OF, OR ANY PERSON’S RELIANCE ON, ANY
INFORMATION OR OTHER MATERIAL MADE AVAILABLE TO THE BUYER OR ANY OF ITS

 

69



--------------------------------------------------------------------------------

REPRESENTATIVES IN ANY DATA ROOM, ELECTRONIC DATA ROOM, MANAGEMENT PRESENTATION
OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS).

(b) EACH SELLER ACKNOWLEDGES AND AGREES THAT: (I) THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE V OR ANY SCHEDULE, CERTIFICATE OR OTHER DOCUMENT
DELIVERED BY THE BUYER PURSUANT HERETO CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES BY THE BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; (II) EXCEPT FOR SUCH REPRESENTATIONS AND
WARRANTIES, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF THE BUYER REGARDING
THE BUYER; AND (III) SUCH SELLER HAS CONDUCTED AND RELIED UPON (AMONG OTHER
THINGS), ITS OWN INDEPENDENT REVIEW AND ANALYSIS OF THE BUSINESS, OPERATIONS,
ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL CONDITION, TECHNOLOGY AND
PROSPECTS OF THE BUYER AND HAS BEEN PROVIDED ADEQUATE ACCESS TO PERSONNEL,
PROPERTIES, PREMISES AND RECORDS OF THE BUYER FOR SUCH PURPOSE. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V OR ANY SCHEDULE,
CERTIFICATE OR OTHER DOCUMENT DELIVERED BY THE BUYER PURSUANT HERETO, THE BUYER
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR (AND EACH SELLER DISCLAIMS ANY
RELIANCE ON) ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR
INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO THE
SELLERS OR ANY OTHER PERSON OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES (INCLUDING WITH RESPECT TO THE DISTRIBUTION OF, OR ANY
PERSON’S RELIANCE ON, ANY INFORMATION OR OTHER MATERIAL MADE AVAILABLE TO THE
BUYER OR ANY OF ITS REPRESENTATIVES IN ANY DATA ROOM, ELECTRONIC DATA ROOM,
MANAGEMENT PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION
WITH, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS).

ARTICLE X

TERMINATION

Section 10.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Buyer and the Sellers Representative;

(b) (i) by the Sellers Representative, if no Seller or the Company is then in
material breach of its obligations under this Agreement and the Buyer breaches
or fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 8.2,
(B) cannot be or has not been cured within 15 days following delivery to the
Buyer of written notice of such breach or failure to perform and (C) has not
been waived by the Sellers

 

70



--------------------------------------------------------------------------------

Representative or (ii) by the Buyer, if the Buyer is not then in material breach
of its obligations under this Agreement and any Seller or the Company breaches
or fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 8.3,
(B) cannot be or has not been cured within 15 days following delivery to the
Sellers Representative of written notice of such breach or failure to perform
and (C) has not been waived by the Buyer;

(c) by either the Sellers Representative or the Buyer if the Closing shall not
have occurred by November 3, 2017; provided, that the right to terminate this
Agreement under this Section 10.1(c) shall not be available if the failure of
the party so requesting termination to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(d) by either the Sellers Representative or the Buyer in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; provided, that the party so
requesting termination shall have used its commercially reasonable efforts, in
accordance with Section 6.8, to have such order, decree, ruling or other action
vacated;

(e) by the Buyer, if between the date hereof and the Closing, an event or
condition occurs that has had a Material Adverse Effect; or

(f) by the Sellers Representative, if between the date hereof and the Closing,
an event or condition occurs that has had a Buyer Material Adverse Effect.

The party seeking to terminate this Agreement pursuant to this Section 10.1
shall give prompt written notice of such termination to the other party.

Section 10.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability on the part of either party except (a) for
the provisions of Section 6.7 relating to confidentiality, Section 6.10 relating
to public announcements, this Section 10.2 and Article XI shall survive the
termination hereof and (b) that nothing herein shall relieve either party from
liability for any breach of this Agreement or from fraud, in which case the
non-breaching party shall be entitled to all rights and remedies available at
law or in equity.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated; provided, that if the transactions contemplated
hereby are consummated, Transaction Expenses shall be borne and paid as provided
in this Agreement. In the event of termination of this Agreement, the obligation
of each party to pay its own expenses will be subject to any rights of such
party arising from a breach of this Agreement by the other.

 

71



--------------------------------------------------------------------------------

Section 11.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.

Section 11.3 Waiver. No failure or delay of either party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

Section 11.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e-mail or
otherwise, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

  (i) if to the Sellers or the Company, in each case prior to the Closing, to:

Multi-Shot, LLC

3335 Pollok Drive

Conroe, TX 77303

Attention: Allen R. Neel

E-mail: aneel@msenergyservices.com

with a copy (which shall not constitute notice) to:

Multi-Shot Holding Corporation

600 Travis Street, Suite 2310

Houston, TX 77002

Attention: Paul Winters

E-mail: paul.winters@denhamcapital.com

NGP MS Holdings, LLC

5221 N. O’Connor Blvd.

Suite 1100

Irving, TX 75039

Attention: General Counsel

Email: jzlotky@ngptrs.com

 

72



--------------------------------------------------------------------------------

Vinson & Elkins L.L.P.

1001 Fannin St.

Suite 2500

Houston, TX 77002

Attention: W. Matthew Strock

Email: mstrock@velaw.com

 

  (ii) if to the Buyer, to:

Patterson-UTI Energy, Inc.

10713 W. Sam Houston Pkwy N, Suite 800

Houston, Texas 77064

Attention: General Counsel

E-mail: legalnotice@patenergy.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1221 McKinney Street, 37th Floor

Houston, Texas 77010-2046

Attention: Tull R. Florey

Email: tflorey@gibsondunn.com

 

  (iii) if to the Sellers Representative, or, after the Closing, to the Sellers,
to:

MS Incentive Plan Holdco, LLC

c/o NGP MS Holdings, LLC

5221 N. O’Connor Blvd.

Suite 1100

Irving, TX 75039

Attention: General Counsel

Email: jzlotky@ngptrs.com

and

MS Incentive Plan Holdco, LLC

c/o Multi-Shot Holding Corporation

600 Travis Street, Suite 2310

Houston, TX 77002

Attention: Paul Winters

E-mail: paul.winters@denhamcapital.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin St.

Suite 2500

Houston, TX 77002

Attention: W. Matthew Strock

Email: mstrock@velaw.com

 

73



--------------------------------------------------------------------------------

Section 11.5 Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule such reference shall be to a Section,
Article, Exhibit or Schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Exhibit or
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
References to days mean calendar days unless otherwise specified. References to
documents or other materials “provided” or “made available” to Buyer shall mean
that such documents or other materials were present at least two Business Days
prior to the date of this Agreement in the on-line data room maintained by the
Sellers and the Company for purposes of the transactions contemplated herein and
accessible by Buyer. Any item or matter disclosed or listed on any particular
Disclosure Schedule is deemed to be disclosed or listed on any other Disclosure
Schedule to the extent it is reasonably apparent that such item relates or is
applicable to, or is properly disclosed under, such other Disclosure Schedule or
the section of this Agreement to which such other Disclosure Schedule
corresponds, notwithstanding the fact that the Disclosure Schedules are arranged
to correspond to the sections of this Agreement, that a particular section of
this Agreement makes reference to a particular Disclosure Schedule, or that a
particular representation, warranty or covenant in this Agreement may not make
reference to a Disclosure Schedule.

Section 11.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.
Notwithstanding any oral agreement or course of conduct of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties.

Section 11.7 No Third-Party Beneficiaries. Except as provided in Section 6.5 and
Article IX, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

74



--------------------------------------------------------------------------------

Section 11.8 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Texas, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of laws principles of the State of
Texas.

Section 11.9 Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its successors or assigns against the other party shall
be brought and determined any Texas state or federal court sitting in Harris
County, Texas (or, if such court lacks subject matter jurisdiction, in any
appropriate Texas state or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Texas, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Texas as described herein. Each of the parties further agrees that notice as
provided herein shall constitute sufficient service of process and the parties
further waive any argument that such service is insufficient. Each of the
parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Texas as described herein for any reason, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) that (i) the suit, action
or proceeding in any such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.
Notwithstanding the foregoing, the parties agree that disputes with respect to
the matters referenced in Section 2.4 shall be resolved by the Independent
Accounting Firm as provided therein.

Section 11.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that (i) the Buyer may assign this Agreement to any Affiliate of the
Buyer without the prior consent of the Seller and (ii) one or more Sellers may
assign their respective rights, interests or obligations under this Agreement to
the Seller Representative; provided further, that no assignment shall relieve or
limit the assignor’s obligations hereunder. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

Section 11.11 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to

 

75



--------------------------------------------------------------------------------

prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any Texas state or federal court sitting in
Harris County, Texas (or, if such court lacks subject matter jurisdiction, in
any appropriate Texas state or federal court), this being in addition to any
other remedy to which such party is entitled at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

Section 11.12 Currency. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement.

Section 11.13 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 11.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 11.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

Section 11.16 Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

Section 11.17 Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

Section 11.18 No Presumption Against Drafting Party. The Buyer and each of the
Sellers acknowledges that each party to this Agreement has been represented by
legal counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

 

76



--------------------------------------------------------------------------------

Section 11.19 Role of Vinson & Elkins L.L.P.; Waiver of Conflicts and Privilege.

(a) Each of the parties acknowledges and agrees that in connection with the
matters related to this Agreement, Vinson & Elkins L.L.P. solely represented the
Company and did not represent any officer, employee or director of the Company
individually.

(b) The Buyer waives and will not assert, and agrees to cause the Company to
waive and to not assert, any conflict of interest arising out of or relating to
the potential representation, after the Closing (the “Post-Closing
Representation”), of any Seller or any officer, employee, director or manager of
any Seller or the Company (any such Person, a “Designated Person”) in any matter
involving this Agreement or the transactions contemplated hereby, by any legal
counsel (including Vinson & Elkins L.L.P.) currently representing the Company in
connection with this Agreement or the transactions contemplated by the Ancillary
Agreements (the “Current Representation”).

(c) The parties agree that, following the Closing, with respect to any
communication between any legal counsel (including Vinson & Elkins L.L.P.) or
other advisor, on the one hand, and any Seller, the Company or any Designated
Person or their respective Affiliates, on the other hand, occurring during the
Current Representation in connection with this Agreement, the Ancillary
Agreement or the transactions contemplated hereby or thereby (collectively, the
“Privileged Communications”), the attorney-client privilege and expectation of
client confidence shall be exclusively vested in and belong to, and may
controlled exclusively by, the Sellers and shall not pass to or be claimed by
the Buyer or the Company. Accordingly, following the Closing, (i) the Buyer and
the Company will not have access to any such communications or the files of any
such legal counsel or other advisor relating to the Current Representation,
(ii) to the extent such files constitute property of the client during the
Current Representation, only the Sellers (and not the Company) shall hold such
property rights, (iii) such legal counsel or other advisor shall have no duty to
reveal or disclose any such Privileged Communications to Buyer or the Company by
reason of any Post-Closing Representation, (iv) Sellers may use the Privileged
Communications in any dispute that relates in any way to this Agreement, the
Ancillary Agreement or the transactions contemplated hereby or thereby
(including in any claim for indemnification brought by the Buyer or its
Representatives) and (v) neither the Buyer nor the Company may use or rely on
any of the Privileged Communications in any action against or involving any of
the parties or seek to obtain such communications (whether by seeking a waiver
of the attorney-client privilege or through other means). The Buyer waives and
will not assert, and agrees to cause the Company to waive and to not assert, any
attorney-client privilege in connection with any Post-Closing Representation
relating to the Current Representation, including in connection with a dispute
with the Buyer and, following the Closing, with the Company. Notwithstanding the
foregoing, in the event that a dispute arises after Closing between Buyer or the
Company, on the one hand, and a third party (other than a party to this
Agreement), on the other hand, the Company may assert the attorney-client
privilege to prevent disclosure of Privileged Communications by counsel to such
third party; provided that the Company may not waive such privilege without the
prior written consent of the Sellers Representative.

[The remainder of this page is intentionally left blank.]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

BUYER PATTERSON-UTI ENERGY, INC. By:  

/s/ John E. Vollmer III

  Name: John E. Vollmer III   Title: Executive Vice President-Corporate  

          Development, Chief Financial Officer

          and Treasurer

 

COMPANY MULTI-SHOT, LLC By:  

/s/ Allen R. Neel

  Name: Allen R. Neel   Title: Chairman & CEO SELLERS  

/s/ ALLEN NEEL

  ALLEN NEEL  

/s/ PAUL CULBRETH

  PAUL CULBRETH  

/s/ RON WHITTER

  RON WHITTER

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

MULTI-SHOT HOLDING CORPORATION By:  

/s/ Geer Blolock

  Name: Geer Blalock   Title: Vice President NGP MS HOLDINGS, LLC By: NGP X US
HOLDINGS, L.P., its managing member By: NGP X HOLDINGS GP, L.L.C., its general
partner By:  

/s/ Richard L. Covington

  Name: Richard L. Covington   Title: Authorized Signatory SELLERS
REPRESENTATIVE MS INCENTIVE PLAN HOLDCO, LLC By:  

/s/ Allen R. Neel

  Name: Allen R. Neel   Title: Authorized Person

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Form of Escrow Agreement



--------------------------------------------------------------------------------

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of [            ], 2017 (this “Agreement”), among
Patterson-UTI Energy, Inc., a Delaware corporation (the “Buyer”), MS Incentive
Plan Holdco, LLC, a Delaware limited liability company (the “Sellers
Representative”), and Continental Stock Transfer & Trust Company, a corporation
having an office at 17 Battery Place, New York, New York (the “Escrow Agent”
and, together with the Buyer and Sellers Representative, the “Parties”).

RECITALS

 

A. In connection with the Securities Purchase Agreement, dated September 4,
2017, (the “Purchase Agreement”), among the Buyer, Multi-Shot, LLC, a Texas
limited liability company (the “Company”), the holders of limited liability
company interests of the Company a party thereto (collectively, the “Sellers”)
and the Sellers Representative, the Sellers agreed to sell to the Buyer, and the
Buyer agreed to purchase from the Sellers, 100% of the issued and outstanding
limited liability company interests of the Company.

 

B. Pursuant to Section 2.2(b)(ii) of the Purchase Agreement, the Parties agreed
to enter into this Agreement with respect to the Escrowed Shares (as defined
below).

NOW THEREFORE in consideration of the premises and mutual agreements and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1

DEFINITIONS

 

1.1 Definitions

Capitalized terms used herein shall, unless indicated otherwise herein, have the
same meanings as are ascribed to them in the Purchase Agreement.

ARTICLE 2

APPOINTMENT OF ESCROW AGENT

 

2.1 Appointment of Escrow Agent

The Buyer and the Sellers Representative, on behalf of the Sellers, hereby
appoint the Escrow Agent to act as escrow agent for the purposes and on the
terms and conditions set forth in this Agreement and the Escrow Agent accepts
such appointment on such terms and conditions.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 3

PROVISIONS RELATING TO ESCROWED SHARES

 

3.1 Delivery of Escrowed Shares

Pursuant to the terms of the Purchase Agreement, concurrently with the execution
of this Agreement the Buyer is depositing 1,256,913 Buyer Common Shares (the
“Escrowed Shares”) with the Escrow Agent to be held by the Escrow Agent pursuant
to and in accordance with the provisions of the Purchase Agreement and this
Agreement. For the purposes of the foregoing, the Sellers Representative hereby
directs that the Escrowed Shares be registered in the name of “CONTINENTAL STOCK
TRANSFER & TRUST, AS ESCROW AGENT UNDER THE ESCROW AGREEMENT DATED [•], 2017”.
The Escrow Agent hereby acknowledges that the Escrowed Share Amount (as defined
below) is held in trust for the benefit of the Sellers.

 

3.2 Set-off Against Escrow Amount

The Buyer and the Sellers Representative hereby agree that:

 

  (a) the Buyer shall be entitled to, through the release of the Escrowed Shares
to the Buyer and cancellation thereof and/or the release to the Buyer of amounts
in respect of the Cash Portion (as defined below) (the Escrowed Shares and the
Cash Portion together, the “Escrowed Share Amount”), any amounts that the Buyer
is entitled to recover from the Sellers pursuant to the Purchase Agreement
provided such amounts are mutually agreed to or finally determined in accordance
with the Purchase Agreement;

 

  (b) if the Buyer is entitled to recover any portion of the Escrowed Share
Amount in accordance with the Purchase Agreement, then the Buyer and the Sellers
Representative shall authorize and direct the Escrow Agent to return to the
Buyer out of the Escrowed Share Amount (if there are sufficient Escrowed Shares
or Cash Portion remaining to do so and until the Escrowed Share Amount is
exhausted), the amount of the award or agreed amount payable to the Buyer as a
set-off against Losses; provided, however, that in no event shall Buyer be
entitled to recover any portion of the Escrowed Share Amount with respect to
indemnity obligations of a Seller in excess of such Seller’s Pro Rata Share (as
defined in the Purchase Agreement) of the Escrowed Share Amount;

 

  (c) for the purposes of any release and cancellation of Escrowed Shares
pursuant to the mechanics described in Section 3.2(a), the Buyer and the Sellers
Representative agree that each Escrowed Share shall be valued at a price of
$19.89 per share;

 

  (d) any fractional Escrowed Shares released from escrow pursuant to the terms
of this Agreement shall be rounded up or down, as applicable, to the nearest
whole share; and

 

- 2 -



--------------------------------------------------------------------------------

  (e) the Buyer and the Sellers Representative shall direct the Escrow Agent in
the performance of its duties hereunder in order to give effect to this
Section 3.2.

 

3.3 Protection of Escrowed Share Amount

 

  (a) The Escrow Agent shall hold, safeguard and deliver the Escrowed Share
Amount in accordance with the terms of this Agreement.

 

  (b) Should any cash form part of the Escrowed Share Amount (the “Cash
Portion”) as a result of the terms of this Agreement, including pursuant to
Section 3.7, the Escrow Agent shall cause the Cash Portion to be deposited in an
account with a bank in accordance with its practices for handling trust funds,
provided that any such bank shall have capital and surplus of at least
$500,000,000. The interest earned on the investment of the Cash Portion, if any,
shall be held and reinvested from time to time in accordance with the foregoing
provisions. Except as otherwise provided in this Section 3.3(b), the Party
entitled to the Escrowed Share Amount or any part thereof in accordance with the
provisions of the Purchase Agreement shall also be entitled to the interest
earned on the Cash Portion, or such part thereof, as the case may be. The
Parties agree that the Buyer shall be treated as the owner of the Cash Portion
for income tax purposes, and will report all income, if any, that is earned on,
or derived from, the Cash Portion, as the income of the Buyer in the taxable
year in which income is properly includable. The Buyer shall be responsible for
paying taxes on all income earned on the Cash Portion and for filing all
necessary tax returns with respect to such income. The Buyer may, at any time
and from time to time prior to the release of the Escrow Share Amount in
accordance with Section 3.4, by written notice to the Escrow Agent with a copy
to the Sellers Representative specify the amount (the “Tax Amount”) of any taxes
reasonably anticipated to be paid by the Buyer in respect of income earned on,
or derived from, the Cash Portion (without duplication to any taxes the Buyer
previously gave notice of and received payment for hereunder), and the Escrow
Agent shall within ten Business Days following receipt thereof pay to the Buyer
out of the Cash Portion the Tax Amount specified in such notice.

 

3.4 Release of Escrowed Share Amount

The Escrowed Share Amount shall be held, administered and released by the Escrow
Agent as follows:

 

  (a)

On the first anniversary of the Closing Date (the “First Anniversary”), the
Buyer and the Sellers Representative shall deliver to the Escrow Agent a written
direction signed by the Buyer and the Sellers Representative, subject to this
Section 3.4, instructing the Escrow Agent to release fifty percent (50%) of the
number of Escrowed Shares originally deposited hereunder to the Sellers
Representative in accordance with Section 3.4(d), less (i) such number of
Escrowed Shares as is equal to the aggregate of: (A) the number of Escrowed
Shares (if any) previously released from escrow to the Buyer for cancellation;
(B)

 

- 3 -



--------------------------------------------------------------------------------

  the aggregate portion of the Escrowed Share Amount (if any) being held by the
Escrow Agent, as at such date, in accordance with Section 3.4(c) on account of
outstanding Claims, and (C) the number of Escrowed Shares which have been
previously released by the Escrow Agent for any reason not specified in
paragraphs (A) and (B) of this Section 3.4(a); provided, that, if the amount of
Escrowed Shares to be released in accordance with this Section 3.4(a) would be
negative, no Escrowed Shares shall be released.

 

  (b) On the second anniversary of the Closing Date (the “Second Anniversary”),
the Buyer and the Sellers Representative shall deliver to the Escrow Agent a
written direction signed by the Buyer and the Sellers Representative, subject to
this Section 3.4, instructing the Escrow Agent to release the remaining Escrowed
Share Amount to the Sellers Representative in accordance with Section 3.4(d),
less the aggregate portion of the Escrowed Share Amount (if any) being held by
the Escrow Agent, as at such date, in accordance with Section 3.4(c) on account
of outstanding Claims.

 

  (c) If at any time prior to the Second Anniversary, the Escrow Agent receives
notice from the Buyer of a claim against the Sellers pursuant to
Section 2.4(f)(iii) or Article 9 under the Purchase Agreement (each, a “Claim”),
then all or a portion of the Escrowed Share Amount then held by the Escrow Agent
(up to the maximum amount that is sufficient to cover the amount of such Claim
as stated in such notice) will not be released on the First Anniversary or the
Second Anniversary, as applicable, but will continue to be held by the Escrow
Agent and only released in accordance with Section 3.4(d).

 

  (d) Any portion of the Escrowed Share Amount retained by the Escrow Agent on
account of any outstanding Claims in accordance with Section 3.4(c) shall only
be released by the Escrow Agent where:

 

  (i) either Buyer or the Sellers Representative deliver to the Escrow Agent a
notarized copy of a judgment or award of a court of competent jurisdiction (all
customary rights to appeal having been exhausted or waived or the time for
appealing having expired) confirming either the Buyer’s right to indemnification
under the Purchase Agreement or the dismissal of any claim for such
indemnification; or

 

  (ii) a written joint direction of the Buyer and the Sellers Representative
with respect to the release and registration of the Escrowed Share Amount has
been delivered to the Escrow Agent.

 

  (e) Any Escrowed Shares or Cash Portion released to the Sellers in accordance
with this Agreement shall be released directly to the Sellers Representative on
behalf of the Sellers, and shall be titled in the name of the Sellers
Representative and/or the Sellers, as directed by the Sellers Representative in
a written instruction to the Escrow Agent.

 

- 4 -



--------------------------------------------------------------------------------

3.5 Restrictions on Dealing with Escrowed Share Amount

No portion of the Escrowed Share Amount, and no direct or indirect interest in,
control or direction over or certificate evidencing the Escrowed Share Amount,
may, directly or indirectly, be sold, assigned, transferred, redeemed,
surrendered for consideration, mortgaged, hypothecated, charged, pledged,
encumbered or otherwise dealt with in any manner except as provided in this
Agreement.

 

3.6 Voting of Escrowed Shares

This Agreement will not impair any right of the Sellers to exercise voting
rights attaching to the Escrowed Shares, if any, or any shareholder remedies
provided by applicable Law, and the Escrow Agent hereby agrees to exercise any
such right on the Sellers’ behalf upon direction from the Sellers Representative
on behalf of each applicable Seller.

 

3.7 Dividends on Escrowed Share Amount

If any dividend or distribution is declared on any Escrowed Shares while such
shares continue to be held in escrow under this Agreement, such dividend or
distribution shall be retained by the Escrow Agent, and shall form part of the
Cash Portion of the Escrowed Share Amount (to be dealt with in accordance with
Section 3.3(b)).

 

3.8 Exercise of Other Rights Attaching to Escrowed Shares

This Agreement will not impair any right of the Sellers, as beneficial owners,
to exercise a right attaching to any Escrowed Share(s) that entitles such Seller
to purchase or otherwise acquire another security or to exchange or convert such
Escrowed Share(s) for or into another security, provided that the securities so
acquired on exchange or conversion of the Escrowed Share(s) are deposited in
escrow with the Escrow Agent to be released mutatis mutandis on the same terms
as the Escrowed Shares to which the right attached. The Escrow Agent hereby
agrees to exercise any such rights on each Sellers behalf upon direction from
the Sellers Representative.

ARTICLE 4

TERMINATION

 

4.1 Termination of this Agreement

This Agreement shall terminate when the full Escrowed Share Amount has been
released by the Escrow Agent pursuant to the provisions of Section 3.4 or upon
the written agreement of the Parties.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 5

BUSINESS COMBINATION

 

5.1 Business Combination

 

  (a) This Article 5 applies to the following (a “business combination”):

 

  (i) a formal tender offer or similar offer for any outstanding equity
securities of the Buyer which, if successful, would result in a change of
control of the Buyer;

 

  (ii) a merger involving the Buyer, if the Buyer is not the surviving entity or
if holders of outstanding equity securities of the Buyer receive equity
securities of a different entity or cash or other property in exchange for their
outstanding equity securities of the Buyer; and

 

  (iii) any transaction or reorganization that has an effect similar to any of
the foregoing.

 

  (b) The Escrow Agent shall tender the Escrowed Shares of a Seller to a person
or company in a business combination if:

 

  (i) at least fifteen business days prior to the date the Escrowed Shares must
be tendered under the business combination, the Buyer notifies the Sellers
Representative in writing of such business combination; and

 

  (ii) at least five business days prior to the date the Escrowed Shares must be
tendered under the business combination, the Sellers Representative delivers to
the Escrow Agent:

 

  (A) (1) written instructions signed by the Sellers Representative that directs
the Escrow Agent to deliver to the paying, exchange or transfer agent or other
depository acting in connection with the business combination any certificates
or other evidence of the Escrowed Shares, (2) a completed and executed letter of
transmittal or similar document and, where required, a transfer power of
attorney completed and executed and (3) any other documentation specified or
provided by the Sellers Representative and to be delivered in accordance with
the instructions from such paying, exchange or transfer agent or other
depository set forth in such letter of transmittal or similar document, in the
case of the foregoing (2) and (3), as applicable; and

 

  (B) any other information concerning the business combination as the Escrow
Agent may reasonably request.

 

- 6 -



--------------------------------------------------------------------------------

  (c) As soon as reasonably practicable, and in any event no later than one
Business Day after the Escrow Agent receives the documents and information
required under paragraph (b) above, the Escrow Agent shall deliver to the
paying, exchange or transfer agent or other depository acting in connection with
the business combination, in accordance with the written instructions, any
certificates or other evidence of the Escrowed Shares, any other documentation
to be provided pursuant to Section 5.1(b)(ii)(A) and Section 5.1(b)(ii)(B) and a
letter addressed to the depositary under the business combination that:

 

  (i) identifies the Escrowed Shares that are being exchanged, submitted or
tendered in connection with the business combination;

 

  (ii) states that the Escrowed Shares are held in escrow; and

 

  (iii) states that the Escrowed Shares are delivered only for the purposes of
the business combination and that they will be released from escrow only after
one of the conditions described in paragraph (d) below is met;

 

  (d) The Escrow Agent shall release from escrow and deliver to the paying,
exchange or transfer agent or other depository acting in connection with the
business combination the applicable Escrowed Shares when the Escrow Agent
receives notification from the Sellers Representative that:

 

  (i) the terms and conditions of the business combination have been met or
waived; and/or

 

  (ii) the Escrowed Shares have either been accepted and paid for or are subject
to an unconditional obligation to be accepted and paid for under the business
combination.

 

  (e) If a Seller receives securities (“new securities”) of another issuer
(“successor issuer”) in exchange for Escrowed Shares pursuant to a business
combination, the new securities will be subject to and form part of the Escrowed
Share Amount.

 

  (f) Any securities issued by the Buyer in exchange for the Escrowed Shares
pursuant to a business combination or a consolidation, subdivision or other
capital reorganization of the Buyer shall be deposited in escrow under this
Escrow Agreement in substitution or in addition to, as the case may be, the
Escrowed Shares, and released in accordance with the terms of this Agreement,
mutatis mutandis.

 

  (g) Any cash amount to which a Seller is entitled in exchange for Escrowed
Shares pursuant to a business combination shall form part of the Escrowed Share
Amount (to be dealt with in accordance with Section 3.3(b)).

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 6

ESCROW AGENT

 

6.1 Fees

Subject to Section 6.4(c) hereof, the Buyer and Sellers Representative agree
with the Escrow Agent that each will pay or cause to be paid to the Escrow Agent
one-half of the fees, costs and expenses of the Escrow Agent for acting as
escrow agent hereunder, as set forth in Schedule A hereto. The Escrowed Share
Amount shall not be subject to any liens or encumbrances for any unpaid fees
incurred on behalf of the Escrow Agent.

 

6.2 Indemnification of Escrow Agent

The Escrow Agent shall not, by reason of its execution of this Agreement, assume
or be deemed to have assumed any responsibility or liability for any
transactions between the other Parties other than for the performance of its
obligations with respect to the Escrowed Share Amount in accordance with this
Agreement. The Party on whose behalf, or pursuant to whose direction, the Escrow
Agent acts shall indemnify and hold harmless the Escrow Agent and its partners,
associates, officers, directors, employees and agents from and against any and
all claims, demands, losses, penalties, costs, expenses, fees and liabilities,
including, without limitation, legal fees and expenses, directly or indirectly,
sustained or incurred by the Escrow Agent as a result of the taking of such
action, except where such action or omission involves the wilful misconduct,
gross negligence or bad faith of the Escrow Agent, and in the exercise of its
reasonable judgment and any act done or omitted by it pursuant to the advice of
any legal counsel it may employ shall be conclusive evidence of such good faith.
This indemnity shall survive the termination of this Agreement.

 

6.3 Duties of Escrow Agent

The Escrow Agent shall have no duties or responsibilities except as expressly
provided in this Agreement and shall not be obligated to recognize, nor have any
liability or responsibility arising under, any other agreement to which the
Escrow Agent is not a party (including the Purchase Agreement), notwithstanding
that reference thereto may be made herein.

 

6.4 Responsibilities of Escrow Agent

 

  (a) The Escrow Agent shall not be responsible for the sufficiency, genuineness
or validity of any property deposited with the Escrow Agent hereunder.

 

  (b) The Escrow Agent may, acting reasonably, rely upon any instrument in
writing believed by the Escrow Agent to be genuine and sufficient and properly
presented in accordance with the terms of this Agreement and the Escrow Agent
shall not be liable or responsible for any action taken or omitted to be taken
in accordance with the provisions hereof.

 

- 8 -



--------------------------------------------------------------------------------

  (c) The Escrow Agent may employ or retain such counsel or other experts or
advisors or agents as it may reasonably require for the purpose of discharging
its duties hereunder, and the Escrow Agent’s reasonable costs associated
therewith will be borne one-half by the Buyer, on the one hand, and one-half by
the Sellers Representative, on the other hand.

 

  (d) In case any property held by the Escrow Agent hereunder shall be attached,
garnisheed or levied upon under any order of a court or the delivery thereof
shall be stayed or enjoined by any order of any court or any other order,
judgment or decree shall be made or entered by any court affecting such property
or any part thereof, the Escrow Agent is hereby expressly authorized in its sole
discretion to obey and comply with all writs, orders, final judgments or decrees
so entered or issued and in case the Escrow Agent complies with any such writ,
order, final judgment or decree the Escrow Agent shall not be liable to any of
the other Parties, their heirs, executors, legal representatives, successors or
assigns or to any other person, firm or corporation by reason of such
compliance.

 

6.5 Replacement of Escrow Agent

The Escrow Agent may resign and be discharged from all further duties and
liabilities hereunder by giving to the Buyer and the Sellers Representative
60-days’ advance notice in writing which resignation will take effect on the
appointment of, and acceptance by, a successor in accordance with this
Agreement. In the event of the Escrow Agent resigning as aforesaid, a
replacement escrow agent shall be appointed by the other Parties jointly and
failing such appointment the retiring Escrow Agent may apply to a court of
competent jurisdiction on such notice as such justice may direct, for the
appointment of a new escrow agent. Any escrow agent appointed in accordance with
this Section 6.5 shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as escrow agent,
without any further assurance, conveyance, act or deed, and the expression
“Escrow Agent” herein shall include such replacement escrow agent. If a new
escrow agent is appointed by a court of competent jurisdiction, the new Escrow
Agent will be entitled to receive a reasonable fee for its services, which may
be different from the fees payable to the retiring Escrow Agent, as may be
approved by such court or agreed by the Buyer and the Sellers Representative. At
the time of appointment of the successor escrow agent, the Escrow Agent will
deliver the Escrowed Share Amount to such successor.

 

6.6 No Agency or Trust Relationship

The Buyer and the Sellers Representative acknowledge that the Escrow Agent is
acting solely at their request and for their convenience and the Escrow Agent
shall not be deemed to be the agent or trustee of any Party in respect of the
escrow herein referred to, and the duties of the Escrow Agent hereunder are
purely mechanical in nature and shall not give rise to any fiduciary obligation
to any Party.

 

- 9 -



--------------------------------------------------------------------------------

6.7 Exoneration of Liability

The Escrow Agent shall not be liable for any action taken or omitted to be taken
by it in good faith except where such action or omission involves the wilful
misconduct, gross negligence or bad faith of the Escrow Agent. The Escrow Agent
may act pursuant to the advice of counsel with respect to any matter relating to
this Agreement and will not be liable for any action taken or omitted by it in
good faith in accordance with such advice.

 

6.8 Limitation of Responsibility

The Escrow Agent shall have no duty to know or determine the performance or
non-performance of any provision of this Agreement or any other agreement except
as expressly required or contemplated in the performance by the Escrow Agent of
the functions contemplated to be performed by it under this Agreement. The
duties and responsibilities of the Escrow Agent are limited to those expressly
stated herein. The provisions of this Section 6.8 are not intended to and shall
not restrict or remove any other rights which the Escrow Agent may have at law
or in equity to seek relief or direction a court of competent jurisdiction in
addition to such as are expressly set forth herein. Except as otherwise
expressly provided herein, the Escrow Agent is hereby authorized to disregard
any and all notices or other communication, other than written notices given by
any of the other Parties, and is hereby expressly authorized to comply with any
and all processes, orders, judgments or decrees of any court of competent
jurisdiction and shall not be liable to any of the other Parties for such
compliance. If the Escrow Agent complies with any such process, order, judgment
or decrees of any court, it shall not be liable to any of the other Parties for
compliance, notwithstanding any such process, order, judgment or decree being
subsequently reversed, modified, annulled, set aside, or vacated, or being
subsequently found to have been issued or entered without jurisdiction. The
Escrow Agent shall be under no duty or obligation to ascertain the identity,
authority, or rights of the Parties (or their agents) executing or delivering or
purporting to execute or deliver this Agreement, or any instruments, documents,
or papers related hereto or funds deposited or called for hereunder. The Escrow
Agent shall not be liable for any reasonable error of judgment or any act or
omission or any mistake or fact or law.

 

6.9 Dispute

In the event of any conflicting demands or claims with respect to the subject
matter of this Agreement, the Escrow Agent shall have the right to discontinue
all further acts until such conflicts are resolved, and the further right to
commence or defend any action or proceeding for the determination of such
conflict, including, without limitation of the foregoing, a suit or action in
interpleader. In the event that the Escrow Agent should commence any action to
determine any such conflict between the Parties, including but not limited to an
action in the nature of an interpleader, the Escrow Agent shall, upon deposit of
the Escrowed Share Amount held hereunder with a court of competent jurisdiction,
be ipso facto released and discharged from any and all duties and obligations
imposed upon the Escrow Agent hereunder with respect to the subject matter of
such action.

 

- 10 -



--------------------------------------------------------------------------------

6.10 Anti-Money Laundering/Anti-Terrorist Legislation

 

  (a) Each Party hereby represents to the Escrow Agent that any account to be
opened by, or interest to be held by, the Escrow Agent in connection with this
Agreement, for or to the credit of such Party, either (i) is not intended to be
used by or on behalf of any third party or (ii) is intended to be used by or on
behalf of a third party in which case such third party will complete and execute
forthwith a declaration in the Escrow Agent’s prescribed form as to the
particulars of such third party.

 

  (b) The Escrow Agent retains the right not to act and will not be liable for
refusing to act if, due to lack of information or for any other reason
whosoever, the Escrow Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money laundering
or anti-terrorist legislation, regulation or guideline. Further, if the Escrow
Agent, in its sole judgment, determines at any time that its acting under this
Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline,
then it will have the right to resign on ten Business Days written notice to the
other Parties to this Agreement, provided:

 

  (i) the Escrow Agent’s written notice describe the circumstance of such
non-compliance; and

 

  (ii) if such circumstance is rectified to the Escrow Agents’ satisfaction
within such ten Business Days period, the such resignation will not be
effective.

ARTICLE 7

GENERAL

 

7.1 Assignment

None of the Parties may assign in whole or in part its rights or obligations
under this Agreement without the prior written consent of the Buyer and the
Sellers Representative.

 

7.2 Independent Legal Advice

Each of the Parties acknowledges having been encouraged to seek and having had
the opportunity to obtain independent legal advice with respect to the terms of
this Agreement.

 

7.3 Entire Agreement

This Agreement and, subject to Section 7.12, the Purchase Agreement and the
other Ancillary Agreements (as defined in the Purchase Agreement) constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the Parties
with respect to the subject

 

- 11 -



--------------------------------------------------------------------------------

matter hereof and thereof. None of the Parties shall be bound or charged with
any oral or written agreements, representations, warranties, statements,
promises, information, arrangements or understandings not specifically set forth
or referenced in this Agreement and, subject to Section 7.12, the Purchase
Agreement and the other Ancillary Agreements.

 

7.4 Further Assurances

Each of the Parties will from time to time after the Closing Date at the request
of the other Parties and without further consideration, execute and deliver such
other instruments of transfer, conveyance and assignment and take such further
action as the other Parties may reasonably require to give effect to any matter
provided for herein.

 

7.5 Severability

If any provision of this Agreement or portion thereof or the application thereof
to any Person or circumstance shall to any extent be illegal, invalid or
unenforceable: (a) the remainder of this Agreement or the application of such
provision or portion thereof to any other Person or circumstance shall not be
affected thereby; and (b) the Parties will negotiate in good faith to amend this
Agreement to implement the intentions set forth in this Agreement. Each
provision of this Agreement shall be legal, valid and enforceable to the fullest
extent permitted by Law.

 

7.6 Governing Law

THIS AGREEMENT AND ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

7.7 Submission to Jurisdiction; Waiver of Jury Trial

 

  (a)

EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN DELAWARE, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE PARTIES
WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR
PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT
BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE
ON ANY OTHER PARTY BY SENDING OR DELIVERING

 

- 12 -



--------------------------------------------------------------------------------

A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 7.10 BELOW. NOTHING IN THIS
SECTION 7.7(a), HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES
THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE
AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW OR AT EQUITY.

 

  (b) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF
SUCH RIGHTS AND OBLIGATIONS. EACH OF THE PARTIES (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT
SUCH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

7.8 Successors and Assigns

This Agreement shall accrue to the benefit of and be binding upon each of the
Parties and their respective heirs, executors, administrators, permitted assigns
and successors including any successor resulting from any amalgamation, merger,
arrangement or other reorganization or any continuance under the laws of another
jurisdiction.

 

7.9 Time of Essence

Time is of the essence hereof.

 

7.10 Notices

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be effectively given if (i) delivered personally,
(ii) sent prepaid courier service or mail, or (iii) sent by e-mail or other
similar means of electronic communication addressed as follows:

in the case of notice to the Buyer:

Patterson-UTI Energy, Inc.

10713 W. Sam Houston Pkwy N, Suite 800

Houston, Texas 77064

Attention: General Counsel

E-mail: legalnotice@patenergy.com

 

- 13 -



--------------------------------------------------------------------------------

With a copy to:

Gibson, Dunn & Crutcher LLP

1221 McKinney Street, 37th Floor

Houston, Texas 77010

Attention: Tull R. Florey

E-mail: tflorey@gibsondunn.com

in the case of notice to the Sellers Representative:

MS Incentive Plan Holdco, LLC

c/o NGP MS Holdings, LLC

5221 N. O’Connor Blvd.

Suite 1100

Irving, TX 75039

Attention: General Counsel

Email: jzlotky@ngptrs.com

with a copy to:

Vinson & Elkins LLP

W. Matthew Strock

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: W. Matthew Strock

E-mail: mstrock@velaw.com

in the case of the Escrow Agent:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Attention: _______________

E-mail: _______________

Any notice, designation, communication, request, demand or other document given
or sent or delivered as aforesaid shall:

 

  (a) if delivered or sent by prepaid courier, be deemed to have been given,
sent, delivered and received on the date of delivery;

 

- 14 -



--------------------------------------------------------------------------------

  (b) if sent by mail, be deemed to have been given, sent, delivered and
received on the fourth Business Day following the date of mailing, unless at any
time between the date of mailing and the fourth Business Day thereafter there is
a discontinuance or interruption of regular postal service, whether due to
strike or lockout or work slowdown, affecting postal service at the point of
dispatch or delivery or any intermediate point, in which case the same shall be
deemed to have been given, sent, delivered and received in the ordinary course
of the mail, allowing for such discontinuance or interruption of regular postal
service; and

 

  (c) if sent by e-mail, upon written confirmation of receipt by e-mail or
otherwise.

 

7.11 Headings

The headings set forth in this Agreement are for convenience only and shall not
affect the interpretation hereof.

 

7.12 Conflict with Purchase Agreement

In the event of a conflict between this Agreement and the Purchase Agreement,
the applicable provisions of this Agreement shall prevail.

 

7.13 Interpretation not Affected by Party Drafting

The Parties have participated, directly and through their respective legal
counsel, collectively in the negotiation, preparation and drafting of this
Agreement. If in connection with the construction of this Agreement any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favouring or disfavouring any Party by virtue of the
authorship of any provision of this Agreement, and the Parties agree that any
rule of construction to the effect that any ambiguity is to be resolved against
the drafting Party shall not be applicable.

 

7.14 Waiver

Any Party which is entitled to the benefits of this Agreement may, and has the
right to, unless otherwise provided, waive any term or condition hereof at any
time, provided however that such waiver shall be evidenced by written instrument
duly executed on behalf of such Party.

 

7.15 Amendments

No amendment, modification or supplement to this Agreement shall be effective
unless provided in writing and signed by all the Parties and approved by all
necessary governmental regulatory authorities.

 

- 15 -



--------------------------------------------------------------------------------

7.16 Remedies Cumulative

The rights and remedies of the Parties under this Agreement are cumulative and
in addition to and not in substitution for any rights or remedies provided by
law. Any single or partial exercise by any Party of any right or remedy for
default or breach of any term, covenant or condition of this Agreement does not
waive, alter, affect or prejudice any other right or remedy to which such Party
may be lawfully entitled for the same default or breach.

 

7.17 Counterparts

This Agreement may be executed in several counterparts (by original, facsimile,
pdf or other electronic signature), each of which when so executed shall be
deemed to be an original and each of such counterparts, if executed by each of
the Parties, shall constitute a valid and enforceable agreement among the
Parties.

[Signature pages follow.]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS THEREOF, this Agreement has been executed by the Parties as of the
day and year first above written.

 

BUYER:

 

PATTERSON-UTI ENERGY, INC.

By:  

 

Name:

Title:

 

[        ]

[        ]

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

SELLERS REPRESENTATIVE:

 

MULTI-SHOT HOLDCO, LLC

By:  

 

Name:

Title:

 

[        ]

[        ]

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

ESCROW AGENT:

 

CONTINENTAL STOCK & TRUST COMPANY

By:  

 

Name:

Title:

 

[        ]

[        ]

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

[Schedule A]



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

between

PATTERSON-UTI ENERGY, INC.

and

THE SELLERS PARTY HERETO

Dated as of [            ], 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Registrable Securities      4  

ARTICLE II REGISTRATION RIGHTS

     4  

Section 2.1

  Shelf Registration      4  

Section 2.2

  Piggyback Registration      6  

Section 2.3

  Sale Procedures      8  

Section 2.4

  Cooperation by Holders      10  

Section 2.5

  Restrictions on Public Sale by Holders of Registrable Securities      10  

Section 2.6

  Expenses      11  

Section 2.7

  Indemnification      11  

Section 2.8

  Transfer or Assignment of Registration Rights      13  

Section 2.9

  Aggregation of Registrable Securities      13  

ARTICLE III MISCELLANEOUS

     14  

Section 3.1

  Communications      14  

Section 3.2

  Successors and Assigns      14  

Section 3.3

  Assignment of Rights      14  

Section 3.4

  Recapitalization (Exchanges, etc. Affecting the Common Stock)      15  

Section 3.5

  Enforcement      15  

Section 3.6

  Counterparts      15  

Section 3.7

  Governing Law, Submission to Jurisdiction      15  

Section 3.8

  Waiver of Jury Trial      16  

Section 3.9

  Severability of Provisions      16  

Section 3.10

  Entire Agreement      16  

Section 3.11

  Amendment      16  

Section 3.12

  No Presumption Against the Drafting Party      16  

Section 3.13

  Interpretation      16  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of [        ], 2017 (this “Agreement”),
among Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and
the Persons identified on Schedule A hereto (each, a “Seller” and, collectively,
the “Sellers”).

WHEREAS, the Company and the Sellers are parties to a Securities Purchase
Agreement, dated as of September 4, 2017 (the “Purchase Agreement”), pursuant to
which the Sellers are selling to the Company, and the Company is purchasing from
the Sellers, 100% of the issued and outstanding limited liability company
interests in Multi-Shot, LLC, a Texas limited liability company (the “Sale”);

WHEREAS, in accordance with Section 2.2 of the Purchase Agreement, as
consideration for and at the closing of the Sale, the Company is (i) issuing
7,541,478 shares of Common Stock to the Sellers and (ii) depositing 1,256,913
shares of Common Stock with Continental Stock Transfer & Trust Company (the
“Escrow Agent”) to be held and distributed by the Escrow Agent in accordance
with the terms of the Escrow Agreement (all such shares that are distributed to
the Sellers in accordance with the Escrow Agreement, together with the shares of
Common Stock described in the foregoing clause (i), the “Shares”);

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Sellers pursuant to the Purchase
Agreement; and

WHEREAS, it is a condition to the obligations of the Company and the Sellers
under the Purchase Agreement that this Agreement be executed and delivered;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

1



--------------------------------------------------------------------------------

“Closing” has the meaning specified in the Purchase Agreement.

“Closing Date” has the meaning specified in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effective Date” means the date of effectiveness of a Shelf Registration
Statement filed pursuant to Section 2.1(a).

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a).

“Escrow Agent” has the meaning specified therefor in the Recitals of this
Agreement.

“Escrow Agreement” has the meaning specified in the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Filing Date” has the meaning specified therefore in Section 2.1(a).

“Governmental Authority” has the meaning set forth in the Purchase Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2(a).

“Law” has the meaning set forth in the Purchase Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.1(c).

“Liquidated Damages Multiplier” has the meaning specified therefor in
Section 2.1(c).

“Losses” has the meaning specified therefor in Section 2.7(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“NASDAQ” means the NASDAQ Global Select Market.

“Other Holder” has the meaning specified in Section 2.2(b).

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Piggyback Opt-Out Notice” has the meaning specified therefor in Section 2.2(a).

“Piggyback Registration” has the meaning specified therefor in Section 2.2(a).

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchased Share Price” means $19.89 per share.

“Registrable Securities” means (a) the Shares and (b) any shares of Common Stock
issued or issuable with respect to the Shares by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock (it being understood that, for purposes of this Agreement, a Person
shall be deemed to be a Holder whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected).

“Registration Expenses” has the meaning specified therefor in Section 2.6(a).

“Resale Opt-Out Notice” has the meaning specified therefor in Section 2.1(b).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Seller” or “Sellers” has the meaning set forth in the introductory paragraph of
this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.6(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Shares” has the meaning specified therefor in the Recitals of this Agreement.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

“Target Effective Date” has the meaning specified therefor in Section 2.1(c).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Stock is sold to an underwriter on
a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks. For the avoidance of doubt, any
offering or sale of Common Stock by the Company pursuant to an “at-the-market”
offering as defined in Rule 415(a)(4) of the Securities Act shall not be
considered an Underwritten Offering hereunder.

 

3



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in force) under the Securities Act; (c) when such Registrable Security is
held by the Company or one of its subsidiaries; (d) when such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities; and
(e) as to Registrable Securities beneficially owned by a Holder, the date on
which all Registrable Securities beneficially owned by such Holder may be sold
in a single sale pursuant to any section of Rule 144 under the Securities Act
(or any similar provision then in force under the Securities Act) without any
restriction or other requirement that must be satisfied by such Holder or the
Company.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Shelf Registration. As soon as practicable following the Closing, but in no
event more than 30 days following the Closing Date, the Company shall use its
commercially reasonable efforts to prepare and file a Shelf Registration
Statement under the Securities Act covering the Registrable Securities. The
Company shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to become effective as promptly as practicable after the
date of filing of such Shelf Registration Statement (the “Filing Date”). The
Company will use its commercially reasonable efforts to cause such Shelf
Registration Statement filed pursuant to this Section 2.1(a) to be continuously
effective under the Securities Act until the earliest of (i) all Registrable
Securities covered by the Shelf Registration Statement have been distributed in
the manner set forth and as contemplated in such Shelf Registration Statement,
(ii) there are no longer any Registrable Securities outstanding or (iii) three
years from the Effective Date (the “Effectiveness Period”). A Shelf Registration
Statement filed pursuant to this Section 2.1(a) shall be on such appropriate
registration form of the Commission as shall be selected by the Company;
provided, however, that if the Company is a WKSI at the time a Shelf
Registration Statement is required to be filed hereunder, such Shelf
Registration Statement shall be filed as an Automatic Shelf Registration
Statement. A Shelf Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Shelf Registration Statement, in the light of the circumstances under
which a statement is made). As soon as practicable following the date that

 

4



--------------------------------------------------------------------------------

a Shelf Registration Statement filed pursuant to this Section 2.1(a) becomes
effective, but in any event within five Business Days of such date, the Company
shall provide the Holders with written notice of the effectiveness of a Shelf
Registration Statement; provided that no such notice shall be required if such
Shelf Registration Statement is an Automatic Shelf Registration Statement.

(b) Resale Registration Opt-Out. Any Holder may deliver advance written notice
(a “Resale Opt-Out Notice”) to the Company requesting that such Holder not be
included in a Shelf Registration Statement filed pursuant to Section 2.1(a).
Following receipt of a Resale Opt-Out Notice from a Holder, the Company shall
not be required to include the Registrable Securities of such Holder in such
Shelf Registration Statement.

(c) Failure to Become Effective. If a Shelf Registration Statement required by
Section 2.1(a) does not become or is not declared effective within 120 days
after the Filing Date (the “Target Effective Date”), then the Holders shall be
entitled to a payment (with respect to each of the Holder’s Registrable
Securities which are included in such Shelf Registration Statement), as
liquidated damages and not as a penalty, (i) for each non-overlapping 30-day
period for the first 60 days following the Target Effective Date, an amount
equal to (A) 0.25% times (B) the product of (x) the Purchased Share Price times
(y) the number of Registrable Securities, then held by such Holder and included
on such Shelf Registration Statement (such product of (x) and (y) being the
“Liquidated Damages Multiplier”), and (ii) for each non-overlapping 30-day
period beginning on the 61st day following the Target Effective Date, with such
payment amount increasing by an additional amount equal to 0.25% times the
Liquidated Damages Multiplier per non-overlapping 30-day period for each
subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days, and 1.0%
thereafter) up to a maximum amount equal to 1.0% times the Liquidated Damages
Multiplier per non-overlapping 30-day period (the “Liquidated Damages”), until
such time as the Shelf Registration Statement is declared effective or there are
no longer any Registrable Securities outstanding. The Liquidated Damages shall
accrue on a daily basis and be paid to the Sellers in cash within ten Business
Days of the end of such 30-day period. Any Liquidated Damages shall be paid to
the Sellers in immediately available funds. For the avoidance of doubt, nothing
in this Section 2.1(c) shall relieve the Company from its obligations under
Section 2.1(a).

(d) Waiver of Liquidated Damages. If the Company is unable to cause a Shelf
Registration Statement to become effective by the Target Effective Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Company may request a waiver of the Liquidated Damages,
which may be granted by the consent of the majority of Holders that have been
included on such Shelf Registration Statement, in their sole discretion, and
which such waiver shall apply to all the Holders included on such Shelf
Registration Statement.

(e) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may delay the filing of a Shelf Registration Statement required by
Section 2.1(a) and may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement) if (i) the

 

5



--------------------------------------------------------------------------------

Company is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and the Company determines in good faith that the Company’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) the Company has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the Company, would materially and adversely affect the Company;
provided, however, that in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to the Shelf Registration Statement for
a period that exceeds an aggregate of 60 days in any 180 day period. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

Section 2.2 Piggyback Registration.

(a) Participation. If the Company proposes to file (A) a registration statement
under the Securities Act providing for the public offering of Common Stock, for
its own account or for the account of a selling stockholder, for sale to the
public in an Underwritten Offering, excluding a registration statement on Form
S-4 or Form S-8 promulgated under the Securities Act (or any successor forms
thereto), a registration statement for the sale of Common Stock issued upon
conversion of debt securities or any other form not available for registering
the Registrable Securities for sale to the public, or (B) a prospectus
supplement to an effective Shelf Registration Statement, so long as the Company
is a WKSI at such time or, whether or not the Company is a WKSI, so long as the
Registrable Securities were previously included in the underlying Shelf
Registration Statement, then, in each case with respect to an Underwritten
Offering of Common Stock, the Company will notify each Holder of the proposed
filing and afford each Holder an opportunity to include in such Underwritten
Offering all or any part of the Registrable Securities then held by such Holder
(the “Included Registrable Securities”) that may properly be offered on such
registration statement (a “Piggyback Registration”). Each Holder of Registrable
Securities agrees that the fact that such a notice has been delivered shall
constitute confidential information and such Holder agrees not to disclose that
such notice has been delivered or effect any public sale or distribution of
Common Stock until the earlier of (i) the date that the applicable registration
statement or prospectus supplement has been filed with the Commission and (ii)
20 days after the date of such notice. Each Holder desiring to include in such
Piggyback Registration all or part of such Registrable Securities held by such
Holder that may be included in such Piggyback Registration shall, within three
Business Days after receipt of the above-described notice from the Company in
the case of a filing of a registration statement and within two Business Days
after the day of receipt of the above-described notice from the Company in the
case of a filing of a prospectus supplement to an effective Shelf Registration
Statement with respect to a Piggyback Registration, so notify the Company in
writing, and in such notice shall inform the Company of the number of shares of
Registrable Securities such Holder wishes to include in such Piggyback
Registration and provide the Company with such information with respect to such
Holder as shall be reasonably necessary in order to assure compliance with
federal and applicable state securities Laws. If no request for inclusion from a
Holder is received within the time period specified in this Section 2.2(a), such
Holder shall have

 

6



--------------------------------------------------------------------------------

no further right to participate in such Piggyback Registration. For the
avoidance of doubt, the Company shall not be required to register any
Registrable Securities upon the request of any Holder pursuant to a Piggyback
Registration, or to permit the related prospectus or prospectus supplement to be
used, in connection with any offering or transfer of Registrable Securities by a
Holder other than pursuant to an Underwritten Offering. If, at any time after
giving written notice of its intention to undertake an Underwritten Offering and
prior to the closing of such Underwritten Offering, the Company shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Company may, at its election, give written notice of such determination to the
Selling Holders and (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Holder may deliver
written notice (a “Piggyback Opt-Out Notice”) to the Company requesting that
such Holder not receive notice from the Company of any proposed Underwritten
Offering; provided, however, that such Holder may later revoke any such
Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not be
required to deliver any notice to such Holder pursuant to this Section 2.2(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Company pursuant to this Section 2.2(a).

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of shares of Common Stock
included in a Piggyback Registration advise the Company that the total shares of
Common Stock which the Selling Holders and any other Persons intend to include
in such offering exceeds the number which can be sold in such offering without
being likely to have an adverse effect on the price, timing or distribution of
Common Stock offered or the market for the Common Stock, then the Common Stock
to be included in such Underwritten Offering shall include the number of shares
of Common Stock that such Managing Underwriter or Underwriters advise the
Company can be sold without having such adverse effect, with such number to be
allocated (i) first, to the Company and (ii) second, pro rata among the Selling
Holders and any other Persons who have been or are granted registration rights
on or after the date of this Agreement (the “Other Holders”) who have requested
participation in the Piggyback Registration (based, for each such Selling Holder
or Other Holder, on the percentage derived by dividing (A) the number of shares
of Common Stock proposed to be sold by such Selling Holder or such Other Holder
in such offering; by (B) the aggregate number of shares of Common Stock proposed
to be sold by all Selling Holders and all Other Holders in the Piggyback
Registration).

(c) General Procedures. In connection with any Underwritten Offering, the
Company shall be entitled to select the Managing Underwriter or Underwriters. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder shall be obligated to enter
into an underwriting agreement with the Managing Underwriter or Underwriters
which contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of equity securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires,

 

7



--------------------------------------------------------------------------------

powers of attorney, indemnities and other documents reasonably required under
the terms of such underwriting agreement. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by Law. If any Selling Holder disapproves of the terms of an
Underwritten Offering, such Selling Holder may elect to withdraw therefrom by
notice to the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective. No such withdrawal or abandonment
shall affect the Company’s obligation to pay Registration Expenses.

Section 2.3 Sale Procedures. In connection with its obligations under this
Article II, the Company will, as promptly as practicable:

(a) subject to Section 2.1(e), prepare and file with the Commission such
amendments and supplements to the Shelf Registration Statement and the
prospectus used in connection therewith as may be necessary to keep a Shelf
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by a Shelf Registration
Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto (other than any amendment or supplement resulting from the
filing of a document incorporated by reference therein), upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (excluding
exhibits and any document incorporated by reference therein), and provide each
such Selling Holder the opportunity to object to any information pertaining to
such Selling Holder and its plan of distribution that is contained therein and
make the corrections reasonably requested by such Selling Holder with respect to
such information prior to filing such Shelf Registration Statement or such other
registration statement and the prospectus included therein or any such
supplement or amendment thereto, and (ii) such number of copies of such Shelf
Registration Statement or such other registration statement and the prospectus
included therein and any such supplements and amendments thereto as such Persons
may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or any other registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request, provided that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

8



--------------------------------------------------------------------------------

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the filing
of a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus included therein or any
amendment or supplement thereto (other than any amendment or supplement
resulting from the filing of a document incorporated by reference therein), and,
with respect to such Shelf Registration Statement or any other registration
statement or any post-effective amendment thereto, in each case other than an
Automatic Shelf Registration Statement, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to such Shelf Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus contained in
a Shelf Registration Statement or any other registration statement contemplated
by this Agreement or any supplemental amendment thereto, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice but subject to Section 2.1(e), the Company agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the Effective Date of such
registration statement, which earnings statement shall satisfy the provisions of
Section l1(a) of the Securities Act and Rule 158 promulgated thereunder;

(g) make available to the appropriate representatives of the Selling Holders
access to such information and the Company personnel as is reasonable and
customary to enable such parties and their representatives to establish a due
diligence defense under the Securities Act; provided that the Company need not
disclose any non-public information to any such representative unless and until
the Selling Holders and such representatives have entered into a confidentiality
agreement with the Company;

(h) use all commercially reasonable efforts to procure customary legal opinions
and auditor “comfort” letters in connection with the sale of Registrable
Securities by any Selling Holder utilizing the Shelf Registration Statement;

 

9



--------------------------------------------------------------------------------

(i) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

(j) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(k) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date; and

(l) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities by such Selling Holder, including information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; and (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.3, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.3 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will deliver to the Company (at the Company’s expense) all copies in its
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus and any prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.

Section 2.4 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in the Shelf Registration Statement
or in an Underwritten Offering under Article II of this Agreement if such
Selling Holder has failed to timely furnish such information which, in the
opinion of counsel to the Company, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.5 Restrictions on Public Sale by Holders of Registrable Securities.
Regardless of whether a Holder elects to include shares of Common Stock that
constitute Registrable Securities in an Underwritten Offering, each Holder of
Registrable Securities hereby agrees that it shall not, to the extent requested
by the Company or an underwriter of securities of the Company, directly or
indirectly sell, offer to sell (including any short sale or hedging or similar
transaction with the same economic effect as a sale), grant any option or
otherwise transfer or dispose of any Registrable Securities or other securities
of the Company or any securities convertible into or exchangeable or exercisable
for Common Stock of the Company

 

10



--------------------------------------------------------------------------------

then owned by such Holder during the period beginning 14 days prior to the
expected date of “pricing” of such offering and continuing for a period not to
exceed 90 days following the effective date of a registration statement for an
Underwritten Offering or the date of a prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, other than
the sale or distribution of shares of Common Stock that constitute Registrable
Securities in such Underwritten Offering; provided, however, that such period
shall in no event be greater than that which applies to executive officers and
directors of the Company. In order to enforce the foregoing covenant, the
Company shall have the right to impose stop transfer instructions with respect
to the Registrable Securities and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

Section 2.6 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.1 or a Piggyback Registration pursuant to Section 2.2, and
the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and NASDAQ fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, including, transfer taxes and fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. Except as otherwise provided
in Section 2.7, the Company shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder. In
addition, the Company shall not be responsible for any “Selling Expenses,” which
means all underwriting fees, discounts and selling commissions and transfer
taxes allocable to the sale of the Registrable Securities.

(b) Expenses. The Company will pay all reasonable Registration Expenses in
connection with a Shelf Registration Statement or a Piggyback Registration,
whether or not any sale is made pursuant to such Shelf Registration Statement or
Piggyback Registration. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

Section 2.7 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
employees, agents and managers, and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or controlling Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect

 

11



--------------------------------------------------------------------------------

thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any free writing prospectus related thereto, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder or such controlling
Person in writing expressly for inclusion in the Shelf Registration Statement or
such other registration statement, or prospectus supplement, as applicable.

(b) By Each Selling Holder. Each Selling Holder agrees to, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
employees and agents and each Person, if any, who controls the Company within
the meaning of the Securities Act or of the Exchange Act to the same extent as
the foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.7(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.7(c) for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal

 

12



--------------------------------------------------------------------------------

defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, includes a complete release from liability of, and does not
contain any admission of wrong doing by, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.7 is
held by a court or government agency of competent jurisdiction to be unavailable
to the Company or any Selling Holder or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Company on the one hand
and of such Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this paragraph. The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss which is the
subject of this paragraph. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.7 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.8 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Sellers by the
Company under this Article II may be transferred or assigned by each Seller only
to one or more transferee(s) or assignee(s) of such Registrable Securities who
are Affiliates of such Seller. The Company shall be given written notice prior
to any said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and each such transferee
shall assume in writing responsibility for its obligations of such Seller under
this Agreement.

Section 2.9 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, e-mail, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a) If to a Seller, to such address indicated on Schedule A attached hereto.

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: W. Matthew Strock

E-mail: mstrock@velaw.com

 

  (b) If to the Company:

Patterson-UTI Energy, Inc.

10713 W. Sam Houston Pkwy N, Suite 800

Houston, Texas 77064

Attention: ________________

E-mail: _________________

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1221 McKinney Street, 37th Floor

Houston, Texas 77010-2046

Attention: Tull R. Florey

E-mail: tflorey@gibsondunn.com

or, if to a transferee of a Seller, to the transferee at the address provided
pursuant to Section 2.8. All notices and communications shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; upon
actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt if sent via e-mail;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of any Seller under this Agreement may be transferred or assigned by
such Seller in accordance with Section 2.8.

 

14



--------------------------------------------------------------------------------

Section 3.4 Recapitalization (Exchanges, etc. Affecting the Common Stock). The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of capital stock of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

Section 3.5 Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Texas state or federal court sitting in Harris County, Texas
(or, if such court lacks subject matter jurisdiction, in any appropriate Texas
state or federal court), this being in addition to any other remedy to which
such party is entitled at law or in equity. Each of the parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
law would be adequate and (b) any requirement under any law to post security as
a prerequisite to obtaining equitable relief.

Section 3.6 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

Section 3.7 Governing Law, Submission to Jurisdiction. This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Texas, without regard to the
laws of any other jurisdiction that might be applied because of the conflicts of
laws principles of the State of Texas. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its successors or assigns against the other party shall
be brought and determined any Texas state or federal court sitting in Harris
County, Texas (or, if such court lacks subject matter jurisdiction, in any
appropriate Texas state or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Texas, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Texas as described herein. Each of the parties further agrees that notice as
provided herein shall constitute sufficient service of process and the parties
further waive any argument that such service is insufficient. Each of the
parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Texas as described herein for any reason, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to

 

15



--------------------------------------------------------------------------------

judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

Section 3.8 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 3.9 Severability of Provisions. Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

Section 3.10 Entire Agreement. This Agreement and the Purchase Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.

Section 3.11 Amendment. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of the Company and a majority of Holders.

Section 3.12 No Presumption Against the Drafting Party. The Company and each of
the Sellers acknowledges that each party to this Agreement has been represented
by legal counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

Section 3.13 Interpretation. When a reference is made in this Agreement to a
Section or Article such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for convenience or reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to the Agreement as a
whole and not to any particular provision in this Agreement. The term “or” is
not exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” References to days mean calendar days unless
otherwise specified.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PATTERSON-UTI ENERGY, INC.

By:  

 

Name:   Title:  

THE SELLERS:

By:  

 

Name:   Title:   By:  

 

Name:   Title:   By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

Schedule A

The Sellers

[To come, with addresses]

Schedule A

 